Exhibit 10.1

 

UNIT PURCHASE AGREEMENT

among

Yelp Inc.,

Eat24, LLC,

GrubHub Inc.

and

GRUBHUB HOLDINGS INC.


________________________________________________

Dated as of August 3, 2017

_________________________________________________

 



 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

ARTICLE I

 

 

 

Asset Transfer; Purchase and Sale of the Units

 

 

 

Section 1.01.

Asset Transfer

1

Section 1.02.

Purchase and Sale

1

 

 

 

Article II

 

 

 

Closing; Purchase Price Adjustment

 

 

 

Section 2.01.

Closing

2

Section 2.02.

Purchase Price Adjustment

3

Section 2.03.

Withholding

6

Section 2.04.

Allocation of Purchase Price

6

 

 

 

Article III

 

 

 

Representations and Warranties of Seller and the Company

 

 

 

Section 3.01.

Organization, Standing and Authority; Execution and Delivery; Enforceability

7

Section 3.02.

No Conflicts; Consents

8

Section 3.03.

Capitalization; Subsidiaries

9

Section 3.04.

Financial Statements

10

Section 3.05.

Taxes

11

Section 3.06.

Real Property

12

Section 3.07.

Intellectual Property

13

Section 3.08.

Contracts

15

Section 3.09.

Permits

17

Section 3.10.

Proceedings

18

Section 3.11.

Benefit Plans

18

Section 3.12.

Absence of Changes or Events

20

Section 3.13.

Compliance with Applicable Laws

20

Section 3.14.

Environmental Matters

21

Section 3.15.

Employee and Labor Matters

21

Section 3.16.

Sufficiency of Assets

23

Section 3.17.

Intercompany Arrangements

24

Section 3.18.

Key Customers and Vendors

24

Section 3.19.

Brokers

24

Section 3.20.

Existing Credit Support

24

Section 3.21.

Bank Accounts

24

Section 3.22.

Insurance

25

Section 3.23.

No Implied Representations

25

 

 

 

i

--------------------------------------------------------------------------------

 

Article IV

 

 

 

Representations and Warranties of Purchaser and Parent

 

 

 

Section 4.01.

Organization, Standing and Authority; Execution and Delivery; Enforceability

25

Section 4.02.

No Conflicts; Consents

26

Section 4.03.

Proceedings

26

Section 4.04.

Investment Representations

27

Section 4.05.

Sufficient Funds

27

Section 4.06.

Brokers

28

 

 

 

Article V

 

 

 

Covenants of Seller and the Company

 

 

 

Section 5.01.

Access

28

Section 5.02.

Ordinary Conduct

28

Section 5.03.

Exclusive Dealing

31

Section 5.04.

Company Asset Transfer

31

Section 5.05.

Confidentiality

32

Section 5.06.

Restrictive Covenants

32

 

 

 

Article VI

 

 

 

Covenants of Purchaser

 

 

 

Section 6.01.

Confidentiality

34

Section 6.02.

No Use of Seller Names and Marks; Transitional License

34

 

 

 

Article VII

 

 

 

Mutual Covenants

 

 

 

Section 7.01.

Publicity

36

Section 7.02.

Efforts

36

Section 7.03.

Notification of Certain Matters

39

Section 7.04.

Tax Matters

39

Section 7.05.

Employee Matters

42

Section 7.06.

Intercompany Arrangements; Termination of Contracts

43

Section 7.07.

Replacement of Credit Support

43

Section 7.08.

Cooperation Regarding Contract Consents

44

Section 7.09.

Post-Closing Cooperation

44

 

 

 

Article VIII

 

 

 

Conditions to Closing

 

 

 

Section 8.01.

Conditions to Obligation of Purchaser

46

Section 8.02.

Conditions to Obligation of Seller and the Company

48

ii

--------------------------------------------------------------------------------

 

 

 

 

Article IX

 

 

 

Termination

 

 

 

Section 9.01.

Termination

48

Section 9.02.

Termination Fees

49

Section 9.03.

Consequences of Termination

50

 

 

 

Article X

 

 

 

Indemnification

 

 

 

Section 10.01.

Indemnification by Seller

50

Section 10.02.

Indemnification by Purchaser

52

Section 10.03.

Limitations on Liability; Cooperation; Manner of Payment; Additional Escrow
Payments and Release

53

Section 10.04.

Calculation of Losses

54

Section 10.05.

Termination of Indemnification

54

Section 10.06.

Procedures Relating to Indemnification for Third Party Claims

55

Section 10.07.

Procedures Related to Indemnification for Other Claims

56

Section 10.08.

Tax Treatment of Indemnity Payments

56

 

 

 

Article XI

 

 

 

Miscellaneous

 

 

 

Section 11.01.

Assignment

57

Section 11.02.

No Third Party Beneficiaries

57

Section 11.03.

Expenses and Fees

57

Section 11.04.

Amendments

57

Section 11.05.

Notices

57

Section 11.06.

Interpretation; Exhibits and Seller Disclosure Schedule; Certain Definitions

59

Section 11.07.

Counterparts

71

Section 11.08.

Entire Agreement

71

Section 11.09.

Severability

71

Section 11.10.

Specific Performance; Limitation on Liability

71

Section 11.11.

Consent to Jurisdiction

72

Section 11.12.

Waiver of Jury Trial

72

Section 11.13.

GOVERNING LAW

73

Section 11.14.

Parent Guaranty

73

 

Exhibit AForm of Asset Transfer Agreement
Exhibit BMarketing Partnership Agreement
Exhibit CForm of Escrow Agreement
Exhibit DForm of Transition Services Agreement

Exhibit EForm of Seller Release


 

 

iii

--------------------------------------------------------------------------------

 

UNIT PURCHASE AGREEMENT

UNIT PURCHASE AGREEMENT dated as of August 3, 2017 (this “Agreement”), by and
among Yelp inc., a Delaware corporation (“Seller”), EAT24, LLC, a Delaware
limited liability company (the “Company”), GRUBHUB INC., a Delaware corporation
(“Parent”), and GRUBHUB HOLDINGS INC., a Delaware corporation
(“Purchaser”).  Section 11.06(b) sets forth the definitions of certain
capitalized terms used but not otherwise defined herein, and Section 11.06(c)
sets forth an index of certain capitalized terms used herein.

WHEREAS, Seller owns beneficially and of record all of the issued and
outstanding units of membership interests of the Company (the “Units”);

WHEREAS, prior to the Closing, Seller and the Company shall cause the Asset
Transfer to be effected in accordance with the Asset Transfer Agreement by and
between the Company, Seller and each Seller Subsidiary party thereto in the form
attached hereto as Exhibit A (the “Asset Transfer Agreement”);

WHEREAS, at the Closing, upon the terms and subject to the conditions set forth
in this Agreement, Seller desires to sell and transfer to Purchaser, and
Purchaser desires to purchase, assume and accept from Seller, the Units (the
“Acquisition”); and

WHEREAS, concurrently with the execution hereof, Seller and Purchaser are
entering into the Marketing Partnership Agreement in the form attached hereto as
Exhibit B (the “Marketing Partnership Agreement”), which agreement shall go into
effect only upon the Closing in accordance with the terms and conditions set
forth herein.

NOW, THEREFORE, in consideration of the mutual covenants, agreements and
undertakings contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
each intending to be legally bound, hereby agree as follows:

ARTICLE I

Asset Transfer; Purchase and Sale of the Units

Section 1.01.Asset Transfer. Upon the terms and subject to the conditions of
this Agreement and the Asset Transfer Agreement, Seller shall, or shall cause
the applicable Seller Companies to, transfer the Transferred Assets to the
Company (the “Asset Transfer”) immediately prior to the Closing.

Section 1.02.Purchase and Sale. Following the consummation of the Asset
Transfer, upon the terms and subject to the conditions set forth in this
Agreement, at the Closing, Seller shall sell, assign, transfer, convey and
deliver to Purchaser, and Purchaser shall purchase, acquire and accept from
Seller, all of the rights, title and interest of Seller in, to and under the
Units, free and clear of all Liens, for an aggregate purchase price equal to the
Closing Date Purchase Price, payable and subject to adjustment as set forth in
Article II.

 

--------------------------------------------------------------------------------

 

Article II

Closing; Purchase Price Adjustment

Section 2.01.Closing.

(a)The closing of the Acquisition (the “Closing”) shall be held at the offices
of Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New York 10022, at
10:00 a.m., New York City time, on the third (3rd) Business Day following the
satisfaction (or, to the extent permitted by applicable Law, waiver) of the
conditions set forth in Article VIII (other than (i) delivery of items to be
delivered at the Closing and (ii) satisfaction of conditions that by their
nature are to be satisfied at the Closing, it being understood that the
occurrence of the Closing shall remain subject to the delivery of such items and
the satisfaction of such conditions at the Closing), or at such other place,
time and date as shall be agreed between Purchaser and Seller. The date on which
the Closing takes place is referred to in this Agreement as the “Closing Date”.
The Closing shall be deemed to be effective as of 12:01 a.m., New York City
time, on the Closing Date (the “Effective Time”).

(b)At or prior to the Closing, Seller and/or the Company shall deliver or cause
to be delivered to Purchaser:

(i)a certificate of transfer with respect to the Units duly endorsed by Seller;

(ii)the certificate required to be delivered pursuant to Section 8.01(a);

(iii)the Transition Services Agreement, duly executed by Seller;

(iv)the Escrow Agreement, duly executed by Seller;

(v)(x) a certificate, duly completed and executed as of the Closing Date,
certifying that Seller is not a foreign person, substantially in the form of the
sample set forth in Treasury Regulations Section 1.1445-2(b)(2)(iv)(B), and (y)
and IRS Form W-9;

(vi)the Seller Release, duly executed by Seller;

(vii)written resignations, effective immediately after the Closing, of all
members of the board of managers and officers of the Company or such other
evidence reasonably satisfactory to Purchaser confirming that such persons shall
no longer be members of the board of managers or officers, as applicable, of the
Company; and

(viii)the Closing Date Financing Deliverables.

2

--------------------------------------------------------------------------------

 

(c)At the Closing, Purchaser shall deliver or cause to be delivered to Seller
and the Company:

(i)by wire transfer of immediately available funds to a bank account that is
designated in writing by Seller at least two (2) Business Days prior to the
Closing Date, an amount equal to the Closing Date Purchase Price less the Escrow
Amount;

(ii)by wire transfer of immediately available funds, the Escrow Amount to the
Escrow Agent pursuant to the Escrow Agreement;

(iii)the certificate required to be delivered pursuant to Section 8.02(a);

(iv)the Transition Services Agreement, duly executed by Purchaser; and

(v)the Escrow Agreement, duly executed by Purchaser and the Escrow Agent.

Section 2.02.Purchase Price Adjustment.

(a)Not less than four (4) Business Days prior to the Closing Date, Seller shall
prepare and deliver to Purchaser a statement (the “Estimated Statement”) setting
forth Seller’s good faith estimated calculation of the Closing Date Purchase
Price, including (i)  the Closing Date Upward Working Capital Adjustment, (ii)
the Closing Date Downward Working Capital Adjustment, (iii) the Closing Date
Indebtedness Estimate and (iv) the Closing Date Selling Expenses Estimate
(collectively, the “Closing Date Purchase Price Elements”), together with
reasonable supporting detail and documentation. Each of the Closing Date
Purchase Price Elements shall be determined in a manner consistent with and in
accordance with the Statement Principles.  Seller shall revise the Estimated
Statement to reflect any changes reasonably proposed by Purchaser which shall be
provided to Seller no later than two (2) Business Days following the delivery of
the Estimated Statement.

(b)Within ninety (90) days after the Closing Date, Purchaser shall prepare and
deliver to Seller a statement (the “Statement”) setting forth its calculation of
the Final Purchase Price, including its determination of (i) the Final Upward
Working Capital Adjustment, (ii) the Final Downward Working Capital Adjustment,
(iii) the Final Indebtedness and (iv) the Final Selling Expenses (collectively,
the “Final Purchase Price Elements”).  Each of the Final Purchase Price Elements
shall be determined (x) in a manner consistent and in accordance with the
Statement Principles and without duplication of any item and (y) without giving
effect to any adjustments resulting from the consummation of the transactions
contemplated herein (other than Selling Expenses incurred as a result of the
Closing and the Asset Transfer, which for the avoidance of doubt, shall be
reflected in the Final Purchase Price Elements) or any actions taken by or on
behalf of Purchaser with respect to the Company at or following the Closing.

(c)The Statement shall become final and binding upon Seller and Purchaser and
used for the purposes of calculating the adjustment pursuant to Section 2.02(d)
and Section 2.02(e) on the thirtieth (30th) day following delivery thereof,
unless Seller gives written notice to Purchaser of its disagreement with the
Statement and any Final Purchase Price Element set forth in the Statement (a
“Notice of Disagreement”) prior to such date.  Any Notice of

3

--------------------------------------------------------------------------------

 

Disagreement shall be signed by an authorized officer of Seller and shall
(i) specify in reasonable detail the nature of any disagreement so asserted,
(ii) include only disagreements based on mathematical errors or based on any
Final Purchase Price Element not being calculated in accordance with the
definition thereof or the Statement Principles, as applicable, and this
Section 2.02 and (iii) specify the amount that Seller reasonably believes is the
correct amount of such Final Purchase Price Element based on the disagreements
set forth in the Notice of Disagreement, including a reasonably detailed
description of the adjustments applied to the Statement in calculating such
amount.  If the Notice of Disagreement is delivered by Seller prior to the
expiration of such thirty (30)-day period, then the Statement (as revised in
accordance with this Section 2.02) shall become final and binding upon Seller
and Purchaser on the earlier of (A) the date Seller and Purchaser resolve in
writing all differences they have with respect to the matters specified in the
Notice of Disagreement and (B) the date all disputed matters are finally
resolved in writing by the Accounting Firm.  During the thirty (30)-day period
following the delivery of a Notice of Disagreement, Seller and Purchaser shall
seek in good faith to resolve in writing any differences that they have with
respect to the matters specified in the Notice of Disagreement and agree on a
final and binding determination of such disputed Purchase Price
Element(s).  During such period, Purchaser and its independent auditors shall be
permitted to review the working papers of Seller and its independent auditors
prepared in connection with the Notice of Disagreement.  At the end of such
thirty (30)-day period, if no agreement on any such disputed Purchase Price
Element(s) has been reached, then Seller and Purchaser shall submit in writing
their positions with respect to any and all matters that remain in dispute and
that were properly included in the Notice of Disagreement to an internationally
recognized independent accounting firm (the “Accounting Firm”) for resolution of
any and all such matters in accordance with the terms of this Agreement. The
Accounting Firm shall be Ernst & Young or, if such firm is unable or unwilling
to act, such other Big Four accounting firm as shall be agreed upon by Seller
and Purchaser in writing or, if the parties are unable to so agree in writing
within ten (10) days after the end of such thirty (30)-day period, then Seller
and Purchaser shall each select an internationally recognized independent
accounting firm and such firms shall jointly select a third internationally
recognized independent public accounting firm to resolve the disputed matters.
Seller and Purchaser shall jointly instruct the Accounting Firm that it
(1) shall act as an expert and not as an arbitrator, (2) shall review only the
matters that were properly included in the Notice of Disagreement and which
remain in dispute, (3) shall make its determination in accordance with the
requirements of this Section 2.02 and based solely on the written submissions of
Seller and Purchaser and their respective independent auditors and not by
independent review, (4) shall not assign a value for any item that remains in
dispute that is greater than the greatest value, or smaller than the smallest
value, set forth by either Seller or Purchaser in their written submissions to
the Accounting Firm and (5) shall render its written decision as promptly as
practicable, but in no event later than thirty (30) days after submission to the
Accounting Firm of all matters in dispute.  Judgment may be entered upon the
determination of the Accounting Firm in any court having jurisdiction over the
party against which such determination is to be enforced. The fees and expenses
of the Accounting Firm pursuant to this Section 2.02 shall be borne by Seller
and Purchaser in inverse proportion as they may prevail on matters resolved by
the Accounting Firm, which proportionate allocations also shall be determined by
the Accounting Firm at the time the determination of the Accounting Firm is
rendered on the merits of the matters submitted.  The fees, costs and expenses
of Purchaser incurred in connection with its preparation of the Statement, its
review of any Notice of

4

--------------------------------------------------------------------------------

 

Disagreement and its preparation of any written submissions to the Accounting
Firm shall be borne by Purchaser, and the fees, costs and expenses of Seller
incurred in connection with its review of the Statement, its preparation of any
Notice of Disagreement and its preparation of any written submissions to the
Accounting Firm shall be borne by Seller. All determinations made by the
Accounting Firm will be final, conclusive and binding on the parties to this
Agreement. Notwithstanding anything herein to the contrary, the dispute
resolution mechanism contained in this Section 2.02(c) shall be the exclusive
mechanism for resolving disputes regarding any adjustments to the Closing Date
Purchase Price.

(d)If the Closing Date Purchase Price is less than the Final Purchase Price,
Purchaser shall, and if the Final Purchase Price is less than the Closing Date
Purchase Price, Seller shall, within five (5) Business Days after the Statement
becomes final and binding on Seller and Purchaser pursuant to Section 2.02(c),
make payment by wire transfer in immediately available funds of the amount of
such difference to an account designated by the recipient of such payment.

(e)Each line item of the Closing Working Capital shall be calculated (i) in the
same manner, using the same Accounting Policies as the corresponding line item
of the Target Working Capital set forth in the sample calculation set forth on
Section 2.02(e) of the Seller Disclosure Schedule was calculated, and
(ii) without giving effect to the Acquisition or any other transaction
contemplated by this Agreement (but, for the avoidance of doubt, giving effect
to the Asset Transfer and taking into account Selling Expenses incurred as a
result of the Closing). The foregoing principles are referred to in this
Agreement as the “Statement Principles”. The Purchase Price adjustment
contemplated by this Section 2.02 can only be effected as intended by Seller and
Purchaser if the calculations of the Target Working Capital and the Closing
Working Capital are done in the same manner, using the same Accounting Policies,
in accordance with the sample calculations set forth on Section 2.02(e) of the
Seller Disclosure Schedule. The scope of the disputes to be resolved by the
Accounting Firm shall be limited to whether there were mathematical errors in
the Statement and whether the calculation of the Final Purchase Price Elements
was done in accordance with the respective definitions thereof or the Statement
Principles, as applicable, and this Section 2.02, and the Accounting Firm is not
authorized or permitted to make any other determination, including any
determination as to whether the Accounting Policies were followed in calculating
the Target Working Capital set forth in the sample calculation set forth on
Section 2.02(e) of the Seller Disclosure Schedule, the Final Purchase Price
Elements or the Statement or as to whether the Target Working Capital set forth
in the sample calculation set forth on Section 2.02(e) of the Seller Disclosure
Schedule is correct.

(f)Until the date on which the Statement shall become final and binding on the
parties pursuant to Section 2.02(c), each of Seller and Purchaser agrees that,
following the Closing, it shall afford and cause to be afforded to the other
party and any accountants, counsel or financial advisors retained by such other
party in connection with any adjustment to the Purchase Price contemplated by
this Section 2.02, access upon reasonable notice during normal business hours to
their respective properties, books, contracts, personnel and Records to the
extent relating to the Company, and its respective accountants’ work papers
relevant to the preparation of the Statement, any Notice of Disagreement and the
adjustment contemplated by this Section 2.02 and shall provide such other party,
upon such other party’s reasonable request

5

--------------------------------------------------------------------------------

 

and at such other party’s expense, with copies of any such books, contracts,
Records and work papers.

Section 2.03.Withholding. Purchaser shall be entitled to deduct and withhold
from the consideration otherwise payable pursuant to this Agreement to Seller or
any other person such amounts as Purchaser is required to deduct and withhold
under the Code, or any applicable Tax Law, with respect to the making of such
payment. To the extent that amounts are so withheld and paid to the applicable
Taxing Authority, such withheld amounts shall be treated for all purposes of
this Agreement as having been paid to the person in respect of which such
deduction and withholding was made.

Section 2.04.Allocation of Purchase Price.

(a)As soon as practicable, but no later than sixty (60) days after the
determination of the Final Purchase Price pursuant to Section 2.02, Purchaser
shall prepare an allocation of the Final Purchase Price (and any and other
relevant items for U.S. federal and applicable state and local income Tax
purposes) among the assets of the Company, based on the fair market value of
such assets immediately prior to the Closing (the “Allocation”). The Allocation
shall be consistent with Section 1060 of the Code, the Treasury Regulations
promulgated thereunder, and any analogous provisions of state, local or non-U.S.
Law. Purchaser and Seller will cooperate with each other in good faith in
preparing the Allocation.

(b)If Seller disagrees with Purchaser’s Allocation, Seller shall, within thirty
(30) days after delivery of the Allocation, deliver a written notice to
Purchaser to such effect, specifying those items as to which Seller disagrees
and setting forth Seller’s proposed Allocation, in which case Purchaser and
Seller shall, during the twenty (20) days immediately following such delivery,
use commercially reasonable efforts to reach agreement on the disputed items or
amounts in order to determine the appropriate Allocation. If Seller does not so
deliver a written notice to Purchaser specifying those items to which Seller
disagrees and Seller’s proposed Allocation, then Seller shall be deemed to
consent to Purchaser’s proposed Allocation.

(c)If Purchaser and Seller are not able to agree on the Allocation within such
20-day period, Purchaser and Seller shall submit to the Accounting Firm for
resolution, in accordance with the procedural principles of Section 2.02(c) and
this Section 2.04, all remaining disagreements with respect to the proposed
Allocation. The Allocation shall be revised to reflect the fair market value
determinations of the Accounting Firm, if any, together with items and amounts
as to which Purchaser and Seller had previously agreed (or were deemed to
agree), and the Allocation shall be final and binding on Purchaser, Seller and
their respective Affiliates. If any adjustment is subsequently made to the
purchase price hereunder, Seller and Purchaser will cooperate with each other in
good faith to promptly amend the Allocation to reflect such adjustment.

(d)Purchaser and Seller and their respective Affiliates shall report, act, and
file Tax Returns in all respects and for all purposes consistent with the
Allocation as finally determined pursuant to this Section 2.04, and neither
Purchaser nor Seller nor their respective Affiliates shall take any position on
any Tax Return, before any Governmental Entity or in any judicial proceeding
that is inconsistent with the Allocation as finally determined pursuant to this

6

--------------------------------------------------------------------------------

 

Section 2.04, except to the extent required pursuant to a “determination,”
within the meaning of Section 1313(a) of the Code.

Article III

Representations and Warranties of Seller and the Company

For the avoidance of doubt, for all purposes of this Article III (other than
Section 3.04 and Section 3.16) the Asset Transfer and the other transactions
contemplated by the Asset Transfer Agreement shall be deemed to have been
consummated prior to the date of this Agreement.  Except as set forth in the
Seller Disclosure Schedule (with specific reference to the Section of this
Agreement to which any such item relates; provided, that such item set forth in
any section of the Seller Disclosure Schedule shall be deemed to apply to each
other section of the Seller Disclosure Schedule and each other Section of this
Agreement to the extent its relevance is reasonably apparent from the face of
such disclosure), each of Seller and the Company hereby represents and warrants
to Purchaser as of the date hereof and as of the Closing follows:

Section 3.01.Organization, Standing and Authority; Execution and Delivery;
Enforceability.

(a)Seller is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware, and has the requisite power and
authority to own, lease, use or otherwise hold assets owned, leased, used or
otherwise held by it to carry on the Business as presently conducted. The
Company is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware, and has the requisite
power and authority to own, lease, use or otherwise hold assets owned, leased,
used or otherwise held by it to carry on the Business as presently conducted.
Each of Seller and the Company is in good standing under the laws of its
jurisdiction of formation and is in good standing and duly qualified to do
business in each jurisdiction in which the conduct or nature of the Business or
the ownership, leasing or holding of properties used in the Business makes such
qualification necessary, except such jurisdictions where the failure to be in
good standing or so qualified, individually or in the aggregate, would not be
reasonably likely to have a Company Material Adverse Effect.

(b)Each of Seller and the Company has all requisite corporate or other
organizational power and authority to enter into this Agreement and the Other
Transaction Documents to which it is a party or will be a party and to
consummate the transactions contemplated hereby and thereby and comply with the
terms and conditions hereof and thereof. All acts and other proceedings required
to be taken by Seller and the Company to authorize the execution, delivery and
performance of this Agreement and the Other Transaction Documents to which it is
a party or will be a party and to consummate the transactions contemplated
hereby and thereby and comply with the terms and conditions hereof and thereof
have been duly and properly taken.

(c)This Agreement has been duly executed and delivered by Seller and the Company
and, prior to Closing, Seller and the Company will have duly executed and
delivered

7

--------------------------------------------------------------------------------

 

each Other Transaction Document to which Seller or the Company is a party or
will be a party. Assuming that this Agreement has been duly authorized, executed
and delivered by Purchaser, this Agreement constitutes, and, upon the due
authorization, execution and delivery by Purchaser of each Other Transaction
Document to which it is specified to be a party, such Other Transaction
Documents will constitute, a legal, valid and binding obligation of Seller and
the Company, as applicable, enforceable against Seller or the Company in
accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and other laws affecting
creditors’ rights generally, general principles of equity and the discretion of
courts in granting equitable remedies.

Section 3.02.No Conflicts; Consents.

(a)The execution and delivery of this Agreement, and each of the Other
Transaction Documents to which Seller or the Company is a party or will be a
party by Seller or the Company does not and will not, and the consummation of
the transactions contemplated hereby and thereby and compliance by Seller and
the Company with the terms and conditions hereof and thereof will not (i)
conflict with, or result in any violation of or default (with or without notice
or lapse of time, or both) under, require any notice with respect to, or give
rise to a right of termination, cancellation or acceleration of any obligation
or to loss of a benefit under, any provision of (A) the Governing Documents of
Seller or the Company, or (B) any Contract to which Seller or the Company is a
party or by which any of them or their respective properties or assets may be
subject, (ii) violate any Injunction or, subject to the matters referred to in
paragraph (b) below, applicable Law, (iii) result in the creation of any
mortgages, liens, licenses, security interests, charges, options,
hypothecations, pledges, covenants, conditions, restrictions, encroachments,
adverse claims, imperfections of title or encumbrances of any kind, whether
voluntarily incurred or arising by operation of law, including any agreements to
give or not to give or right to obtain any of the foregoing in the future, and
any conditional installment, or contingent sale or other title retention
agreements or leases in the nature thereof (“Liens”) (other than Permitted Liens
or Liens arising from acts of Purchaser or its Affiliates) upon any properties
or assets of the Company or the Business or (iv) constitute a sale of all or
substantially all of the assets of Seller requiring the vote and approval of
Seller’s stockholders (or equivalent) or debtholders, other than, solely in the
case of clauses (i)(B) and (iii) above, any such items that, individually or in
the aggregate would not be reasonably likely to have a Company Material Adverse
Effect.

(b)No consent, waiver, approval, license, permit, order or authorization (each,
a “Consent”) of, or filing, application, notification, registration or other
declaration (each, a “Filing”) made to or with, any Governmental Entity is
required to be obtained or made by or with respect to Seller or the Company in
connection with the execution and delivery of this Agreement or the Other
Transaction Documents to which Seller or the Company is a party or will be a
party, the consummation of the transactions contemplated hereby or thereby or
the compliance by Seller or the Company with the terms and conditions hereof and
thereof, other than (i) compliance with any Consents and Filings under the HSR
Act or any other Antitrust Law, (ii) those that may be required solely by reason
of Purchaser’s or any of its Affiliates’ (as opposed to any other third party’s)
participation in the transactions contemplated hereby or by the Other
Transaction Documents, (iii) those that would not reasonably be expected to (A)
materially impair or delay the ability of Seller or the Company to perform their
respective

8

--------------------------------------------------------------------------------

 

obligations under this Agreement or the Other Transaction Documents contemplated
hereby and thereby on a timely basis or result in a violation or breach of, or
constitute (with or without the lapse of time or both) a default under, or give
rise to any right of termination, cancellation, amendment or acceleration of any
obligation of Seller or the Company (with respect to the Business), under any
terms, conditions or provisions of any Material Contract or Permit or (B) result
in material Liability to the Company or otherwise materially interfere with the
conduct of the Business, and (iv) compliance with any Filings required by the
rules and regulations of any applicable securities exchange or listing
authority.

Section 3.03.Capitalization; Subsidiaries.

(a)Seller has good, marketable and valid title to the Units, free and clear of
any Liens, and is the sole record and beneficial owner thereof.  Assuming
Purchaser has the requisite power and authority to be the lawful owner of the
Units, upon delivery to Purchaser at the Closing of a certificate of transfer
with respect to the Units, duly endorsed by Seller, and upon Seller’s receipt of
the Closing Date Purchase Price, good, marketable and valid title to the Units
will pass to Purchaser, free and clear of any Liens.

(b)Except for the Units, there are no shares of capital stock or other voting
securities of, or equity interests in, the Company, issued, reserved for
issuance or outstanding. The Units have been duly authorized and validly issued
and are fully paid and non-assessable. The Units have not been issued in
violation of, and are not subject to, any preemptive, subscription, purchase
options, rights of first refusal or similar rights under any provision of
applicable Law, the Governing Documents of the Company or any Contract to which
the Company is subject, bound or a party or otherwise.  There are no outstanding
bonds, debentures, notes or other indebtedness of the Company having the right
to vote (or that are convertible into, or exercisable or exchangeable for,
interests or securities having the right to vote) on any matters on which
holders of the Units, respectively, may vote (“Voting Debt”).  There are no
outstanding warrants, options, rights, “phantom” stock rights, stock
appreciation rights, stock-based performance units, convertible or exchangeable
securities or other commitments or undertakings (other than this Agreement)
(i) pursuant to which Seller or the Company is or may become obligated to issue,
deliver or sell (A) any additional shares of capital stock or other voting
securities of, or equity interests in, the Company, (B) any security convertible
into, or exercisable or exchangeable for, shares of capital stock or other
voting securities of, or equity interests in, the Company or (C) any Voting
Debt, (ii) pursuant to which Seller or the Company is or may become obligated to
issue, grant, extend or enter into any such warrant, option, right, unit,
security, commitment or undertaking or (iii) that give any person the right to
receive any benefits or rights similar to any rights enjoyed by or accruing to
Seller as the sole holder of the Units.  There are no Contracts to which the
Company is a party that require the Company to register, repurchase, redeem or
otherwise acquire any capital stock or other equity interest or to make any
investment (in the form of a loan, capital contribution or otherwise) in any
person.

(c)Other than this Agreement and the Governing Documents of the Company, the
Units are not subject to any voting trust agreement or other Contract, including
any such Contract (i) restricting or otherwise relating to the voting, dividend
rights or disposition of the Units or (ii) containing any information rights,
registration rights, financial statement

9

--------------------------------------------------------------------------------

 

requirements or other similar rights that would survive the Closing unless
terminated or amended prior to the Closing.

(d)The Company does not have any subsidiaries and does not own, directly or
indirectly, any equity interests in any other person or any interest convertible
into an equity interest in any other person.  The Company has not (i) agreed,
nor is it obligated, to make any future investment in or capital contribution to
any person or (ii) guaranteed and is not responsible or liable for any
obligation of any person.

Section 3.04.Financial Statements.

(a)Section 3.04(a) of the Seller Disclosure Schedule sets forth true and
complete copies of the following financial statements (together with the notes
thereto): (i)(A) the unaudited balance sheets of the Company as of December 31,
2015 and 2016 and (B) the related statements of income as of and for the period
February 9, 2015 through December 31, 2015 and for the twelve (12) month period
ended December 31, 2016 (the “Unaudited Financial Statements”); and (ii) the
unaudited balance sheet of the Company as of June 30, 2017 (the “Interim Balance
Sheet Date”) and the related statement of income as of the six (6) month period
ended June 30, 2017 (the “Interim Financial Statements” and, together with the
Unaudited Financial Statements, the “Financial Statements”).

(b)The Financial Statements (i) have been prepared from, are in accordance with,
and accurately reflect the books and records of the Company in all material
respects (except as may be indicated in the notes thereto), (ii) have been
prepared in accordance with GAAP applied on a consistent basis throughout the
period covered (except, in the case of the Interim Financial Statements, for
normal and recurring year-end adjustments that are not expected to be material,
on an individual basis or in the aggregate, to the Company or the Business) and
(iii) fairly present, in all material respects, the financial position of the
Company as of the date thereof.

(c)Seller has, with respect to the Company, established and maintained systems
of internal accounting controls sufficient to provide reasonable assurances that
(i) all transactions are executed in accordance with management’s general or
specific authorization, (ii) all transactions are recorded as necessary to
permit the preparation of financial statements in accordance with GAAP and to
maintain proper accountability for such items, (iii) access to the Company’s
property and assets is permitted only in accordance with management’s general or
specific authorization and (iv) recorded accountability for items is compared
with actual levels at reasonable intervals and appropriate action is taken with
respect to any differences.

(d)Neither the Company nor the Business has, nor is subject to any, Liability,
whether absolute, contingent, accrued or otherwise, of a nature that would be
required to be disclosed or reflected on or reserved against in a balance sheet
of the Company prepared in accordance with GAAP (or in the notes thereto), other
than Liabilities (i) reflected on, or reserved against in, the balance sheet
dated as of June 30, 2017 (or in the notes thereto) that is included in the
Financial Statements, (ii) incurred since December 31, 2016 in the ordinary
course of business (none of which are a liability for breach of contract, tort,
infringement, or misappropriation), (iii) in respect of the Asset Transfer, (iv)
Selling Expenses and (v) the

10

--------------------------------------------------------------------------------

 

Liabilities set forth in Section 3.04(d) of the Seller Disclosure
Schedule.  Following the consummation of the Asset Transfer, the Company shall
not have, nor will be subject to any, Non-Business Liability.

Section 3.05.Taxes.

(a)The Company has duly and timely filed all income and other material Tax
Returns required to be filed by the Company and all such Tax Returns are true
and complete in all material respects.  Except as set forth in Section 3.05(a)
of the Seller Disclosure Schedule, no claim has ever been made to the Company or
Seller in writing by a Taxing Authority in a jurisdiction in which Seller or the
Company does not file a Tax Return that the Company or Seller as a result of its
ownership interest in the Company is or may be subject to taxation by that
jurisdiction. All material Taxes required to have been withheld and paid in
connection with amounts paid by the Company to any employee, former employee,
independent contractor or other party have been withheld and paid to the
appropriate Governmental Entity.

(b)All Taxes due and owing by or with respect to the Company (whether or not
shown as due on any Tax Returns) have been timely paid. The unpaid Taxes of the
Company (being Taxes not yet due and owing) will not exceed the reserve for Tax
Liability (excluding any reserve for deferred Taxes established to reflect
timing differences between book and Tax income) set forth on the face of the
balance sheets contained in the Interim Financial Statements (rather than in any
notes thereto), as adjusted for the passage of time through the Closing Date in
accordance with the past custom and practice of the Company in filing its Tax
Returns.

(c)There are no Liens for Taxes on any assets of the Company, except for Liens
for Taxes that are not yet due and owing.

(d)No waivers of any statute of limitations in respect of Taxes or extensions of
time with respect to an assessment or deficiency for Taxes are still in effect
or have been requested, in each case, by or with respect to the Company.

(e)Except as set forth in Section 3.05(e) of the Seller Disclosure Schedule,
there are no pending or, to Seller’s knowledge, threatened audits, assessment,
or proposed deficiencies for a material amount of unpaid Taxes asserted against
(i) the Company or (ii) to the extent related to the Company or the Business,
against Seller, in each case for which the Company or Seller has received
written notice thereof.

(f)The Company has not constituted either a “distributing corporation” or a
“controlled corporation” (within the meaning of Section 355(a)(1)(A) of the
Code) in a distribution of stock intended to qualify for tax-free treatment
under Section 355 of the Code in the two years prior to the date of this
Agreement.

(g)The Company has never been a member of an affiliated group filing a
consolidated federal income Tax Return (other than a group the common parent of
which is Seller) or any similar group for federal, state, local or foreign Tax
purposes. The Company has no Liability for the Taxes of any person under
Treasury Regulations Section 1.1502-6 (or any similar provision of state, local,
or foreign Law), as a transferee or successor, by Contract, or

11

--------------------------------------------------------------------------------

 

otherwise, other than an agreement entered into in the ordinary course of
business the principal purpose of which does not relate to Taxes.

(h)The Company is, and has at all times since February 9, 2015 been, treated as
a disregarded entity for U.S. federal income tax purposes.

(i)The Company will not be required to include any material item of income in,
or exclude any material item of deduction from, taxable income for any taxable
period (or portion thereof) ending after the Closing Date as a result of any:
(i) change in, or improper use of, any accounting method for a period prior to
the Closing; (ii) “closing agreement” as described in Section 7121 of the Code
(or any corresponding or similar provision of state, local, or foreign Law)
executed prior to the Closing; (iii) intercompany transactions or any excess
loss account described in Treasury Regulations under Section 1502 of the Code
(or any corresponding or similar provision of state, local, or foreign Law) with
respect to the period prior to the Closing; (iv) installment sale or open
transaction disposition made prior to the Closing; (v) prepaid amount received
prior to the Closing; or (vi) election under Section 108(i) of the Code made
prior to the Closing.

(j)The Company has not entered into any “listed transaction” within the meaning
of Treasury Regulations Section 1.6011-4(b).

(k)The Company is not a party to or is the Company or the Business bound by any
Tax allocation agreement, Tax sharing agreement or similar agreement, other than
any such agreement entered into in the ordinary course of business the principal
purpose of which does not relate to Taxes.  

Section 3.06.Real Property.

(a)The Company does not own any real property.

(b)Section 3.06(b) of the Seller Disclosure Schedule sets forth a true and
complete list, as of the date of this Agreement, of all real property which the
Company leases or Seller leases with respect to the Business, subleases,
licenses or otherwise occupies, except for such real property for which the
interest of the Company therein will be terminated prior to the Closing (such
real property, the “Leased Property”).  Except as set forth in Section 3.06(b)
of the Seller Disclosure Schedule with respect to each of the Leases: (i) such
Lease is legal, valid, binding, enforceable and in full force and effect;
(ii) the Company’s possession and quiet enjoyment of the Leased Property under
such Lease has not been disturbed, and to the knowledge of Seller, there are no
disputes with respect to such Lease; (iii) neither the Company nor, to the
knowledge of Seller, any other party to the Lease is in breach or default under
such Lease, and, to the knowledge of Seller, no event has occurred or
circumstance exists which, with the delivery of notice, the passage of time or
both, would constitute such a breach or default, or permit the termination,
modification or acceleration of rent under such Lease; (iv) no security deposit
or portion thereof deposited with respect such Lease has been applied in respect
of a breach or default under such Lease which has not been redeposited in full;
(v) the Company does not owe, or will not owe in the future, any brokerage
commissions or finder’s fees with respect to such Lease; (vi) the Company has
not subleased, licensed or otherwise granted any person the

12

--------------------------------------------------------------------------------

 

right to use or occupy such Leased Property or any portion thereof; and (vii)
the Company has not collaterally assigned or granted any other security interest
in such Lease or any interest therein.

(c)Seller has made available to Purchaser, to the extent in Seller’s possession,
or reasonably available to Seller, for review true and complete copies of each
written lease, sublease, license or other occupancy agreement in respect of a
Leased Property (each, a “Lease”). With respect to any Leased Property, except
for the leases, subleases or similar agreements set forth in Section 3.08(a)(vi)
of the Seller Disclosure Schedule, neither Seller nor the Company has granted
any right to use or occupy all or any portion of such property.

(d)There are no pending nor, to the knowledge of the Seller, threatened,
condemnation, eminent domain or similar proceedings with respect to any Leased
Property.

(e)All improvements located on the Leased Property are in good condition and
repair, reasonable wear and tear excepted. To the extent that any Lease requires
the Company or Seller to maintain any such improvements, the Company or Seller,
as applicable, is in compliance in all material respects with such obligation.

Section 3.07.Intellectual Property.

(a)Subject to Section 6.02, the Company exclusively owns all right, title, and
interest in and to all Company Owned Intellectual Property, and has a right to
use all other Intellectual Property that is used by the Company in the conduct
of the Business as presently conducted (the “Company Intellectual Property”), in
each case free and clear of all Liens other than Permitted Liens.

(b)The execution and delivery of this Agreement and the Other Transaction
Documents by Seller and the Company, and the consummation of the transactions
contemplated hereby and thereby, will not result in (i) the loss, termination,
or impairment of any rights of the Company in any Company Intellectual Property
licensed pursuant to a Company IP Agreement or otherwise, or (ii) the license,
assignment, transfer, or grant of any right, title or interest in any Company
Owned Intellectual Property (whether by contract, operation of law, or
otherwise) to any other person. Section 3.07(b) of the Seller Disclosure
Schedule sets forth sets forth a true and complete list, as of the date of this
Agreement, of all Company Owned Intellectual Property that is a Patent, Mark,
copyright or Internet domain name that, as applicable, has been issued or
registered, or with respect to which an application for a Patent or registration
has been filed (“Registered Intellectual Property”).

(c)No claims or Proceedings are pending or, to the knowledge of Seller, have
been threatened in writing since February 9, 2015, against Seller or its
Affiliates (with respect to the Business) by any person challenging the
ownership, validity, registration, use or enforceability of any Company Owned
Intellectual Property that is Registered Intellectual Property.

(d) Except as set forth in Section 3.07(d) of the Seller Disclosure Schedule,
all persons (including current and former employees, contractors and consultants
of the Company) who have participated in the creation, conception, authorship,
or development of any

13

--------------------------------------------------------------------------------

 

of the material Intellectual Property for, or under the direction or supervision
of, the Company have executed and delivered to Seller or the Company, as
applicable, a valid Contract (i) providing for the non-disclosure by such person
of any trade secrets or other confidential information of the Company, and
(ii) providing for the assignment (by way of a present grant of assignment) by
such person to Seller or the Company, as applicable, of any Intellectual
Property arising out of such person’s employment by, engagement by, or contract
with Seller or the Company, as applicable.  

(e)Section 3.07(e) of the Seller Disclosure Schedule sets forth a true and
complete list of all Company IP Agreements, other than (i) Off-the-Shelf
Software Licenses, (ii) non-disclosure agreements entered into in the ordinary
course of business, (iii) agreements with current and former employees and
contractors for the assignment of Intellectual Property to the Company in the
ordinary course of business, (iv) non-exclusive licenses of Intellectual
Property granted in the ordinary course of business; and (v) licenses to Open
Source Software.

(f)No Software developed by or on behalf of the Company is subject to any
license to Open Source Software that requires or conditions the use or
distribution of such Software on, the disclosure, licensing, or distribution of
any source code for any portion of such Software, and Seller and the Company are
and have been in compliance with all applicable licenses to Open Source
Software.

(g)The conduct of the Business as presently conducted is not infringing,
misappropriating, diluting, or otherwise violating, and the conduct of the
Business during the past six (6) years has not infringed, misappropriated,
diluted, or otherwise violated, the Intellectual Property rights of any other
person. To the knowledge of Seller, no third party is infringing,
misappropriating, diluting or otherwise violating Company Owned Intellectual
Property.

(h)The material IT Assets (i) operate in all material respects in accordance
with their documentation and functional specifications, (ii) have not, from
February 9, 2015 through the date hereof, malfunctioned or failed in any
material respect, and (iii) are reasonably sufficient to conduct the Business as
presently conducted, including as to capacity, scalability and ability to
process current peak volumes in a timely manner. The Company and Seller (with
respect to the Business) has implemented commercially reasonable measures, to
protect the confidentiality and security of the IT Assets (and all information
stored or contained therein or transmitted thereby) against any unauthorized
use, access, interruption, modification or corruption. The Company and Seller
(with respect to the Business) has implemented commercially reasonable data
backup, data storage, system redundancy and disaster avoidance and recovery
procedures as well as a commercially reasonable business continuity plan.

(i)There has been no (to Seller’s knowledge in the case of Company Intellectual
Property that is licensed to the Company or IT assets that are leased to the
Company) actual or alleged unauthorized use, access, intrusion, theft, or breach
of security, of any of the (i) Company Intellectual Property or IT Assets or
(ii) any personal information, payment card information, confidential or
proprietary data, or any other information collected, maintained, or stored by
or on behalf of the Company (or any loss, destruction, compromise, or
unauthorized disclosure thereof).

14

--------------------------------------------------------------------------------

 

(j)The Company and the Seller (with respect to the Business) (including its use
or handling of Personal Data) are and have at all times been in material
compliance with Data Security Requirements. Over the past twenty-four (24)
months, neither Seller nor the Company has received any written notice or
allegation that the Company or the operation of the Business is or may be in
violation of any Data Security Requirements.

Section 3.08.Contracts.

(a)Section 3.08(a) of the Seller Disclosure Schedule sets forth each written or
oral contract, lease or sublease, indenture, license, agreement, arrangement,
commitment or other legally binding arrangement (each, a “Contract”) to which
the Company is a party or by which its assets or properties are subject or bound
or to which Seller or any of its Affiliates (other than the Company) is a party
to and is material to, or necessary to operate, the Business, in each case, as
of the date of this Agreement, that is:

(i)a Contract for the employment or engagement of any individual on a full-time,
or part-time basis, including directors, employees (temporary and seasonal) and
independent contractors;

(ii)a Contract that is with any employee leasing agency, staffing firm,
professional organization, or other provider of contingent workers for the
Company or Seller with respect to the Business;

(iii)(A) restrictive of the ability of the Company (including Purchaser or its
Affiliates (including for the avoidance of doubt, the Company) following the
Closing) to compete in any business or with any person in any geographic area or
solicit any restaurant, corporate client or other customer of any other person,
(B) solicit, hire or retain any person as an employee, consultant or individual
independent contractor for the Company or Seller for the Business, or (C) a
Contract that contains a grant of exclusivity by the Company (including
Purchaser or its Affiliates following the Closing) to any other person;

(iv)a Contract with (A) Seller or any of its Affiliates (other than the Company)
that has an aggregate future Liability to any person in excess of $100,000, or
(B) any officer, director, employee or shareholder of Seller or the Company
pertaining to the Business (other than employment Contracts and Benefit Plans);
provided, however, that the foregoing shall be deemed not to include any Other
Transaction Document or any Contract that will expire or be terminated without
Liability to the Company at or prior to Closing;

(v)a collective bargaining agreement or other Contract with any labor
organization, union or works council (each, a “Union Contract”);

(vi)any Lease;

(vii)a lease, sublease or similar Contract with any person under which (A) the
Company is lessee of, or holds or uses, any equipment, vehicle or other tangible
personal property owned by any person or (B) the Company is a lessor or
sublessor of, or makes available for use by any person, any tangible personal
property owned or leased by the Company, in any such case, which has an
aggregate future Liability or receivable, as the case may be, in excess of

15

--------------------------------------------------------------------------------

 

$100,000 in a calendar year and is not terminable without Liability to the
Company by notice of not more than thirty (30) days;

(viii)(A) a continuing Contract for the future purchase of materials, supplies
or equipment or (B) a management, service, consulting or other similar Contract
(other than contracts for services entered into in the ordinary course of
business), in any such case, which has an aggregate future Liability to any
person in excess of $100,000 for any calendar year and is not terminable without
Liability to the Company by notice of not more than thirty (30) days;

(ix)a Contract (A) evidencing Indebtedness (including any note, bond, debenture
or other evidence of Indebtedness) of the Company to any other person or (B)
under which (1) the Company has directly or indirectly guaranteed Indebtedness
or other Liabilities of another person or (2) any person has directly or
indirectly guaranteed Indebtedness or other Liabilities of the Company, in the
case of each of clauses (A) and (B), which, individually, is in excess of
$100,000;

(x)a Contract under which the Company, directly or indirectly, has made or is
required to make any advance, loan, extension of credit or capital contribution
to, or other investment in, any person, in any such case, which, individually,
is in excess of $100,000;

(xi)a Contract that is a settlement, conciliation or similar agreement with any
Governmental Entity or pursuant to which Seller (with respect to the Business)
or the Company will have any material outstanding obligations after the date of
this Agreement;

(xii)a mortgage, pledge, security agreement, deed of trust or other Contract
granting a Lien (other than a Permitted Lien) upon any Leased Property;

(xiii)a Contract with any Governmental Entity;

(xiv)a Contract with any Key Customer or Key Vendor;

(xv)a Contract (other than the Asset Transfer Agreement) (A) that was entered
into since February 9, 2015, that relates to the acquisition or disposition of
any assets, properties or businesses of the Company or that are materially
related to the Business or (B) that relates to the acquisition or disposition of
any assets, properties or businesses, under which there is any Liability of the
Company or the Business;

(xvi)a Contract for the sale of any asset of the Company or Seller (with respect
to the Business) or the grant of any preferential rights to purchase any such
asset, in each case, outside the ordinary course of business;

(xvii)a Contract for any joint venture, partnership or similar arrangement;

(xviii)a Contract that contemplates or involves: (A) the payment or delivery of
cash or other consideration by the Company in an amount or having a value in
excess

16

--------------------------------------------------------------------------------

 

of $100,000 individually or (B) the performance of services in exchange for
consideration with a value in excess of $100,000 individually;

(xix)a Contract relating to the advertising or promotion of the Business or
pursuant to which any third parties advertise on any websites operated by the
Company or Seller (with respect to the Business);

(xx)a Contract containing a “most favored nation” pricing agreement or similar
arrangement for pricing, discounts or benefits that change based on the pricing,
discounts or benefits offered to other persons by the Company or Seller with
respect to the Business (including Purchaser or its Affiliates following the
Closing);

(xxi)a Contract requiring capital expenditure (including any series of related
expenditures) of more than $100,000 (in either case, other than employment
Contracts and Benefit Plans);

(xxii)a Contract that is an indemnity agreement; or

(xxiii)a Contract providing a power of attorney to any person; or

(xxiv)other than any Contract specified in clauses (i) through (xxiii) above,
any Contract involving payments by or to the Company of $100,000 or more in any
calendar year.

(b)Each Contract set forth in Section 3.08(a) of the Seller Disclosure Schedule
(each, a “Material Contract”) is valid, binding and in full force and effect and
enforceable by the Company (or Seller or its Affiliates as applicable) in
accordance with its terms (subject, as to enforcement, to applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and other laws
affecting creditors’ rights generally, general principles of equity and the
discretion of courts in granting equitable remedies), except (i) to the extent
that the failure of any such Contracts to be valid, binding and in full force
and effect, individually or in the aggregate, would not be reasonably likely to
result in material Liability to the Company or otherwise materially interfere
with the conduct of the Business and (ii) for the expiration of such Material
Contract in accordance with its express terms after the date hereof.  No notice,
whether written or oral, has been received by the Company alleging that it is in
breach or default under any Material Contract except to the extent that any such
breach or default, individually or in the aggregate, would not be reasonably
likely to result in material Liability to the Company or otherwise materially
interfere with the conduct of the Business. No event has occurred, is pending,
or, to the knowledge of Seller, is threatened, which (with or without notice or
lapse of time, or both) would constitute a breach or default by the Company
under any Material Contract or, to the knowledge of Seller, any other party to a
Material Contract, except to the extent that such breach or default,
individually or in the aggregate, would not be reasonably likely to result in
material Liability to the Company or otherwise materially interfere with the
conduct of the Business. A complete and accurate copy of each Material Contract,
including all amendments and modifications thereto, has been made available to
Purchaser.

Section 3.09.Permits. The Company validly holds and has complied with all the
terms and conditions of each material Permit held by the Company or is held by
any Seller

17

--------------------------------------------------------------------------------

 

Company (other than the Company) on behalf of the Company or the Business (each
such Permit, a “Company Permit”), in each case, except for any such invalidity
or non-compliance that, individually or in the aggregate, would not be
reasonably likely to result in material Liability to the Company or otherwise
materially interfere with the conduct of the Business.  The Company possesses
all Permits necessary for the operation of the Business, except as would not
reasonably be expected, individually or in the aggregate, to result in material
Liability to the Company or otherwise materially interfere with the conduct of
the Business.  Since February 9, 2015, no Seller Company has received written
notice of any Proceeding relating to the revocation or modification of any
Company Permit, the loss or modification of which, individually or in the
aggregate, would be reasonably likely to result in material Liability to the
Company or otherwise materially interfere with the conduct of the Business.  No
event has occurred that allows, or after notice or lapse of time would allow,
revocation or termination of a Company Permit or results in any other material
impairment of the rights of the holder of any such Company Permit, other than an
expiration of such Company Permit in accordance with its terms.

Section 3.10.Proceedings. Since February 9, 2015, there have been no material
lawsuits, claims, suits, actions, charges, complaints, audits, arbitrations,
investigations, inquiries or other proceedings (“Proceedings”) pending or, to
the knowledge of Seller, threatened against Seller (with respect to the
Business) or the Company or any of their respective directors or officers (in
their capacity as such) or otherwise arising out of or relating to the Business.
Neither the Company nor Seller (with respect to the Business) is a party or
subject to or in default under any material Injunction of any Governmental
Entity or arbitration tribunal applicable to the Company or the Business.

Section 3.11.Benefit Plans.

(a)Section 3.11(a) of the Seller Disclosure Schedule sets forth a list of each
material Benefit Plan that covers any Business Employee who provides services
primarily to the Business. With respect to each Benefit Plan, Seller has made
available to Purchaser complete and correct copies of the current plan document
(or a written description of material terms if no plan document exists) and, if
required by applicable Law, the Benefit Plan’s summary plan description. Each
Benefit Plan and, if applicable, related trust has been established, maintained,
funded and administered in all material respects and complies in all material
respects, with respect to any Business Employee, with its terms and all
applicable Laws (including ERISA and, the Code). Each Benefit Plan that is
intended to be qualified under Section 401(a) of the Code (a “Qualified Benefit
Plan”) has received a favorable determination letter from the Internal Revenue
Service, or with respect to a prototype or volume submitter plan, can rely on an
opinion letter from the Internal Revenue Service to the prototype or volume
submitter plan sponsor, in each case a copy of which has been made available to
Purchaser, to the effect that such Qualified Benefit Plan is so qualified and
that the plan and the trust related thereto are exempt from federal income Taxes
under Sections 401(a) and 501(a), respectively, of the Code, and nothing has
occurred that could reasonably be expected to cause the revocation of such
determination letter from the Internal Revenue Service or the unavailability of
reliance on such opinion letter from the Internal Revenue Service, as applicable
or otherwise adversely affect the qualification of such Benefit Plan. With
respect to any Benefit Plan and any Business Employee, to the knowledge of
Seller, no event has occurred or is reasonably expected to occur that has
resulted in

18

--------------------------------------------------------------------------------

 

or would subject Seller to a Tax under Section 4971 of the Code. No event has
occurred that would subject the Transferred Assets to a lien under Section
430(k) of the Code. All contributions, distributions, reimbursements and premium
payments due with respect to any Business Employee under or pursuant to each
Benefit Plan prior to the Closing will have been timely made as of the Closing.

(b)No Benefit Plan is, and neither Seller nor any of its Affiliates has any
current or contingent liability or obligation under or with respect to: (i) a
plan that is or subject to the minimum funding standards of Section 302 of ERISA
or Section 412 of the Code; or (ii) a “multi-employer plan” (as defined in
Section 3(37) of ERISA). Neither Seller nor any of its Affiliates has:
(A) withdrawn from any pension plan under circumstances resulting (or expected
to result) in liability; or (B) engaged in any transaction which would give rise
to a liability under Section 4069 or Section 4212(c) of ERISA.

(c)Except as set forth on Section 3.11(c) of the Seller Disclosure Schedule
attached hereto and other than as required under Section 4980B of the Code or
other similar applicable Law and for which the beneficiary pays the full premium
cost, no Benefit Plan provides for any Business Employee benefits or coverage in
the nature of health, life or disability insurance following retirement or other
termination of employment or service (other than death benefits when termination
occurs upon death).

(d)Except as set forth on Section 3.11(d) attached hereto, no Benefit Plan
exists that could: (i) result in the payment to any Business Employee, director
or consultant of the Business of any money or other property; or (ii) accelerate
the payment, vesting of or provide any additional rights or benefits (including
funding of compensation or benefits through a trust or otherwise) to any
Business Employee, director or consultant of the Business, in each case, as a
result of the execution of this Agreement or the consummation of the
transactions contemplated hereby.

(e)The execution of this Agreement and the consummation of the transactions
contemplated hereby, will not (alone or in conjunction with any other event) (i)
result in any material payment becoming due to any Business Employee or Former
Business Employee under any Benefit Plan or otherwise, (ii) materially increase
any benefits or compensation otherwise payable to any Business Employee or
Former Business Employee under any Benefit Plan or otherwise, or (iii) result in
the acceleration of time of payment or vesting of, or require the material
funding of, any such benefits or compensation.

(f)Each Benefit Plan that is a “nonqualified deferred compensation plan” (within
the meaning of Section 409A of the Code) complies with respect to the Business
Employees in all material respects with the requirements of Section 409A of the
Code and the regulations thereunder by its terms and has been operated with
respect to the Business Employees in all material respects in accordance with
such requirements such that no material additional Taxes are due with respect to
any such arrangement under Section 409A of the Code.

(g)The Company is not a party to, nor is otherwise obligated under, any plan,
policy, agreement or arrangement that provides for the gross-up or reimbursement
of Taxes imposed under Section 409A or 4999 of the Code (or any corresponding
provisions of state, local

19

--------------------------------------------------------------------------------

 

or foreign Taxes). No amount or other entitlement that could be received as a
result of the transactions contemplated hereby (alone or in conjunction with any
other event, including any termination of employment) by any “disqualified
individual” (as defined in Section 280G(c) of the Code) with respect to the
Company will constitute an “excess parachute payment” (as defined in Section
280G(b)(1) of the Code).

Section 3.12.Absence of Changes or Events.

(a)Since the Interim Balance Sheet Date, there has not been any change, effect,
event or occurrence that has resulted or would reasonably be expected to result,
individually or in the aggregate, in a Company Material Adverse Effect.

(b)Except in connection with or pursuant to the Asset Transfer, from the Interim
Balance Sheet Date through the date of this Agreement, (i) the Business has been
conducted in the ordinary course of business in all material respects and (ii)
neither the Company nor Seller has taken any action that would have required the
consent of Purchaser under Section 5.02 had such action occurred after the date
hereof.

Section 3.13.Compliance with Applicable Laws.

(a)Each of the Company and Seller (with respect to the Business) is, and since
February 9, 2015 has been, in material compliance with all applicable Laws and
Injunctions. Since February 9, 2015, neither the Company nor Seller (with
respect to the Business), has received any written or, to the knowledge of
Seller, oral communication from a Governmental Entity that alleges that any the
Company or Seller (with respect to the Business), is in violation of any
applicable Laws or Injunctions, except for any such violations that,
individually or in the aggregate, would not reasonably be expected to result in
material Liability to the Company or otherwise materially interfere with the
conduct of the Business.

(b)Neither the Company nor, to the knowledge of Seller, any of the Business
Employees (in each case, acting in their capacities as such) has, directly or
indirectly, through its representatives or any person authorized to act on its
behalf (i) violated in any material respect (A) the Foreign Corrupt Practices
Act, (B) the Organisation for Economic Co-operation and Development Convention
on Combating Bribery of Foreign Officials in International Business Transactions
and legislation implementing such convention or (C) all other international
anti-bribery conventions and bribery Laws applicable to the Company
(collectively, the “Anti-Bribery Laws”) or (ii) offered, paid, promised to pay,
or authorized the payment of any money, or offered, gifted, promised to give, or
authorized the giving of anything of value, to any Government Official or to any
other person: (A) for the purpose of (1) corruptly or improperly influencing any
act or decision of any Government Official in his official capacity; (2)
inducing any Government Official to do or omit to do any act in violation of
their lawful duties; (3) securing any improper advantage; or (4) inducing any
Government Official to use his respective influence with a Governmental Entity
to affect any act or decision of such Governmental Entity in order to, in the
case of each of clause (1), (2), (3) or (4), assist the Company in obtaining or
retaining business for or with, or directing business to, the Company; or (B) in
a manner which would constitute or have the purpose or effect of public or
commercial bribery, acceptance of, or acquiescence in extortion, kickbacks, or
other unlawful or improper means of obtaining business

20

--------------------------------------------------------------------------------

 

or any improper advantage.  Since February 9, 2015, neither the Company nor
Seller (with respect to the Business) has received any written or, to the
knowledge of Seller, oral communication from a Governmental Entity that alleges
that any manager, officer, employee or authorized agent of the Company or the
Business or any other person acting on behalf of the Company or the Business is
in violation of any Anti-Bribery Law.

Section 3.14.Environmental Matters. Except as could not result, individually or
in the aggregate, in material Liability to the Company or otherwise materially
interfere with the conduct of the Business (i) each of the Company and Seller
(with respect to the Business) is, and has since February 9, 2015, been, in
compliance with all Environmental Laws, (ii) the Company possesses and
maintains, and has since February 9, 2015, possessed and maintained, all
Environmental Permits required for the operation of its properties and the
conduct of the Business (the “Company Environmental Permits”), and the Company
is, and has since February 9, 2015 been, in compliance with each Company
Environmental Permit, (iii) neither Seller nor the Company has received any
communication from a Governmental Entity or any other person that alleges that
the Company is in violation of, or has any Liability under, any Environmental
Law, the substance of which communication has not been fully resolved,
(iv) there are no pending or, to the knowledge of Seller, threatened Proceedings
against the Company or Seller (with respect to the Business) resulting from any
(A) non-compliance with, or Liability under, Environmental Laws or the Company
Environmental Permits or (B) a Release of Hazardous Material, and (v) the
Company (nor any person whose Liability the Company has assumed, undertaken or
become subject to) has not manufactured, transported, treated, managed, handled,
stored, Released, used or disposed of, or arranged for the disposal of, owned or
operated any property or facility which is or has been contaminated by, or
exposed any person to, any Hazardous Material.  Seller and the Company have
furnished to Purchaser all environmental audits, reports and other material
environmental documents relating to the past or current properties, facilities
or operations of the Company or the Business which are in Seller’s or the
Company’s possession or under their reasonable control.

Section 3.15.Employee and Labor Matters. Section 3.15 of the Seller Disclosure
Schedule lists all Business Employees as of the date of this Agreement,
including (i) date of hire, (ii) work location, (iii) annual salary or hourly
wage rate, as applicable, (iv) bonus, commission and other incentive
opportunities (including 2016 bonus and/or commissions), (v) treatment as exempt
or non-exempt under the federal Fair Labor Standards Act, (vi) job title, and
(vii) status as active, on leave, etc. Each of Seller and its Affiliates,
including, without limitation, the Company, and, in each case, with respect to
the Business Employees and Former Business Employees, is and has been in
material compliance with all applicable Laws respecting labor, employment and
employment practices, including, provisions thereof respecting terms and
conditions of employment, health and safety, wages and hours, immigration,
employment discrimination, disability rights or benefits, equal opportunity,
affirmative action, plant closures and layoffs (including the WARN Act, workers
compensation, labor relations, employee leave issues and unemployment
insurance), and, to the Seller’s and the Company’s knowledge, there is no basis
for any material claim alleging a violation with any such Law. With respect to
the Business and the Company: (i) there is not and there has not been, any labor
strike, work stoppage, walkout, lockout, or labor dispute pending or, to the
knowledge of Seller, threatened against Seller or the Company with respect to
the Business Employees or Former Business Employees, (ii) to the knowledge of
Seller, there is and has been no union organizing activity

21

--------------------------------------------------------------------------------

 

with respect to, or amongst, the Business Employees or Former Business
Employees, (iii) no union or works council or group of Business Employees or
Former Business Employees, has made a demand for recognition or filed a petition
for an election or certification with the National Labor Relations Board or any
other labor relations tribunal or authority relating to Business Employees or
Former Business Employees, (iv) there are, and have not been, any pending, or to
the knowledge of Seller, threatened material charges against Seller or the
Company before the Equal Employment Opportunity Commission or any other
Governmental Entity responsible for the prevention of unlawful employment
practices, in either case, with respect to any Business Employees or Former
Business Employees, (v) neither Seller nor the Company has received notice of
the intent of any Governmental Entity responsible for the enforcement of labor
or employment Laws to conduct any material investigation, and no such
investigation is in progress, in either case, with respect to any Business
Employees or Former Business Employees, and (vi) there is no collective
bargaining agreement, works council agreement or similar Contract with any labor
organization, works council or similar employee representative covering any
Business Employee. With respect to the Business and the Company, all Former
Business Employees who were terminated from employment since February 9, 2015
have signed a release agreement in favor of the Company. Except as would not
result in material Losses for Seller or the Company: (i) the Company and Seller,
in either case, with respect to the Business, have paid all material wages,
salaries, wage premiums, commissions, bonuses, expense reimbursements,
severance, fees, and other compensation that has come due and payable to its
current and former Business Employees, Former Business Employees, and any other
service providers to the Business, including, contractors, consultants, and
other service providers; and (ii) each individual who is providing or since
February 9, 2015 has provided services to the Company or to Seller, in either
case, for the Business, who is or was classified and treated as an independent
contractor, consultant, or other non-employee service provider, is and was
properly classified and treated as such for all applicable purposes. Other than
those disclosed in Section 3.15 of the Seller Disclosure Schedule, each Business
Employee whose primary place of employment is in the United States is an “at
will” employee. Other than those disclosed in Section 3.15 of the Seller
Disclosure Schedule, there are no written employee handbooks in effect
applicable to Seller (with respect to the Business) or the Company. The Business
Employees are sufficient in number and skill to allow Purchaser to conduct the
Business after the Closing in substantially the same manner as it was conducted
by Seller prior to the Closing Date. To the knowledge of Seller, no current
Business Employee intends to terminate his or her employment prior to the one
(1) year anniversary of the Closing. To the knowledge of Seller, no person is in
material violation of any term of any employment agreement, nondisclosure
agreement, common law nondisclosure obligation, fiduciary duty, noncompetition
agreement, restrictive covenant or other material obligation: (i) to Seller
(with respect to the Business) or the Company or (ii) with respect to any person
who is a current Business Employee or independent contractor providing services
to the Business of Seller or the Company, to any third party with respect to
such person’s right to be employed or engaged to provide services to the
Business by Seller or the Company or to the knowledge or use of trade secrets or
proprietary information of the Business.  Neither Seller (with respect to the
Business) nor the Company has implemented any plant closing or layoff of
employees that could implicate the WARN Act, nor are any such actions currently
planned, contemplated, or announced. Section 3.15 of the Seller Disclosure
Schedule lists all Business Employees who currently have work visas by (i) name,
(ii) visa type, (iii) sponsoring entity, and (iv) expiration date, and the
transactions contemplated by this

22

--------------------------------------------------------------------------------

 

Agreement will not affect their ability to continue to work in the Business or
for the Company after the Closing Date. Each Business Employee is authorized to
work in the jurisdiction in which he or she provides services to the Business.

Section 3.16.Sufficiency of Assets.

(a)As of the Closing (and, for the avoidance of doubt, after giving effect to
the Asset Transfer), the assets that are owned, leased, used or licensed by the
Company will, together with the rights granted under, or the services provided
under the Transition Services Agreement, constitute all of the assets, rights,
title, interest and properties that are used in the conduct of the Business in
the manner in which it is conducted on the date of this Agreement and as of
immediately prior to the Closing.  Immediately following the Closing, the
Company and Purchaser shall be able to use all such assets, rights, title,
interest and properties, and take advantage of all such rights, in substantially
the same manner as such assets, rights, title, interest and properties are used,
or such rights are taken advantage of by the Company or Seller (with respect to
the Business), as of the date of this Agreement and as of immediately prior to
the Asset Transfer and the Closing.  

(b)No Affiliate (other than the Company), executive officer, or director of
Seller or any of their respective Affiliates (other than the Company) (i) owns
or has any property or right, tangible or intangible, which is material to the
operations of or necessary to operate the Business as currently conducted, (ii)
has any claim or cause of action against any of the assets of the Company or the
Business, or (iii) owes any significant amounts to, or is owed any significant
amounts by, the Company or the Business.

(c)The Company owns and has, or as of the Closing (and, for the avoidance of
doubt, after giving effect to the Asset Transfer) will have, good and valid
title to, or hold pursuant to valid and enforceable leases or licenses, all
tangible assets that are used in the Business free and clear of all Liens,
except (i) the Liens set forth in Section 3.16(c) of the Seller Disclosure
Schedule that are not material to the Business, (ii) mechanics’, carriers’,
workmen’s, repairmen’s, materialmen’s or other like Liens, in each case, arising
or incurred in the ordinary course of business relating to amounts not yet due
or payable, (iii) Liens to secure payments of workmen’s compensation and other
similar payments, unemployment and other insurance, old-age pensions or other
social security obligations to the extent reflected and adequately reserved
against on the Interim Financial Statements, (iv) Liens to secure the
performance of bids, tenders, leases, contracts, public or statutory
obligations, surety, stay or appeal bonds or other similar obligations arising
in the ordinary course of business, (v) Liens arising under original purchase
price conditional sales contracts and equipment leases with third parties
entered into in the ordinary course of business, (vi) Liens for Taxes and other
governmental charges that are not yet due and payable or are being contested in
good faith and for which adequate reserves have been made in accordance with
GAAP, (vii) non-exclusive licenses of Intellectual Property granted in the
ordinary course of business, and (viii) other imperfections of title or
encumbrances, if any, which do not, individually or in the aggregate, materially
impair the continued use and operation of the assets of the Company to which
they relate in the conduct of the Business as presently conducted (the Liens
described in clauses (i) through (viii) above are referred to collectively as
“Permitted Liens”).

23

--------------------------------------------------------------------------------

 

Section 3.17.Intercompany Arrangements. Except for (i) the Other Transaction
Documents, and (ii) any Contracts that will be terminated on or prior to the
Closing Date in accordance with Section 7.06(b), Section 3.17 of the Seller
Disclosure Schedule lists all Contracts between or among the Company or any of
its officers, directors or employees, on the one hand, and any Seller Company
(other than the Company) and their respective officers, directors, employees or
stockholders on the other hand.

Section 3.18.Key Customers and Vendors.

(a)Section 3.18(a) of the Seller Disclosure Schedule sets forth the top twenty
(20) most significant restaurants based on dollar sales volumes of the Business
during the twelve (12) month period ended June 30, 2017 (the “Key Customers”).

(b)Section 3.18(b) of the Seller Disclosure Schedule sets forth the top twenty
(20) most significant vendors of the Company, based on the amounts invoiced by
the Company during the twelve (12) month period ended June 30, 2017 (the “Key
Vendors”).

Section 3.19.Brokers. No brokers or finders have acted for Seller in connection
with this Agreement or the transactions contemplated hereby and no broker or
finders are entitled to any brokerage fee, finder’s fee or commission in respect
thereof.

Section 3.20.Existing Credit Support.  Except as set forth on Section 3.20 of
the Seller Disclosure Schedule, there are no guarantees, covenants, indemnities,
surety bonds, letters of credit, comfort letters or similar assurances of credit
support provided by Seller or any of its Affiliates (other than the Company) for
the benefit of the Company or the Business.

Section 3.21.Bank Accounts.

(a)Section 3.21(a) of the Seller Disclosure Schedule provides the following
information with respect to each account maintained by or for the benefit of the
Company or the Business at any bank or other financial institution: (i) the name
of the bank or other financial institution at which such account is maintained;
(ii) the account number; (iii) the type of account; and (iv) the names of all
persons who are authorized to sign checks or other documents with respect to
such account.

(b)Section 3.21(b) of the Seller Disclosure Schedule lists all of the accounts
receivable of the Company, or Seller or its Affiliates (with respect to the
Business), as of July 31, 2017. All such accounts receivable, whether billed or
unbilled, of the Company or Seller or its Affiliates (with respect to the
Business), arose in the ordinary course of business, are carried at values
determined in accordance with GAAP consistently applied, to the knowledge of
Seller are not subject to any valid set-off or counterclaim, do not represent
obligations for goods sold on consignment, on approval or on a sale-or-return
basis and are not subject to any other repurchase or return arrangement. No
person has any Lien on any accounts receivable of the Company or the Business.

(c)Section 3.21(c) of the Seller Disclosure Schedule contains an accurate and
complete list as of the date of this Agreement of all loans and advances made by
the Company to

24

--------------------------------------------------------------------------------

 

any employee, director, consultant or individual independent contractor, other
than routine travel advances made to employees in the ordinary course of
business.

Section 3.22.Insurance. Section 3.22 of the Seller Disclosure Schedule
identifies each insurance policy maintained by, at the expense of or for the
benefit of the Company or Seller (with respect to the Business) as of the date
of this Agreement and identifies all claims made thereunder as of the date of
this Agreement. The Company has made available to Purchaser accurate and
complete copies of such insurance policies, and each such insurance policy is in
full force and effect. Neither the Company nor Seller (with respect to the
Business) has received any written notice or other communication regarding any
actual or possible: (i) cancellation or invalidation of any insurance policy
maintained by, at the expense of or for the benefit of the Company or Seller
(with respect to the Business) as of the date of this Agreement, (ii) refusal of
any coverage or rejection of any claim under any such insurance policy or (iii)
material adjustment in the amount of the premiums payable with respect to any
such insurance policy.

Section 3.23.No Implied Representations. Notwithstanding anything herein to the
contrary, Seller is making no representation or warranty whatsoever, express or
implied, beyond those expressly given in this Article III, any Other Transaction
Document or in any certificate to be delivered pursuant to this Agreement or any
Other Transaction Document. It is understood that any financial estimates,
forecasts, projections or other similar information that have been or shall
hereafter be made available by or on behalf of Seller, the Company or any other
person to Purchaser or any of its Affiliates or its or their respective
Representatives, whether written or oral, are not, and shall not be relied upon
or deemed to be, representations and warranties of Seller, the Company or any of
their respective Affiliates or their respective Representatives, except to the
extent expressly provided in this Article III or in any certificate to be
delivered hereunder. Nothing in this Agreement shall be interpreted to limit any
claim for fraud.

Article IV

Representations and Warranties of Purchaser and Parent

Each of Purchaser and Parent hereby represents and warrants to Seller and the
Company as of the date hereof and as of the Closing as follows:

Section 4.01.Organization, Standing and Authority; Execution and Delivery;
Enforceability.

(a)Each of Purchaser and Parent is a corporation duly organized, validly
existing and in good standing under the laws of Delaware.  Each of Purchaser and
Parent has all requisite power and authority to enter into this Agreement and
the Other Transaction Documents to which it is specified to be a party and to
consummate the transactions contemplated hereby and thereby and comply with the
terms and conditions hereof and thereof. All acts and other proceedings required
to be taken by Purchaser and Parent to authorize the execution, delivery and
performance of this Agreement and the Other Transaction Documents to which it is
specified

25

--------------------------------------------------------------------------------

 

to be a party and to consummate the transactions contemplated hereby and thereby
and comply with the terms and conditions hereof and thereof have been duly and
properly taken.

(b)This Agreement has been duly executed and delivered by Purchaser and Parent
and, prior to Closing, Purchaser and Parent will have duly executed and
delivered each Other Transaction Document to which it is specified to be a
party. Assuming that this Agreement has been duly authorized, executed and
delivered by Seller and the Company, this Agreement constitutes, and, upon the
due authorization, execution and delivery of the Other Transaction Documents by
Seller, the Company or their respective Affiliates of each other Transaction
Document to which it is specified to be a party, such Other Transaction Document
will constitute, a legal, valid and binding obligation of Purchaser and Parent,
enforceable against Purchaser and Parent in accordance with its terms, subject
to applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other laws affecting creditors’ rights generally, general
principles of equity and the discretion of courts in granting equitable
remedies.

Section 4.02.No Conflicts; Consents.

(a)The execution and delivery of this Agreement by Purchaser and Parent do not,
the execution and delivery by Purchaser and Parent of each Other Transaction
Document to which it is specified to be a party will not, and the consummation
of the transactions contemplated hereby and thereby and compliance by Purchaser
and Parent with the terms and conditions hereof and thereof will not (i)
conflict with, or result in any violation of or default (with or without notice
or lapse of time, or both) under, require any notice with respect to, or give
rise to a right of termination, cancellation or acceleration of any obligation
or to loss of a benefit under, or, any provision of (A) the Governing Documents
of Purchaser or Parent, or (B) any Contract to which Purchaser or Parent is a
party or by which any of its respective properties or assets may be subject,
(ii) violate any Injunction or, subject to the matters referred to in
paragraph (b) below, applicable Law, or (iii) result in the creation of any
Liens upon any of the properties or assets of Purchaser or Parent under other
than, in the case of clauses (i)(B) and (iii) above, any such items that,
individually or in the aggregate, would not be reasonably likely to result in a
Purchaser Material Adverse Effect.

(b)No Consent of, or Filing with, any Governmental Entity is required to be
obtained or made by or with respect to Purchaser or Parent in connection with
the execution and delivery of this Agreement or the Other Transaction Documents,
the consummation of the transactions contemplated hereby or thereby or the
compliance by Purchaser and Parent with the terms and conditions hereof and
thereof, other than (i) compliance with and Consents and Filings under the HSR
Act or any other Antitrust Law, (ii) those that may be required solely by reason
of Seller’s or any Affiliate of Seller’s (as opposed to any other third party’s)
participation in the transactions contemplated hereby or by the Other
Transaction Documents, (iii) compliance with and Filings or notices required by
the rules and regulations of any applicable securities exchange or listing
authority and (iv) such other Consents the absence of which, or other Filings
the failure to make or obtain which, individually or in the aggregate, would not
be reasonably likely to result in a Purchaser Material Adverse Effect.

Section 4.03.Proceedings. There are no (i) outstanding Injunctions of any
Governmental Entity or arbitration tribunal against Purchaser or Parent or any
of their

26

--------------------------------------------------------------------------------

 

respective Affiliates, or (ii) Proceedings pending or, to the knowledge of
Purchaser, threatened against Purchaser, Parent or any of their respective
Affiliates, other than, in each case, any such items that, individually or in
the aggregate, would not be reasonably likely to result in a Purchaser Material
Adverse Effect.

Section 4.04.Investment Representations.

(a)Purchase Entirely For Own Account.  Purchaser hereby confirms that (i)
Purchaser is an “accredited investor” as defined in Regulation D promulgated
under the Securities Act of 1933, as amended (the “Securities Act”), and (ii)
the Units to be acquired by Purchaser pursuant to this Agreement will be
acquired for investment for Purchaser’s own account, not as a nominee or agent,
and not with a view to the resale or distribution of any part thereof in
violation of the Securities Act.  Purchaser further represents that Purchaser
does not presently have any contract, undertaking, agreement or arrangement with
any person to sell, transfer or grant participations to such person or to any
third person, with respect to any of the Units.

(b)Disclosure of Information.  Purchaser has had an opportunity to ask questions
and receive answers from Seller and the Company regarding the Units.  

(c)Restricted Securities.  Purchaser understands that the Units have not been,
and will not be as of the date of their issuance to Purchaser, registered under
the Securities Act, and are being sold to Purchaser by reason of a specific
exemption from the registration provisions of the Securities Act which depends
upon, among other things, the bona fide nature of the investment intent and the
accuracy of Purchaser’s representations expressed in this
Section 4.04.  Purchaser understands that the Units are “restricted securities”
under applicable U.S. federal and state securities laws and that, pursuant to
these laws, Purchaser must hold the Units unless and until they are registered
with the Securities and Exchange Commission and qualified by state authorities,
or an exemption from such registration and qualification requirements is
available, and the certificate or certificates representing the Units may
contain legends to the foregoing effect.  Purchaser understands that no public
market exists for any of the securities issued by the Company, including the
Units, and that it is unlikely whether a public market will ever exist for the
securities issued by the Company, including the Units.

(d)Corporate Securities Law.  THE SALE OF THE SECURITIES THAT IS THE SUBJECT OF
THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF CORPORATIONS OF
THE STATE OF CALIFORNIA.  THE ISSUANCE OF SUCH SECURITIES OR THE RECEIPT OF ANY
PART OF THE ASSETS FOR SUCH SECURITIES PRIOR TO SUCH QUALIFICATION IS UNLAWFUL,
UNLESS THE SALE OF SECURITIES IS EXEMPT FROM QUALIFICATION BY SECTION 25100,
25102 OR 25105 OF THE CALIFORNIA CORPORATIONS CODE.

Section 4.05.Sufficient Funds. Purchaser will have as of immediately prior to
the Closing sufficient funds on hand and available through liquidity facilities
existing as of immediately prior the Closing to satisfy its payment obligations
to the extent arising under this Agreement or the Other Transaction Documents
and any of the other transactions contemplated by this Agreement or the Other
Transaction Documents.

27

--------------------------------------------------------------------------------

 

Section 4.06.Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement.

Article V

Covenants of Seller and the Company

Each of Seller and the Company covenants and agrees as follows:

Section 5.01.Access. From the date hereof and continuing until the earlier of
the Closing or the termination of this Agreement in accordance with its terms,
each of Seller and the Company shall give Purchaser and its Representatives
reasonable access, during normal business hours and upon reasonable advance
notice, to personnel, properties and Records relating to the Company and the
Business, including information beneficial to ensuring a smooth transition to
Purchaser’s post-Closing ownership of the Company (including the Transferred
Assets), operation of the Business and implementation of the transactions
contemplated by the Marketing Partnership Agreement; provided, that such access
(i) does not unreasonably disrupt the normal operations of Seller or the
Company, (ii) would not be reasonably expected to violate any attorney-client
privilege of Seller or the Company or violate any applicable Law (including
merger control and competition Laws) and (iii) would not reasonably be expected
to breach any duty of confidentiality owed to any person whether the duty arises
contractually, statutorily or otherwise; provided, further, that each of Seller
and the Company shall use its reasonable best efforts to obtain the consent of
any person necessary to permit disclosure of any information subject to such
confidentiality obligations described in clauses (ii) and (iii) and otherwise
make appropriate alternative disclosure arrangements in a manner that would not
reasonably be expected to violate such Laws, privilege or obligations.

Section 5.02.Ordinary Conduct.  From the date hereof and continuing until the
earlier of the Closing or the termination of this Agreement in accordance with
its terms, except (w) with the prior written consent of Purchaser, (x) as set
forth in Section 5.02 of the Seller Disclosure Schedule, (y) pursuant to the
Asset Transfer Agreement or (z) otherwise expressly required or permitted by the
terms of this Agreement: (A) Seller shall, and shall cause the Company to, cause
the Business to be conducted in the ordinary course in substantially the same
manner as presently conducted; (B) Seller shall, and shall cause the Company to,
use reasonable best efforts to preserve the present commercial relationships
with the respective Governmental Entities, restaurants, corporate clients,
suppliers, contractors, licensors, employees, distributors and other persons
with whom the Company has similar relationships and to preserve the Company’s
present operations, organization and goodwill; and (C) neither Seller (with
respect to the Company or the Business) nor the Company shall:

(i)amend the certificate of formation, operating agreement or other comparable
governing documents of the Company;

(ii)declare or pay any dividend or make any other distribution to any holder of
any Units;

28

--------------------------------------------------------------------------------

 

(iii)during the period following the Effective Time until the Closing, repay any
Indebtedness or pay any Selling Expense;

(iv)redeem, repurchase or otherwise acquire, directly or indirectly, any units
of membership interest or other voting securities of, or equity interests in,
the Company or issue, deliver, sell, grant, extend or enter into (A) any shares
of capital stock or other voting securities of, or equity interests in, the
Company or (B) any warrants, options, rights, “phantom” stock rights, stock
appreciation rights, stock-based performance units, convertible or exchangeable
securities or other commitments or undertakings (1) pursuant to which the
Company is or may become obligated to issue, deliver or sell (i) any additional
shares of capital stock or other voting securities of, or equity interests in,
the Company, (ii) any security convertible into, or exercisable or exchangeable
for, shares of capital stock or other voting securities of, or equity interests
in, the Company or (iii) any Voting Debt, (2) pursuant to which the Company is
or may become obligated to issue, grant, extend or enter into any such warrant,
option, right, unit, security, commitment or undertaking or (3) that give any
person the right to receive any benefits or rights similar to any rights enjoyed
by or accruing to the holders of the Units;

(v)split, combine or reclassify any Units, or issue any other security in
respect of, in lieu of or in substitution for any Units;

(vi)loan, advance, invest or make a capital contribution to or in any person;

(vii)except (A) in the ordinary course of business in connection with a
promotion, job performance or workplace requirements or (B) as may be required
under existing agreements, including any Benefit Plan or any Union Contract
covering any Business Employee or Former Business Employee listed in
Section 3.11(a) of the Seller Disclosure Schedule and made available to
Purchaser prior to the date hereof, or applicable Law, (1) adopt, establish,
enter into or amend in any respect or terminate any Benefit Plan or any Union
Contract covering any Business Employee or Former Business Employee, (2) grant
to any Business Employee or Former Business Employee any increase in base
salary, wages, bonuses, incentive compensation, pension, severance or
termination pay or other compensation or benefits, (3) take any action to
accelerate the time of payment or vesting of any compensation or benefit for any
Business Employee or Former Business Employee, (4) enter into any trust, annuity
or insurance Contract or take any other action to fund or otherwise secure the
payment of any compensation or benefit for any Business Employee or Former
Business Employee; (5) pay to any Business Employee or Former Business Employee
any compensation or benefit not required under any Benefit Plan or Union
Contract as in effect on the date hereof, other than the payment of base cash
compensation, in the ordinary course of business, or immaterial severance or
immaterial fringe benefits that will be payable by or on behalf of Seller or the
Company prior to the Closing or will constitute Selling Expenses; (6) hire any
Business Employee with an expected annual total compensation in excess of
$75,000 or enter into any employment agreement, or terminate any Business
Employee with an expected annual total compensation in excess of $75,000 other
than for cause (as determined by the Company in its reasonable discretion and in
accordance with applicable Law), or (7) transfer or modify the job
responsibilities of (x) any employee of Seller or the Company in a manner that
results in such employee becoming a Business Employee or (y)

29

--------------------------------------------------------------------------------

 

any Business Employee in a manner that would result in such individual no longer
meeting the definition of Business Employee;

(viii)implement any layoffs, reductions in force, early retirement programs, or
voluntary or involuntary employment termination programs impacting any Business
Employee;

(ix)make or change any material Tax election (other than any Tax election made
in the ordinary course of business consistent with past practice), change any
annual Tax accounting period, file any material amended Tax Return, surrender
any right to claim a material Tax refund, consent to any extension or waiver of
the statute of limitations period applicable to any material Tax claim or
assessment, or settle or compromise any material Tax claim, in each case with
respect to the Company;

(x)sell or acquire (or agree to sell or acquire), convey, lease, license permit
to lapse, place in the public domain or otherwise dispose of any material
property or assets for consideration in excess $100,000 in the aggregate, except
for (A) sales of inventory in the ordinary course of business or (B) assets that
are obsolete or no longer used by or material to the Company or the Business;

(xi)sell, transfer, lease, sublease, license, assign, permit to lapse, place in
the public domain, abandon or otherwise dispose of any Company Intellectual
Property, except for (A) non-exclusive licenses granted in the ordinary course
of business, and (B) abandonment or other similar dispositions of non-material
Intellectual Property in the ordinary course of business;

(xii)issue any note, bond or other debt agreement, obligation or security, or
create, incur, assume or guarantee any Indebtedness outside of the ordinary
course of business, in each case, other than trade payables in the ordinary
course of business;

(xiii)disclose any trade secrets or other confidential information of the
Company or the Business (except pursuant to a non-disclosure agreement entered
into by the Company in the ordinary course of business);

(xiv)permit or allow any asset of the Company or the Business to become subject
to any Lien (other than any Permitted Lien);

(xv)acquire any business or any corporation, partnership, association or other
business organization or division or a substantial portion of the assets thereof
(other than inventory), by merger, consolidation, purchase of assets or
otherwise, for aggregate consideration in excess of $100,000 or enter into any
new joint venture, strategic alliance, partnership or similar venture;

(xvi)make any material change to the Company’s methods of financial accounting
in effect as of the date of this Agreement, except as required by the Accounting
Policies or applicable Law;

30

--------------------------------------------------------------------------------

 

(xvii)materially modify, amend, terminate, cancel or renew, or agree to any
material waiver under, any of the Material Contracts, or enter into or amend any
Contract that, if existing on the date hereof, would be a Material Contract,
except for renewals of any such Material Contract in the ordinary course of
business;

(xviii)settle any Proceeding involving the Company, the Business or any of their
respective directors or officers (in their capacities as such) requiring
payments in excess of $100,000, involving injunctive or equitable relief or
relating to any criminal or quasi-criminal Proceeding;

(xix)fail to maintain the Leased Property in substantially the same condition as
of the date hereof, ordinary wear and tear, casualty and condemnation excepted;

(xx)enter into any Contracts with Affiliates;

(xxi)make any capital expenditure or enter into any commitment therefor in an
aggregate amount in excess of $100,000;

(xxii)fail to satisfy when due any material Liability (other than any such
Liability that is being contested in good faith);

(xxiii)enter into any line of business other than the Business; or

(xxiv)authorize or agree to do, whether in writing or otherwise, any of the
foregoing actions.

Section 5.03.Exclusive Dealing. During the period from the date of this
Agreement until the earlier of the Closing or the termination of this Agreement
in accordance with its terms, neither Seller nor the Company shall take, nor
shall they permit their respective Representatives to take, any action to
solicit, initiate or engage in discussions or negotiations with, or provide any
information to or enter into any agreement with any person (other than Purchaser
and/or its Representatives) concerning any purchase of the Units, the Business
or any merger, sale or license of all or substantially all of the Company’s
assets or the Seller’s assets related to the operation of the Business or
similar transaction involving the Company or the Business (each such
transaction, an “Alternative Transaction”). Notwithstanding the foregoing,
Seller and the Company may respond to any unsolicited proposal regarding an
Alternative Transaction by indicating that Seller and the Company are subject to
an exclusivity agreement pursuant to this Agreement with respect to the sale of
the Company and the Business and is unable to provide any information related to
the Company or the Business or entertain any proposals or offers or engage in
any negotiations or discussions concerning an Alternative Transaction for as
long as this Agreement remains in effect. Seller shall promptly notify Purchaser
of any unsolicited proposal, inquiry or offer by any person (other than
Purchaser and/or its Representatives) with respect to or relating to any
Alternative Transaction and shall provide Purchaser with a summary of the
material terms or such proposal, inquiry or offer.

Section 5.04.Company Asset Transfer.  Seller and the Company shall (i) take all
steps necessary to effect the Asset Transfer prior to the Closing in accordance
with the

31

--------------------------------------------------------------------------------

 

Asset Transfer Agreement and (ii) not amend the form of Asset Transfer Agreement
without the prior written consent of Purchaser.

Section 5.05.Confidentiality. From and after the Closing, Seller shall  keep
confidential, and cause its Affiliates and cause its and their respective
officers, directors, employees, advisors and other Representatives to keep
confidential, all non-public information relating to the Company or the Business
(“Business Confidential Information”), except (i) as required or requested by a
Governmental Entity or required pursuant to Law or the rules or regulations of
any securities exchange or listing authority or legal, administrative or
judicial process, (ii) for information that is available on the Closing Date to
the public, or thereafter becomes available to the public other than as a result
of a breach of this Section 5.05, or (iii) for information disclosed in
connection with the exercise of any rights or remedies provided in any
Transaction Document or any Proceeding related to any Transaction Document or
the enforcement of rights thereunder. In the event Seller or any of its
Affiliates is required or requested by a Governmental Entity to disclose such
information, Seller or its Affiliate shall promptly notify Purchaser and the
Company in writing, unless prohibited by Law, which notification shall include
the nature of such legal requirement and the extent of the required disclosure,
and shall cooperate with Purchaser, at Purchaser’s expense, to preserve, to the
extent possible, the confidentiality of such information.

Section 5.06.Restrictive Covenants.

(a)For a period of two (2) years after the Closing Date, Seller will not, nor
will it permit its Affiliates to, directly or indirectly, (i) induce or
encourage any Transferred Employee to leave the employment of Purchaser or any
of its Affiliates or (ii) solicit for employment, employ or assist any other
person in employing any Transferred Employee; provided, that the foregoing shall
not preclude Seller or any of its Affiliates from (A) placing general
solicitations for employment not specifically directed toward the Transferred
Employees or (B) hiring any such Transferred Employee who (1) has had his or her
employment terminated by Purchaser or any of its Affiliates for any reason, (2)
has not been employed by Purchaser or any of its Affiliates within six (6)
months prior to the date of hire, or (3) responds to any general solicitation
permitted by the foregoing clause (A).

(b)For a period of five (5) years after the Closing Date, Seller and its
Affiliates (excluding, for the avoidance of doubt, the Company) shall not,
directly or indirectly, engage in the Restricted Business (as defined below)
anywhere in the world, own any interest in, conduct, manage, operate or control
any person engaged in the Restricted Business or actively participate in,
consult with, render services for or furnish advice to any person in connection
with such person’s engagement in the Restricted Business.  For purposes of this
Agreement, “Restricted Business” means the design, development, sale, licensing,
marketing or provision of any consumer and corporate online and/or mobile food
ordering service business, including without limitation the provision of
delivery services for restaurants; provided, however, the Restricted Business
shall not include, or in any way restrict the ability of Seller and its
Affiliates from, (A) marketing and engaging in the ordinary course of business
of Seller and its Affiliates (other than the Company) as conducted as of the
date hereof (other than the operation of the Business), (B) marketing,
facilitating, taking and confirming online and/or mobile food orders via a third
party application (e.g., Uber Eats, Delivery.com or EatStreet), subject to
Section 3(a)

32

--------------------------------------------------------------------------------

 

of the Marketing Partnership Agreement, (C) processing payments for online
and/or mobile food orders via a third party application, or (D) marketing,
facilitating, taking, confirming, and processing payments for online and/or
mobile food orders for in-restaurant consumption.  For clarity but without
limitation, nothing herein will affect or limit Seller’s obligations under
Sections 3(a), 8(b) and 10(d) of the Marketing Partnership Agreement or under
any other provisions in the Marketing Partnership Agreement that address
restrictions on using Merchant Materials or APIs (as such capitalized terms are
defined therein); provided, further, to the extent that Seller properly
terminates the Marketing Partnership Agreement pursuant to Section 15(b)
thereof, this Section 5.06(b) will be of no further force effect.  In addition,
for so long as the Business Confidential Information remains confidential,
Seller will not, nor will it permit its Affiliates to use the Business
Confidential Information for any reason except as expressly permitted by this
Agreement, the Transition Services Agreement and the Marketing Partnership
Agreement.

(c)Except as expressly permitted by the Transition Service Agreement and the
Marketing Partnership Agreement, Seller agrees that from and after the Closing
Date it will not use (and it will prevent its subsidiaries or Affiliates from
using) (i) the name “Eat24” or “Eat24Hours” or any other Marks used by the
Company, but excluding the Seller Names and Marks, and (ii) any Marks that are
similar to, or are otherwise variations or derivatives of any of the foregoing
(including translations, abbreviations, adaptations and combinations thereof).
Notwithstanding anything to the contrary in this Agreement, (x) the appearance
of the foregoing Marks on any other materials that are held by Seller or its
subsidiaries or Affiliates (excluding, for the avoidance of doubt, the Company)
for internal use only shall not be a breach of this Agreement or constitute a
violation of the Intellectual Property rights of Purchaser; provided that (x)
within one hundred eighty (180) days after the Closing Date, Seller shall,
unless such use shall otherwise expressly permitted by or necessary to perform
its obligations under the Transition Service Agreement and/or the Marketing
Partnership Agreement, remove any and all such appearances from any internal
usage (including, for the avoidance of doubt, sales and product literature,
purchase orders, invoices, packaging, stationary, labeling, promotional products
and all other similar materials), and (y) Seller and its subsidiaries and
Affiliates may use the foregoing Marks and non-trademark names solely for the
purposes of conveying to third parties or the general public the historical
origins of the Business in a manner that is (1) consistent with past practices,
(2) does not disparage Purchaser, its Affiliates or the Company and (3) required
for legitimate business purposes.

(d)The parties acknowledge and agree that the amount of actual damages suffered
by Purchaser in the event of an actual or threatened breach of this Section 5.06
may be difficult or impossible to accurately calculate and there may not be an
adequate remedy at law available to Purchaser to fully compensate it in the
event of such an actual or threatened breach. Consequently, the parties agree
that in addition to any other remedy or relief to which it may be entitled, in
the event of a breach or threatened breach of this Section 5.06, Purchaser and
its successors and assigns shall be entitled to specific performance and/or
injunctive or other equitable relief from a court of competent jurisdiction in
order to enforce, or prevent any violations of, the provisions hereof (without
posting a bond or other security), and neither Seller nor any of its Affiliates
will oppose the granting of any such relief on the ground(s) that Purchaser has
an adequate remedy at Law, has not proven actual damages, and/or should be
required to post a bond or other security.

33

--------------------------------------------------------------------------------

 

(e)If any provision contained in this Section 5.06 is, for any reason, held
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability will not affect any other provisions of this Section 5.06, but
this Section 5.06 will be construed as if such invalid, illegal or unenforceable
provision had never been contained herein. It is the intention of the parties
that if any of the restrictions or covenants contained in this Section 5.06 is
held to cover a geographic area or to be of a length of time that is not
permitted by applicable Law, or in any way construed to be too broad or to any
extent invalid, such provision will not be construed to be null, void and of no
effect; instead, the parties agree that a court of competent jurisdiction will
construe, interpret, reform or judicially modify this Section 5.06 to provide
for a covenant having the maximum enforceable geographic area, time period and
other provisions (not greater than those contained herein) as will be valid and
enforceable under such applicable law.

(f)Seller expressly acknowledges and agrees that (i) each of the restrictions
contained in this Section 5.06 is reasonable in all respects (including with
respect to subject matter, time period and geographical area) and such
restrictions are necessary to protect Purchaser’s interest in, and value of, the
Business (including the goodwill inherent therein), (ii) Seller is primarily
responsible for the creation of such value, and (iii) Purchaser would not have
entered into this Agreement or consummated the transactions contemplated by the
Transaction Documents without the restrictions contained in this Section 5.06.

Article VI

Covenants of Purchaser

Purchaser covenants and agrees as follows:

Section 6.01.Confidentiality. Purchaser acknowledges that the information being
made available to it in connection with the Acquisition and the consummation of
the other transactions contemplated hereby and by the Other Transaction
Documents is subject to the terms of a confidentiality agreement between
Purchaser and Seller dated as of February 23, 2017 (the “Confidentiality
Agreement”), the terms of which are incorporated herein by reference. Effective
upon, and only upon, the Closing, the confidentiality provisions of the
Confidentiality Agreement shall terminate with respect to information relating
to the Company; provided, that Purchaser acknowledges that any and all other
information made available to it by or on behalf of Seller or any of its
Affiliates, or any of its or their respective Representatives, concerning any
Seller Subsidiary, Seller or any of its Affiliates (excluding, for the avoidance
of doubt, the Company and the Business) shall remain subject to the terms and
conditions of the Confidentiality Agreement after the Closing Date.

Section 6.02.No Use of Seller Names and Marks; Transitional License.

(a)Except as expressly permitted by the Transition Service Agreement and the
Marketing Partnership Agreement, Purchaser shall, and shall cause the Company
to, promptly, and in any event within: (i) forty-five (45) Business Days after
the Closing Date, (A) amend or terminate any Governing Documents, certificates
of assumed names or “doing business as” filings by such entities so as to remove
from such documents, certificates or filings and

34

--------------------------------------------------------------------------------

 

eliminate its right to use any of the Seller Names and Marks, and (B) remove any
and all Seller Names and Marks from any websites and other online media operated
in connection with the Business (including any social media, Internet sites or
other or similar uses); (ii) six (6) months after the Closing Date, remove any
and all Seller Names and Marks from any signage on any Leased Property or other
assets, regardless of the form or medium (other than sales and product
literature, purchase orders, invoices, shipping documents, packaging and
labeling and similar materials to the extent permitted under the Transitional
License); and (iii) ninety (90) days after the Closing Date, revise or replace
all sales and product literature, purchase orders, invoices, shipping documents,
packaging and labeling and all other similar materials (regardless of the form
or medium) to delete, and cease use of, all references to any of the Seller
Names and Marks; provided, that, with respect to the foregoing clause (iii), for
a period of six (6) months from the Closing Date (the “Transitional Period”),
Purchaser and the Company may continue to distribute sales and product
literature that uses any of the Seller Names and Marks in the ordinary course of
business and only in substantially the same form, and to substantially the same
extent, that such sales and product literature exist on the Closing Date (the
“Existing Materials”) or are otherwise produced in the ordinary course of
business within the thirty (30)-day period after the Closing Date (together with
the Existing Materials, the “Transitional Materials”); provided, in each case,
that Purchaser complies, and causes the Company to comply, with the terms and
conditions set forth herein (including the terms of the Transitional License
granted below) and all applicable Laws.

(b)Subject to the terms and conditions set forth herein, and effective only upon
the occurrence of the Closing and during the Transitional Period, Seller hereby
grants, on behalf of itself and its Affiliates, to Purchaser and the Company, a
limited, royalty-free, paid-up non-exclusive right and license to use those
Seller Names and Marks and copyrights and other Intellectual Property owned by
Seller or any of its Affiliates (the “Licensed IP”) that are used, as of the
Closing Date, by Seller and the Company in the manufacture, distribution,
marketing and sale of the products and services of the Company included in the
Transitional Materials, to the extent necessary to allow Purchaser and the
Company to so use such Transitional Materials during the Transitional Period in
the ordinary course of business in the six (6) months following the Closing Date
(the “Transitional License”). By the end of the Transitional Period, Purchaser
shall, and shall cause the Company to, return to Seller (or its designee) or
destroy any remaining Transitional Materials.

(c)As between the parties, Seller is the sole and exclusive owner of all right,
title and interest in and to the Seller Names and Marks and all rights related
thereto and goodwill associated therewith and all Licensed IP; and all uses of
the Seller Names and Marks and the goodwill arising therefrom shall inure solely
to the benefit of Seller. Any use by Purchaser or the Company of any of the
Seller Names and Marks during the Transitional Period is subject to each of
their use of the Licensed IP, including the Seller Names and Marks included
therein, in a form and manner, and with standards of quality, in effect by
Seller and its Affiliates with respect thereto as of the date of this Agreement
and in accordance with all applicable Laws.

(d)Seller hereby expressly reserves all rights in and to the Seller Names and
Marks and the Licensed IP, except solely for the limited non-exclusive license
granted to Purchaser and the Company during the Transitional Period. After the
Closing, Purchaser shall

35

--------------------------------------------------------------------------------

 

not, and shall cause each of its Affiliates to not, hold itself out as having
any affiliation with Seller or any of its Affiliates.

(e)Notwithstanding anything to the contrary, (i) the appearance of the Seller
Names and Marks on any other materials that are held by the Company for internal
use only or as required by or permitted as fair use or otherwise under
applicable Law shall not be a breach of this Agreement or constitute a violation
of the Intellectual Property rights of Seller or its Affiliates so long as
Purchaser and the Company endeavor to remove such appearances in the ordinary
course of business, and (ii) Purchaser and the Company may use the Seller Names
and Marks and non-trademark names to convey to third parties or the general
public the historical origins of the Business, including by referring to such
origins on their websites and in their advertising, marketing and promotional
materials.

Article VII

Mutual Covenants

Section 7.01.Publicity. Seller and Purchaser agree that, no public release or
announcement concerning the Transaction Documents or the transactions
contemplated thereby shall be issued by either party or its Affiliates without
the prior written consent of the other party (which consent shall not be
unreasonably withheld or delayed), except as such release or announcement may be
required by applicable Law or the rules or regulations of any U.S. or non-U.S.
securities exchange or listing authority, in which case the party required to
make the release or announcement shall allow the other party a reasonable
opportunity to comment on such release or announcement in advance of such
issuance and the party issuing such release shall consider any reasonable
comments in good faith; provided, that each of Seller, the Company and Purchaser
may make internal announcements to their respective employees that are
consistent with such party’s prior public disclosures regarding the transactions
contemplated by the Transaction Documents and that otherwise have been made in
accordance with this Section 7.01. Seller and Purchaser agree that the initial
press release to be issued with respect to the transactions contemplated by the
Transaction Documents shall be in the form mutually agreed upon by Seller and
Purchaser.

Section 7.02.Efforts.

(a)Cooperation. Subject to the terms and conditions set forth in this Agreement,
Seller and Purchaser shall cooperate with each other and use (and shall cause
their respective Affiliates to use) their respective commercially reasonable
best efforts to take or cause to be taken all actions, and to do or cause to be
done all things, reasonably necessary, proper or advisable on their part under
this Agreement and applicable Law to consummate the transactions contemplated by
this Agreement as soon as practicable and in any event prior to the Termination
Date or Extended Termination Date, as applicable, including using commercially
reasonable best efforts to (i) prepare and file as promptly as practicable all
documentation to effect all necessary reports and other Filings and to obtain as
promptly as practicable all Consents and registrations necessary to be obtained
from any Governmental Entity in order to consummate the transactions
contemplated by this Agreement and (ii) execute and deliver any additional
instruments reasonably necessary to consummate the Acquisition and the other
transactions contemplated by

36

--------------------------------------------------------------------------------

 

this Agreement on the terms and conditions contemplated hereby. Subject to
applicable Laws relating to the exchange of information, Purchaser and Seller
shall have the right to review in advance, and, to the extent practicable, each
will consult with the other on and consider in good faith the views of the other
in connection with, all of the information relating to Purchaser or Seller, the
Company or the Business, as the case may be, and any of their respective
Affiliates, that appears in any filing made with, or written materials submitted
to, any third party and/or any Governmental Entity in connection with the
Acquisition and the other transactions contemplated by this Agreement.  In
exercising the foregoing rights, Seller and Purchaser shall act reasonably and
as promptly as practicable.

(b)Information. Subject to applicable Laws, Seller and Purchaser shall, upon
reasonable request by the other, furnish the other with all information
concerning itself, its Affiliates, directors, officers or equityholders, as
applicable, that is reasonably necessary for making any Filing or obtaining any
Consent, and such other matters as may be reasonably necessary or advisable in
connection with any Filing made (or to be made) by or on behalf of Purchaser,
Seller or any of their respective Affiliates to any Governmental Entity in
connection with the Acquisition and the other transactions contemplated by this
Agreement, including under the HSR Act and any other Antitrust
Law.  Notwithstanding the foregoing, in connection with the performance of each
party’s respective obligations, Seller and Purchaser may, as each determines is
reasonably necessary, designate competitively sensitive material provided to the
other pursuant to this Section 7.02(b) as “Outside Counsel Only.” Such materials
and the information contained therein shall be given only to the outside legal
counsel of the recipient and will not be disclosed by such outside counsel to
directors, officers or employees of the recipient unless express permission is
obtained in advance from the source of the materials (Seller or Purchaser, as
the case may be) or its legal counsel. Notwithstanding anything to the contrary
in this Section 7.02(b), materials provided to the other parties or their
counsel may be redacted to remove references concerning the valuation of the
Business or the Company or information otherwise not germane to regulatory
review.

(c)Status. Subject to applicable Laws and the instructions of any Governmental
Entity, Seller and Purchaser shall keep the other apprised of the status of
matters relating to Consents or clearances of any Governmental Entity of the
Acquisition and the other transactions contemplated by this Agreement, including
promptly furnishing the other with copies of notices or other communications
received by Seller or Purchaser, as the case may be, or any of their respective
Affiliates, from any Governmental Entity with respect to such Consents or
clearances, provided, that such materials may be redacted as necessary (i) to
address good faith legal privilege or confidentiality concerns or (ii) to comply
with applicable Law. Subject to applicable Laws and the instructions of any
Governmental Entity, neither Seller nor Purchaser shall permit any of their
respective Affiliates, officers or any other Representatives to participate in
any meeting with any Governmental Entity in respect of any Consents, clearances,
Filings, investigation or other inquiry with respect to the Acquisition and the
other transactions contemplated by this Agreement unless such party consults
with the other party in advance and, to the extent permitted by such
Governmental Entity, gives the other party the opportunity to attend and
participate thereat.

37

--------------------------------------------------------------------------------

 

(d)Antitrust Matters.

(i)Subject to the terms and conditions set forth in this Agreement, without
limiting the generality of the undertakings pursuant to this Section 7.02, each
of Seller, on the one hand, and Purchaser, on the other hand, agree to take or
cause to be taken the following actions until the earlier to occur of the
Closing Date or the termination of this Agreement in accordance with its terms:

(A)as soon as practicable, and in any event with respect to the Filing under the
HSR Act, no later than ten (10) Business Days following the date of this
Agreement, to file (1) the initial pre-merger notifications with respect to this
Agreement and the transactions contemplated herein required under the HSR Act
(which filing, including the exhibits thereto, shall not be shared or otherwise
disclosed to the other parties, except for providing copies of Item 4 documents
to outside counsel of each party, with any redactions as permitted by this
Section 7.02) for Seller and Purchaser, in each case, requesting early
termination of the waiting period with respect to the transactions contemplated
hereby and (2) any notification or other form necessary to obtain any consents,
clearances or approvals required under or in connection with any other Antitrust
Law; provided, however, it is agreed and acknowledged that Purchaser shall pay
the filing fee required in connection with the Filing under the HSR Act;

(B)to promptly provide to each Governmental Entity with jurisdiction over
enforcement of any applicable Antitrust Law (a “Governmental Antitrust Entity”)
non-privileged information and documents requested by any such Governmental
Antitrust Entity in connection with obtaining any such consent, clearance,
approval, or authorization of such Governmental Antitrust Entity that is
necessary, proper or advisable to permit consummation of the transactions
contemplated hereby; and

(C)to use reasonable best efforts to take, and to cause each of its subsidiaries
to take, any and all actions necessary to obtain any Consents or clearances
required under or in connection with any Antitrust Law and enable all waiting
periods under any Antitrust Law to expire and Purchaser shall use reasonable
best efforts to avoid or eliminate each and every impediment under any Antitrust
Law asserted by any Governmental Entity, in each case, to enable the
transactions contemplated by this Agreement to occur prior to the Termination
Date or the Extended Termination Date, as applicable, including using reasonable
best efforts to comply with, and modifying where appropriate, any requests for
additional information by any Governmental Entity.

(ii)Notwithstanding the foregoing, nothing in this Section 7.02(d) or otherwise
in this Agreement shall require Purchaser or any of its subsidiaries to propose
or agree to accept any undertaking or condition, to enter into any consent
decree, to make any divestiture, or take any other action that, in the
reasonable judgment of Purchaser, could be expected to limit the right of
Purchaser or any its subsidiaries to own or operate all or any portion of their
respective businesses or assets (including the Company following the Closing) or
otherwise receive the full benefits of the Acquisition or the Marketing
Partnership Agreement.

38

--------------------------------------------------------------------------------

 

(iii)Nothing in this Section 7.02(d) shall require Seller or its Affiliates or
Purchaser or its Affiliates to take or agree to take any action with respect to
its business or operations unless the effectiveness of such agreement or action
is conditioned upon the Closing.

(iv)Seller and its Affiliates shall not, without the prior written consent of
Purchaser, publicly or before any Governmental Entity or other third party,
offer, suggest, propose or negotiate, and shall not commit to or effect, by
consent decree, hold separate order or otherwise, any sale, license, assignment,
transfer, divestiture, hold separate or other disposition of any assets,
business or portion of business, or the imposition of any restriction,
requirement or limitation on the operation of any business or assets.

Section 7.03.Notification of Certain Matters.  From the date hereof until the
earlier to occur of the Closing and the termination of this Agreement in
accordance with its terms, Purchaser and Seller shall promptly notify each other
of (i) any notice or other communication from any Governmental Entity in
connection with any Proceeding or investigation commenced or, to the knowledge
of Purchaser or to the knowledge of Seller, as applicable, threatened against,
relating to or involving or otherwise affecting a party which relates to this
Agreement or the Other Transaction Documents or the transactions contemplated
hereunder or thereunder or (ii) to the knowledge of Purchaser or to the
knowledge of Seller, any change, condition or event that (A) renders or would
reasonably be expected to render any representation or warranty of such party
(including, with respect to Seller, the Company) set forth in this Agreement to
be untrue or inaccurate to an extent such that the conditions set forth in
Section 8.01 or Section 8.02, as applicable, would not be satisfied if the
Closing were to then occur or (B) results or would reasonably be expected to
result in any failure of such party to comply with or satisfy in any material
respect any covenant, condition or agreement to be completed with or satisfied
by such party; provided, that no such notification, nor any failure to make such
notification, shall affect any of the representations, warranties, covenants,
rights or remedies, or the conditions to the obligations of, the parties.

Section 7.04.Tax Matters.

(a)The amount of any Tax refunds or credits in lieu of cash Tax refunds with
respect to the Company for any Pre-Closing Tax Period (net of any Taxes incurred
in respect of the receipt or accrual of such refunds and any other expenses
attributable to obtaining and receiving such refunds or credits) shall be for
the account of Seller, other than any refund or credit that was reflected as an
asset in the calculation of the Closing Working Capital pursuant to
Section 2.02. Purchaser shall forward, or cause to be forwarded, to Seller the
amount of such refund or credit within ten (10) days after such refund is
received or after such credit is applied against another Tax, as the case may
be. To the extent any such refund or credit is subsequently disallowed or
required to be returned to the applicable Taxing Authority, Seller agrees to
promptly repay the amount of such refund or credit, together with any interest,
penalties or other additional amounts imposed by such Taxing Authority, to
Purchaser. For the purposes of this Section 7.04(a), where it is necessary to
apportion the economic benefit of a refund or credit for Taxes for a Straddle
Period, such benefit shall be apportioned between Seller and Purchaser using the
principles of Section 7.04(b). If requested by Seller, Purchaser shall take all
reasonable action necessary to promptly claim, at the sole cost and expense of
Seller, such Tax refunds or credits in lieu of cash Tax refunds to the extent
permitted by applicable Law.  

39

--------------------------------------------------------------------------------

 

(b)In the case of any Straddle Period: (i) real, personal and intangible
property Taxes or other similar ad valorem Taxes imposed on a periodic basis
(“Periodic Taxes”) for the Pre-Closing Tax Period shall be equal to the amount
of such Periodic Taxes for the entire Straddle Period (disregarding any increase
or decrease in Tax for such period as a result of the Acquisition) multiplied by
a fraction, the numerator of which is the number of days during the Straddle
Period that are in the Pre-Closing Tax Period and the denominator of which is
the number of days in the Straddle Period; and (ii) Taxes (other than Periodic
Taxes) for the Pre-Closing Tax Period shall be computed on a closing of the
books basis as if such taxable period ended as of the close of business on the
Closing Date.

(c)All Transfer Taxes (including any Transfer Taxes attributable to the Asset
Transfer) shall be borne 50% by Seller and 50% by Purchaser. Notwithstanding
this Section 7.04(c), Purchaser and Seller agree that any Tax Returns that must
be filed in connection with Transfer Taxes shall be prepared and filed when due
by the party primarily or customarily responsible under the applicable Law for
filing such Tax Returns, and such party will use its commercially reasonable
efforts to provide such Tax Returns to the other party prior to the due date for
such Tax Returns.

(d)(i) Seller (or its Affiliates) shall prepare (or cause to be prepared) all
Tax Returns of the Company for taxable periods ending on or before the Closing
Date (all such Tax Returns, “Seller Prepared Tax Returns”) in a manner
consistent with past practice of the Company, except as required by applicable
Law.  Seller (or its Affiliates) shall timely file such Seller Prepared Tax
Returns and shall pay the Taxes shown as due with respect thereto (except to the
extent such Taxes are (A) treated as a liability for purposes of calculating the
Final Purchase Price or (B) attributable to actions taken by Purchaser or the
Company after the Closing on the Closing Date outside the ordinary course of
business, which Taxes shall be paid by Purchaser).  Seller shall deliver to
Purchaser a draft of each such Seller Prepared Tax Return at least twenty (20)
days before the date such Seller Prepared Tax Return is required to be filed;
provided, that in the case Purchaser delivers to Seller within ten (10) days
after receiving such Seller Prepared Tax Return a written statement describing
its objections (if any) thereto, Seller shall consider any reasonable objections
in good faith; provided, further, that Seller is only required to provide
Purchaser with information relating to the Company and shall not provide any Tax
Returns of the Seller Tax Group or provide any information of any member of the
Seller Tax Group (other than the Company).  Purchaser and Seller shall cooperate
in good faith in determining whether to file single combined IRS Forms 1099 for
Company transactions for the entire calendar year 2017.  

(ii)Purchaser shall prepare (or cause to be prepared) all Tax Returns of the
Company with respect to a Straddle Period that are due after the Closing Date
other than a Tax Return with respect to a Seller Tax Group of which the Company
is a member (“Purchaser Prepared Tax Returns”). Purchaser shall prepare such
Purchaser Prepared Tax Return in a manner consistent with past practice of the
Company, except to the extent such past practice is not more likely than not to
be upheld under applicable Law and shall deliver to Seller a draft of each such
Purchaser Prepared Tax Return at least twenty (20) days before the date such
Purchaser Prepared Tax Return is required to be filed; provided, that in the
case Seller provides to Purchaser within ten (10) days after receiving such
Purchaser Prepared Tax Return a written statement describing all of its
objections (if any) thereto, Purchaser shall consider any reasonable objections
in good faith. Purchaser shall cause the Company to execute and timely file, as

40

--------------------------------------------------------------------------------

 

prepared, all Purchaser Prepared Tax Returns. At least two (2) days before
payment of Taxes (including estimated Taxes) is due to the applicable Taxing
Authority with respect to the Purchaser Prepared Tax Returns, Seller shall pay
Purchaser for any Taxes shown as due on any such Purchaser Prepared Tax Return
that is filed by Purchaser to the extent such Taxes are the responsibility of
Seller (as determined in accordance with Section 10.01).

(iii)Purchaser and Seller shall reasonably cooperate, and shall cause their
respective Affiliates and Representatives to reasonably cooperate (including by
providing any necessary powers of attorney), in preparing and filing all Tax
Returns described in this Section 7.04(d) (subject to this Section 7.04(d)), and
in resolving all disputes and audits with respect to Taxes and in other matters
relating to Taxes for which the applicable statute of limitations has not
expired, including by maintaining and making available to each other, as
reasonably necessary, records with respect to such Taxes.  Seller shall be
entitled to (1) continue discussions and negotiations of the matters set forth
on Section 7.04(d)(iii) of the Seller Disclosure Schedule and (2) continue to
conduct and control, through counsel of Seller’s choosing and at Seller’s sole
cost and expense, the resolution of such matters and shall be permitted to
settle or compromise such tax matters upon Purchaser’s prior written consent
(which consent shall not be unreasonably withheld or delayed except to the
extent such settlement and/or compromise imposes monetary obligations on
Purchaser, its Affiliates or the Company and/or involving injunctive or
equitable relief applicable to Purchaser, its Affiliates or the Company, in
which case such consent may be withheld or granted in Purchaser’s sole
discretion).  Purchaser shall have the right to participate at its own cost and
expense in such matters.

(e)Except (x) upon the prior written consent of Seller or (y) to the extent an
applicable Tax position (including an interpretation of whether an action is
required under applicable Law) (1) is not “more likely than not” supportable
under applicable Law and with respect to Specified Pre-Closing Taxes it is
probable that a liability has been incurred under applicable ASC Guidelines so
that the item must be accrued as a liability on the financial statements of
Purchaser or any of its Affiliates (including the Company), and (2) is
inconsistent with a Tax or financial reporting position (including any such
interpretation of whether an action is required under applicable Law) taken by
Purchaser or any of its Affiliates in a similar situation with respect to the
same Law or financial reporting guidelines, none of Purchaser or any of its
Affiliates (including the Company) shall (i) amend any Tax Return for any
Pre-Closing Tax Period, (ii) make any Tax election regarding the Company with
respect to a Pre-Closing Tax Period, (iii) surrender any right to claim a refund
for Taxes of the Company of which Seller is entitled to receive payment thereof,
(iv) file any Tax Return of the Company with respect to a Pre-Closing Tax Period
in any jurisdiction if the Company did not file a comparable Tax Return
involving similar Tax items in such jurisdiction in the immediately preceding
Tax period, or (v) initiate any discussion or enter into any voluntary
disclosure program (or similar program or agreement) with a Governmental Entity
regarding any Tax (whether asserted or unasserted) or Tax Return with respect to
the Company relating to a Pre-Closing Tax Period, in each case if such action
could affect the Taxes of Seller or result in any indemnity claim against Seller
under this Agreement.  In the event Purchaser and Seller are unable to agree as
to whether an applicable Tax position is “more likely than not” supportable
under applicable Law (and with respect to Specified Pre-Closing Taxes is
required to be accrued as a liability on the financial statements), or whether
an applicable Tax position is inconsistent with a Tax or financial

41

--------------------------------------------------------------------------------

 

reporting position taken by Purchaser or any of its Affiliates in a similar
situation with respect to the same Law or financial reporting guidelines,
Purchaser and Seller shall submit such matter to the Accounting Firm for
resolution, in accordance with the procedural principles of Section 2.02(c).

Section 7.05.Employee Matters.

(a)As soon as practicable following the parties’ execution of this Agreement
(but in no event later than fifteen (15)] Business Days thereafter), Purchaser
shall, or shall cause its Affiliate (including, for the avoidance of doubt, the
Company) to, extend offers of employment effective as of the Closing to the
active Business Employees set forth on Section 7.05(a) of the Seller Disclosure
Schedule. Each such offer of employment shall be on terms determined by
Purchaser in its sole discretion; provided, however, if any active Business
Employee receives an offer of employment providing for (i) an initial base
salary or wage rate that is not substantially comparable to the base salary or
wage rate provided to such Business Employee immediately prior to the Closing
and (ii) providing for an initial opportunity to earn a long-term incentive
award with a target amount that is not substantially comparable to the target
long-term incentive award provided by Seller immediately prior to the date
hereof, such Business Employee shall be deemed not to have received an offer of
employment pursuant to this Section 7.05(a) for purposes of determining
satisfaction of the condition to closing set forth in Section 8.01(f).  Each
active Business Employee who accepts employment with Purchaser or its Affiliate
as of the Closing shall be referred to herein as “Transferred Employees.”

(b)Effective as of the Closing, the Transferred Employees shall cease active
participation in the Benefit Plans except as provided by the terms of any such
Benefit Plan or applicable Law. Without limiting any other provision of this
Agreement, Seller shall remain liable for all eligible claims for benefits and
claims under the Benefit Plans that are incurred by the Transferred Employees
(regardless of when such claims are reported or disclosed). Notwithstanding any
other provision of this Agreement, any Business Employee (i) who as of the
Closing Date is short-term disabled or receiving or entitled to receive
short-term disability under a Benefit Plan and who subsequently becomes eligible
to receive long-term disability benefits, or (ii) as of the Closing Date is
receiving or entitled to receive long-term disability benefits, shall become
eligible or continue to be eligible, as applicable, to receive short-term and/or
long-term disability benefits as applicable under a short-term and/or long-term
disability plan maintained by Seller. Seller shall be solely responsible for
satisfying the continuation coverage requirements of Section 4980B of the Code
for all individuals who are “M&A qualified beneficiaries” as such term is
defined in Treasury Regulation Section 54.4980B-9.

(c)On or prior to the Closing, Seller shall pay to each Transferred Employee all
amounts in respect of vacation and other paid time off earned but not taken by
such Transferred Employee through the Closing; provided, however, Purchaser
shall have no commitment, Liability or obligation for, and Seller and its
Affiliates shall hold Purchaser harmless with respect to, all such amounts
payable to any Transferred Employee; provided further, Purchaser shall have no
obligation to honor after the Closing any vacation or other paid time off earned
by any Transferred Employee prior to the Closing.  After the Closing, each
Transferred Employee’s eligibility for vacation and other paid time off shall be
determined under Purchaser’s policies.

42

--------------------------------------------------------------------------------

 

(d)This Section 7.05 shall be binding upon and inure solely to the benefit of
each of the parties to this Agreement, and nothing in this Section 7.05, express
or implied, shall confer upon any other person any rights or remedies of any
nature whatsoever (including any third-party beneficiary rights) under or by
reason of this Section 7.05. Nothing contained in this Section 7.05, express or
implied, shall be construed to establish, amend or modify any benefit or
compensation plan, program, policy, Contract, agreement or arrangement or to
limit the ability of Purchaser or any of its Affiliates to amend, modify or
terminate any benefit or compensation plan, program, policy, Contract, agreement
or arrangement. The parties hereto acknowledge and agree that the terms set
forth in this Section 7.05 shall not create any right in any Transferred
Employee or any other person to any employment or service or continued
employment or service or any term or condition of employment or service with
Purchaser or any of its Affiliates or compensation or benefits of any nature or
kind whatsoever, or limit the ability of Purchaser or any of its Affiliates to
terminate the employment or service of any person at any time and for any or no
reason.

Section 7.06.Intercompany Arrangements; Termination of Contracts.

(a)Each of Seller and Purchaser acknowledges and agrees that except as otherwise
provided in any Other Transaction Document and except as set forth on
Section 7.06 of the Seller Disclosure Schedule, upon the Closing, all Contracts
or other arrangements (including intercompany balances) between Seller or any of
its Affiliates (other than the Company), on the one hand, and the Company, on
the other hand, that were entered into prior to the Closing will be canceled,
terminated or extinguished, as the case may be, without payment or Liability.

(b)Seller will terminate or cause to be terminated (i) on or prior to the
Closing Date, each of the Contracts listed in Section 7.06(b) of the Seller
Disclosure Schedule and (ii) as of the day prior to the Closing Date, any Tax
sharing or similar agreement between the Company and any other party and all
powers of attorney relating to Tax matters of the Company (the Contracts
referred to in (i) and (ii), the “Terminated Contracts”). Following the
termination of the Terminated Contracts in accordance with this Section 7.06, no
such Contract shall have further force or effect for any past or future taxable
period.

Section 7.07.Replacement of Credit Support. Seller and Purchaser shall cooperate
and use their respective reasonable best efforts to arrange for replacement
arrangements, effective as of the Closing, for all guarantees, covenants,
indemnities, surety bonds, letters of credit, comfort letters or similar
assurances of credit support provided by Seller or any of its Affiliates (other
than the Company) for the benefit of the Company or the Business that are in
existence as of the Closing set forth on Section 3.20 of the Seller Disclosure
Schedule, and shall use their respective reasonable best efforts to obtain
releases indicating that Seller and its Affiliates (other than the Company) have
no liability with respect thereto, in each case, reasonably satisfactory to
Seller. If any of the foregoing guarantees, covenants, indemnities, surety
bonds, letters of credit, comfort letters or similar assurances of credit
support have not been released as of the Closing Date, Seller and Purchaser
shall use their respective reasonable best efforts after the Closing Date to
cause any of the foregoing to be released; provided, that, Purchaser shall
indemnify and hold harmless Seller and its Affiliates (other than the Company)
from and against any Losses suffered or incurred by them after the Closing Date
in respect to the

43

--------------------------------------------------------------------------------

 

Company in connection with any of the foregoing guarantees, covenants,
indemnities, surety bonds, letters of credit, comfort letters or similar
assurances of credit support. The foregoing shall not require Purchaser to
assume any liability or incur expense in connection with exercising such
reasonable best efforts that Purchaser is not otherwise obligated to assume or
incur hereunder.

Section 7.08.Cooperation Regarding Contract Consents. Prior to, on and following
the Closing, each of Seller and Purchaser agree to (a) use its reasonable best
efforts to cooperate with the other party, (b) take all reasonable actions
within its control reasonably requested by the other party, in each case, in
order to obtain the Required Consents and the consents set forth on Section
7.08(b) of the Seller Disclosure Schedule (the “Material Consents”) and (c) take
all reasonable actions within its control to complete the tasks set forth on
Section 7.08(c) of the Seller Disclosure Schedule.  If despite a party’s
reasonable best efforts, the parties are not able to obtain a Required Consent
or Material Consent from one or more of such third persons, Purchaser and Seller
shall work together in good faith to determine a reasonable alternative
arrangement for the Company to receive the benefit of such underlying
Contract(s) at no material incremental cost to Purchaser or its Affiliates
(including, for the avoidance of doubt, the Company).  All such Required
Consents or Material Consents shall be in form and substance reasonably
acceptable to Purchaser and shall be made available to Purchaser following
execution thereof.  For the avoidance of doubt, nothing in this Section 7.08 nor
any alternative arrangements entered into pursuant to the foregoing sentence
shall be deemed to satisfy the condition set forth in Section 8.01(d), which may
only be waived by Purchaser in its sole discretion.

Section 7.09.Post-Closing Cooperation.

(a)Access to Records. After the Closing, except as prohibited by applicable Law,
upon reasonable advance written notice, each of Seller and Purchaser shall
furnish or cause to be furnished to each other and their respective
Representatives reasonable access, during normal business hours, to such
information, Records (including furnishing copies thereof) and assistance
(including access to personnel) relating to the conduct of the Business and the
Company prior to the Effective Time (to the extent within the control of such
party) as is reasonably necessary (i) for financial reporting and accounting
matters, (ii) to facilitate the investigation, litigation, settlement and final
disposition of any claims that may have been or may be made by or against
Seller, Purchaser or any of their respective Affiliates or (iii) in connection
with any investigation by any Governmental Entity.  Purchaser and Seller each
shall reimburse the other party for reasonable and documented out-of-pocket
costs and expenses incurred in assisting the other party or their respective
Affiliates pursuant to this Section 7.09. Neither Seller nor Purchaser shall be
required by this Section 7.09 to take any action that would unreasonably
interfere with the conduct of its or its Affiliates’ business or unreasonably
disrupt its or its Affiliates’ normal operations.

(b)Retention to Records. Each of Seller, Purchaser and the Company agrees that,
for a period of not less than seven (7) years following the Closing Date (or
such longer period as may be required by applicable Law), it shall not destroy
or otherwise dispose, or permit the destruction or disposal, of any of the
Records relating to the Business in existence on the Closing Date in its or its
Affiliates’ possession.  Each of Seller, Purchaser and the Company shall

44

--------------------------------------------------------------------------------

 

have the right to destroy all or part of such Records after the seventh (7th)
anniversary of the Closing Date by giving the other party twenty (20) Business
Days’ prior written notice of such intended disposition and by offering to
deliver to such other party, at such other party’s expense, custody of such
Records as it intends to destroy.

(c)Misallocation of Records. In the event that, at or after the Closing, (i) any
Records relating to the Company or the Business is in or comes into the
possession of Seller or any of its Affiliates, Seller shall promptly deliver
such document or information to Purchaser or (ii) any Records relating to any
Seller Subsidiary or Seller or any of their respective Affiliates (other than
the Company or with respect to the Business), is in or comes into the possession
of Purchaser or any of its Affiliates, Purchaser shall promptly deliver such
document or information to Seller.

(d)Misallocation of Assets. If, following Closing, either party discovers that
the Company owns any right, property, asset or Liability that was not a
Transferred Asset or constituted an Excluded Liability, then any such right,
property, asset or Liability shall be deemed to have been held in trust by the
Company following Closing for Seller or its applicable Affiliate, and the
Company shall promptly transfer, assign and convey such right, property, asset
or Liability to Seller (or any of its Affiliates as designated by Seller)
without any consideration therefor. If, following Closing, any party discovers
that any Transferred Asset or Assumed Liability was not transferred to the
Company as part of the consummation of the Asset Transfer or the other
transactions contemplated by this Agreement, then any such right, property,
asset or Liability shall be deemed to have been held in trust by Seller or its
applicable Affiliate following Closing for the Company, and Seller shall or
shall cause its Affiliate to promptly transfer, assign and convey such
Transferred Asset or Assumed Liability, as applicable, to the Company (or any of
its Affiliates as designated by the Company or Purchaser) without additional
consideration therefor.

(e)Payments. Seller shall, and shall cause its Affiliates to, promptly pay or
deliver to the Company any monies or checks which have been sent to Seller or
such Affiliates after the Closing Date by restaurants, corporate clients,
suppliers or other contracting parties of the Company in respect of the
Transferred Assets or the Business or to the extent such monies or checks should
have otherwise been sent to the Company or paid for the benefit of the Business.
The Company shall promptly pay or deliver to Seller or its designees any monies
or checks that have been sent to the Company after the Closing Date by
restaurants, corporate clients, suppliers or other contracting parties, to the
extent such monies or checks should have otherwise been sent to Seller or its
Affiliates.  If, at any time after the Closing, an invoice, bill, purchase order
or other similar documentation in respect of assets or services provided by or
to the Business from any restaurant, corporate client, supplier or other
contracting party of the Company is received by Seller or its Affiliates and
Seller or such Affiliate actually pays any amount with respect thereto, upon
receipt of written notice and reasonable supporting documentation from Seller,
the Company shall promptly reimburse Seller or such Affiliate for any and all
such amounts actually paid by Seller or such Affiliate. If, at any time after
the Closing, an invoice, bill, purchase order or other similar documentation in
respect of assets or services provided by or to the business operated by Seller
and its Affiliates after the Closing from any restaurant, corporate client,
supplier or other contracting party of Seller or its Affiliates is received by
Purchaser or its Affiliates (including the Company) and Purchaser or such
Affiliate actually pays any amount

45

--------------------------------------------------------------------------------

 

with respect thereto, upon receipt of written notice and reasonable supporting
documentation from Purchaser, Seller shall promptly reimburse Purchaser or such
Affiliate for any and all such amounts actually paid by Purchaser or such
Affiliate.

(f)Further Assurances. From time to time at or after the Closing Date, at the
request of the other, Seller and Purchaser each will execute and deliver, or
cause to be executed and delivered, such other instruments of conveyance,
assignment, transfer and delivery and take such actions as the other parties
reasonably may request in order to consummate, complete and carry out the
Acquisition and the other transactions contemplated hereby.

(g)Specified Matters. Seller shall be entitled to (i) continue discussions and
negotiations of the matters set forth on Section 7.09(g) of the Seller
Disclosure Schedule (the “Specified Matters”) and (ii) continue to conduct and
control, through counsel of Seller’s choosing and at Seller’s sole cost and
expense, the resolution of such matters and shall be permitted to engage in any
administrative activities necessary to finalize the Specified Matters in
accordance with the applicable parties’ settlement agreement; provided, however,
any settlement or compromise of such Specified Matters that varies from the
settlement agreements previously made available to Parent relating to such
Specified Matters shall require Purchaser’s prior written consent (which consent
shall not be unreasonably withheld or delayed except to the extent such
settlement and/or compromise imposes monetary obligations on Purchaser, its
Affiliates or the Company and/or involves injunctive or equitable relief
applicable to Purchaser, its Affiliates or the Company, in which case such
consent may be withheld or granted in Purchaser’s sole discretion).  Purchaser
shall have the right to participate in the conduct of the settlement or
compromise of the Specified Matters at its own cost and expense in such
matters.  Seller shall, in connection with the Specified Matters, use its
reasonable best efforts to (i) keep Purchaser reasonably informed with respect
to the status thereof, including, by promptly providing Purchaser copies of all
substantive written correspondence relating to any Specified Matter and (ii)
promptly notify Purchaser of any substantive communication received by the
Company from a Governmental Entity with respect to any Specified Matter.

Article VIII

Conditions to Closing

Section 8.01.Conditions to Obligation of Purchaser. The obligation of Purchaser
to consummate the Closing and effect the transactions contemplated by this
Agreement is subject to the satisfaction (or, to the extent permitted by
applicable Law, waiver by Purchaser) as of the Closing of the following
conditions:

(a)Representations and Warranties; Covenants. The representations and warranties
of Seller and the Company made in (i) Section 3.01 (Organization, Standing and
Authority; Execution and Delivery; Enforceability), Section 3.03
(Capitalization; Subsidiaries), Section 3.16 (Sufficiency of Assets) or
Section 3.19 (Brokers) of this Agreement (each such representation, a “Seller
Fundamental Representation”) shall be true and correct in all material respects
as of the date of this Agreement and as of the Closing as though made as of such
time, except to the extent such representations and warranties expressly relate
to an earlier time (in which case, such representations and warranties shall be
true and correct in all respects as of

46

--------------------------------------------------------------------------------

 

such earlier time), (ii) Section 3.12(a) (Absence of Company Material Adverse
Effect) shall be true and correct in all respects as of the date of this
Agreement and as of the Closing as though made as of such time and (iii)
Article III of this Agreement (other than those listed in the preceding
clauses (i) and (ii)) shall be true and correct as of the date of this Agreement
and as of the Closing as though made as of such time (except to the extent such
representations and warranties expressly relate to an earlier time, in which
case, such representations and warranties shall be true and correct as of such
earlier time), except for such failure to be so true and correct that has not
had or would not be reasonably likely to, individually or in the aggregate,
result in a Company Material Adverse Effect (without giving effect to any
“materiality” or “Company Material Adverse Effect” or similar qualifications or
limitations set forth therein). Each of Seller and the Company shall have
performed or complied in all material respects with each of the obligations,
agreements and covenants required by this Agreement to be performed or complied
with by Seller or the Company by the time of the Closing.  Each of Seller and
the Company shall have delivered to Purchaser a certificate dated the Closing
Date and signed by an authorized officer of each of Seller and the Company
confirming the foregoing provisions of this Section 8.01(a) (collectively, the
“Seller Officer Certificates”).

(b)No Injunctions or Restraints. No Law or Injunction enjoining or otherwise
prohibiting the consummation of the Acquisition shall be in effect.

(c)Governmental Approvals. The waiting period (and any extension thereof)
applicable to the consummation of the Acquisition under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976 (the “HSR Act”) shall have expired or been
terminated and the required approvals and waiting periods under the other
applicable Antitrust Laws set forth on Section 8.01(c) of the Seller Disclosure
Schedule shall have been received, expired, or been terminated.

(d)Third Party Consents. Seller and the Company shall have obtained and
delivered to Purchaser the Consents set forth on Section 8.01(d) of the Seller
Disclosure Schedule (the “Required Consents”).

(e)Asset Transfer. The Asset Transfer shall have been consummated in accordance
with the terms of the Asset Transfer Agreement and Seller and the Company shall
have delivered to Purchaser a duly executed copy of the Asset Transfer
Agreement.

(f)Employment Matters. At least seventy percent (70%) of the Business Employees
who have received offers of employment pursuant to Section 7.05(a) shall have
accepted employment with Purchaser or its Affiliate effective as of the Closing;
provided, however, in an effort to satisfy this condition, Seller shall be
permitted to make available to Purchaser for an offer of employment a
replacement Business Employee of comparable experience and position for any
Business Employee who refuses an offer of employment from Purchaser or one of
Purchaser’s Affiliates, and Purchaser shall be required to make an offer of
employment consistent with Section 7.05(a).

(g)Other Closing Deliverables. Seller and the Company shall have delivered, or
caused to be delivered, to Purchaser the items and documents set forth in
Section 2.01(b).

47

--------------------------------------------------------------------------------

 

Section 8.02.Conditions to Obligation of Seller and the Company. The obligation
of Seller and the Company to consummate the Closing and effect the transactions
contemplated by this Agreement is subject to the satisfaction (or, to the extent
permitted by applicable Law, waiver by Seller) as of the Closing of the
following conditions:

(a)Representations and Warranties; Covenants. (i) The representations and
warranties of Purchaser made in Section 4.01 of this Agreement shall be true and
correct in all respects as of the date of this Agreement and as of the Closing
as though made as of such time, except to the extent such representations and
warranties expressly relate to an earlier time (in which case, such
representations and warranties shall be true and correct in all respects as of
such earlier time) and (ii) the representations and warranties of Purchaser made
in Article IV of this Agreement (other than those listed in the preceding
clause (i)) shall be true and correct as of the date of this Agreement and as of
the Closing as though made as of such time, (except to the extent such
representations and warranties expressly relate to an earlier time, in which
case, such representations and warranties shall be true and correct as of such
earlier time), except for such failure to be so true and correct that has not
had or would not be reasonably likely to, individually or in the aggregate,
result in a Purchaser Material Adverse Effect (without giving effect to any
“materiality” or “Purchaser Material Adverse Effect” or similar qualifications
or limitations set forth therein).  Purchaser shall have performed or complied
in all material respects with each obligation, agreement and covenant required
by this Agreement to be performed or complied with by Purchaser by the time of
the Closing.  Purchaser shall have delivered to Seller a certificate dated the
Closing Date and signed by an authorized officer of Purchaser confirming the
foregoing provisions of this Section 8.02(a) (the “Purchaser Officer
Certificate”).

(b)No Injunctions or Restraints. No Law or Injunction enjoining or otherwise
prohibiting the consummation of the Acquisition shall be in effect.

(c)Governmental Approvals. The waiting period (and any extension thereof)
applicable to the consummation of the Acquisition under the HSR Act shall have
expired or been terminated and the required approvals and waiting periods under
the other applicable Antitrust Laws set forth on Section 8.01(c) of the Seller
Disclosure Schedule shall have been received, expired, or been terminated.

(d)Other Closing Deliverables. Purchaser shall have executed and delivered to
Seller and the Company the items and documents set forth in Section 2.01(c).

Article IX

Termination

Section 9.01.Termination. This Agreement may be terminated and the Acquisition
and other transactions contemplated by this Agreement abandoned at any time
prior to the Closing by:

(a)the mutual written consent of Seller and Purchaser;

(b)Seller, upon written notice to Purchaser, if there shall have been a breach
by Purchaser of any of the representations, warranties, covenants or obligations
contained herein,

48

--------------------------------------------------------------------------------

 

which breach would reasonably be expected to result in the failure to satisfy
any condition set forth in Section 8.02, and any such breach shall be incapable
of being cured or, if capable of being cured, shall not have been cured within
the earlier of (i) fifteen (15) days after written notice thereof shall have
been received by Purchaser and (ii) the Termination Date or the Extended
Termination Date, as the case may be;

(c)Purchaser, upon written notice to Seller, if there shall have been a breach
by Seller or the Company of any of the representations, warranties, covenants or
obligations contained herein, which breach would reasonably be expected to
result in the failure to satisfy any condition set forth in Section 8.01, and
any such breach shall be incapable of being cured or, if capable of being cured,
shall not have been cured within the earlier of (i) fifteen (15) days after
written notice thereof shall have been received by Seller and (ii) the
Termination Date or the Extended Termination Date, as the case may be;

(d)Seller or Purchaser, upon written notice to the other party, if the Closing
has not occurred within ninety (90) days following the date of this Agreement or
such later date, if any, that Seller and Purchaser may agree in writing (such
date, the “Termination Date”); provided, however, that if the conditions set
forth in Section 8.01(b) (solely if the Law or Injunction arises under an
Antitrust Law), Section 8.01(c), Section 8.02(b) (solely if the Law or
Injunction arises under an Antitrust Law), or Section 8.02(c) have not been
satisfied as of the Termination Date, then the Termination Date shall
automatically extend to the date that is one hundred eighty (180) days following
the date of such extension or such later date, if any, that Seller and Purchaser
may agree in writing (such date, the “Extended Termination Date”); provided,
further, the right to terminate this Agreement under this Section 9.01(d) shall
not be available to any party whose breach of any covenant or agreement
hereunder will have been the principal cause of, or will have directly resulted
in, the failure of the Closing to occur on or before the Termination Date or the
Extended Termination Date, as the case may be; or

(e)Seller or Purchaser, upon written notice to the other party, if any Law or
Injunction enjoining or otherwise prohibiting the Acquisition shall become
binding, final and non-appealable;

provided, however, that the party seeking termination pursuant to clause (b),
(c), (d) or (e) shall not be entitled to terminate this Agreement if, at the
time of such purported termination, it is in breach in any material respect of
any of its representations, warranties, covenants or other agreements contained
in this Agreement that has caused a condition set forth in Article VIII not to
be satisfied.

Section 9.02.Termination Fees. In the event that (i) this Agreement is
terminated by Seller or Purchaser pursuant to Section 9.01(d) and at the time of
such termination the conditions set forth in Section 8.01(c) and/or
Section 8.02(c) are not then satisfied and all other conditions to consummate
the Closing set forth in Article VIII have been satisfied or waived (and, in the
case of those conditions that by their terms are to be satisfied at the Closing,
such conditions would be satisfied or are capable of being satisfied if the
Closing were to occur at the time of such termination) or (ii) this Agreement is
terminated by Seller or Purchaser pursuant to Section 9.01(e) (solely if the Law
or Injunction arises under an Antitrust Law) and at the time of such termination
all other conditions to consummate the Closing set forth in

49

--------------------------------------------------------------------------------

 

Article VIII have been satisfied or waived (and, in the case of those conditions
that by their terms are to be satisfied at the Closing, such conditions would be
satisfied or are capable of being satisfied if the Closing were to occur at the
time of such termination), then Purchaser shall, within five (5) Business Days
following such termination, pay to Seller, by wire transfer to an account
designated by Seller, a termination fee equal to Fifteen Million Dollars
($15,000,000) (the “Termination Fee”).  

Section 9.03.Consequences of Termination. In the event of termination by Seller
or Purchaser pursuant to this Article IX, written notice thereof shall promptly
be given to the other party and the Acquisition and other transactions
contemplated by this Agreement shall be terminated, without further action by
either party.  If this Agreement is terminated and the Acquisition and other
transactions contemplated by this Agreement are abandoned as provided in this
Article IX, this Agreement shall become void and of no further force or effect,
except for the provisions of (i) Section 6.01 (Confidentiality),
(ii) Section 7.01 (Publicity), (iv) this Article IX, and (v) Article XI;
provided, however, that upon the payment by Purchaser of the Termination Fee,
Purchaser shall not have any further liability or obligation relating to our
arising out of this Agreement or the transactions contemplated by this Agreement
except as expressly provided in this Section 9.03 and the Termination Fee shall
be the sole and exclusive remedy (whether at law, in equity, in contract, in
tort or otherwise (whether for damages or equitable relief) of Seller and its
Affiliates (including the Company and any other person) against Purchaser and
its Affiliates for any Losses suffered hereunder, under the Other Transaction
Documents or otherwise in connection with the transactions contemplated
hereunder or thereunder.  Except as set forth in the immediately preceding
sentence, nothing in this Article IX shall be deemed to release either Seller or
Purchaser from any Liability for any breach by such party of the terms and
provisions of this Agreement prior to such termination.

Article X

Indemnification

Section 10.01.Indemnification by Seller.

(a)From and after the Closing, Seller shall indemnify Purchaser and its
Affiliates (including the Company) and each of their respective officers,
directors, employees, members, managers, general or limited partners,
successors, assigns, Affiliates, agents and other Representatives (collectively,
the “Purchaser Indemnitees”) against, and pay and hold them harmless from, any
Loss suffered or incurred by any such Purchaser Indemnitee, directly or
indirectly, as a result of, relating to, or arising from:

(i)any breach or inaccuracy of any representation or warranty of (x) Seller or
the Company contained in this Agreement or the Seller Officer Certificates or
(y) Seller contained in the Seller Release (the “Seller Release
Representations”);  

(ii)any breach or failure (i) by Seller or the Company to comply with, perform
or discharge any obligation, agreement or covenant contained in this Agreement
or the Asset Transfer Agreement to be performed prior to the Closing or (ii) by
Seller to comply with,

50

--------------------------------------------------------------------------------

 

perform or discharge any obligation, agreement or covenant contained in this
Agreement, the Asset Transfer Agreement or the Seller Release to be performed
following to the Closing;

(iii)fraud or intentional misrepresentation by the Company (with respect to
fraud or intentional misrepresentation prior to the Closing) or Seller;

(iv)any Excluded Liability; and

(v)any Pre-Closing Taxes;

provided, that for purposes of determining whether there has been a breach or
inaccuracy of any representation or warranty, or the amount of any Loss related
to any such breach or inaccuracy, under Section 10.01(a)(i), the representations
and warranties set forth in this Agreement and in the Seller Officer
Certificates furnished pursuant to this Agreement shall be considered without
giving effect to any materiality limitation or qualification (including the
terms “material” or “Company Material Adverse Effect”).

(b)Notwithstanding the foregoing or anything to the contrary in this Agreement,
Seller shall not be required to indemnify any Purchaser Indemnitee and Seller
shall not have any liability:

(i)under Section 10.01(a)(i), unless the aggregate of all Losses for which
Seller would be liable, but for this Section 10.01(b)(i), exceeds on a
cumulative basis an amount equal to $2,000,000, and then Seller shall be
required, subject to the limitations in Section 10.01(b)(ii), to indemnify the
Purchaser Indemnitees for all such Losses (including the first $2,000,000 of
such Losses); provided, however, that no individual claim by the Purchaser
Indemnitees shall be asserted under Section 10.01(a)(i) unless and until the
aggregate amount of Losses that would be payable pursuant to such claim (or
series of related claims or claims related to similar facts or circumstances)
exceeds an amount equal to $25,000; provided, further that the limitations in
this Section 10.01(b)(i) shall not apply to any claim for indemnification to the
extent arising out of a breach of any Seller Fundamental Representation or any
Seller Release Representation; and

(ii) (A) under Section 10.01(a)(i) in excess of the Escrow Amount; provided,
however, that this clause (A) shall not apply to any claim for indemnification
to the extent arising out of a breach of any Seller Fundamental Representations
or any Seller Release Representation, and (B) under Section 10.01(a) in excess
of 100% of the Final Purchase Price.

(c)Subject to the limitations set forth in Section 10.01(b), (i) with the
exception of any claim for indemnification arising out of a breach of any Seller
Fundamental Representation or any Seller Release Representation, recourse by the
Purchaser Indemnitees to the Escrow Fund shall be Purchaser Indemnitees’ sole
and exclusive remedy for monetary Losses resulting from the matters referred to
in Section 10.01(a)(i), and (ii) any payments which may be required by Seller in
respect of the amount of such Losses shall be satisfied first from the Escrow
Fund out of the then remaining Escrow Amount, and then (to the extent such
claims are not limited to the Escrow Amount) by wire transfer from Seller
pursuant to Section 10.03(d).

51

--------------------------------------------------------------------------------

 

(d)In no event shall Seller be obligated to indemnify any Purchaser Indemnitee
with respect to any Loss to the extent that such Loss was expressly taken into
account in the calculation of the Closing Purchase Price Elements or Final
Purchase Price Elements pursuant to Section 2.02.

(e)Seller shall not be liable (i) for any Taxes of the Company or the Business
incurred after the Closing to the extent attributable to actions taken by
Purchaser or the Company outside of the ordinary course of business on the
Closing Date after the Closing or (ii) except with respect to a breach of the
representations and warranties contained in Section 3.05(h), with respect to the
amount, value or condition of, or any limitations on, any Tax asset or attribute
of the Company (e.g., tax credits), including the ability of Purchaser or any of
its Affiliates (including the Company) to utilize such Tax assets or Tax
attributes after the Closing, unless such Tax asset was reflected as an asset in
the calculation of the Closing Working Capital pursuant to Section 2.02.

Section 10.02.Indemnification by Purchaser.

(a)From and after the Closing, Purchaser shall indemnify Seller and its
Affiliates (excluding, for the avoidance of doubt, the Company) and each of
their respective officers, directors, employees, members, managers, general or
limited partners, successors and assigns of Seller and its Affiliates, agents
and other Representatives (collectively, the “Seller Indemnitees”) against, and
pay and hold them harmless from, any Loss suffered or incurred by any such
Seller Indemnitee, directly or indirectly, as a result of, related to arising
from:

(i)any breach or inaccuracy of any representation or warranty of Purchaser
contained in this Agreement or the Purchaser Officer Certificate;  

(ii)any breach or failure (i) by Purchaser to comply with, perform or discharge
any obligation, agreement or covenant contained in this Agreement or the Asset
Transfer Agreement to be performed prior to the Closing or (ii) by Purchaser or
the Company to comply with, perform or discharge any obligation, agreement or
covenant contained in this Agreement or the Asset Transfer Agreement to be
performed following to the Closing; and

(iii)any Assumed Liability arising after the Closing under the Asset Transfer
Agreement; provided, that nothing in this Section 10.02(a)(iii) shall limit or
impair Seller’s indemnification obligations under Section 10.01 with respect to
such Assumed Liability or the facts and circumstances giving rise thereto;

provided, that for purposes of determining whether there has been a breach or
inaccuracy of any representation or warranty, or the amount of any Loss related
to any such breach or inaccuracy, under Section 10.02(a)(i), the representations
and warranties set forth in this Agreement and in the Purchaser Officer
Certificate furnished pursuant to this Agreement shall be considered without
giving effect to any materiality limitation or qualification (including the
terms “material” or “Purchaser Material Adverse Effect”).

(b)Notwithstanding the foregoing, Purchaser shall not be required to indemnify
any Seller Indemnitee and Purchaser shall not have any liability in excess of
100% of the Final Purchase Price.

52

--------------------------------------------------------------------------------

 

Section 10.03.Limitations on Liability; Cooperation; Manner of Payment;
Additional Escrow Payments and Release.

(a)Purchaser and Seller shall cooperate with each other with respect to
resolving any claim or Liability with respect to which either party is obligated
to indemnify the other party hereunder, including (i) by using reasonable
efforts to resolve any such claim or Liability and (ii) by filing claims, and
seeking to recover available amounts, under applicable insurance policies;
provided, that that the foregoing shall not be deemed to require any party to
commence any Proceeding against any persons with which it has an ongoing
business relationship (including, with respect to Purchaser and its Affiliates,
any restaurant or corporate client with which it has an ongoing business
relationship).

(b)Each of Purchaser and Seller shall, to the extent required by applicable Law,
act in a commercially reasonable manner to mitigate any Losses they may pay,
incur, suffer or sustain for which indemnification is available hereunder.  

(c)Each of Purchaser and Seller further acknowledges and agrees that, from and
after the Closing, its and its Affiliates’ sole and exclusive monetary remedy
with respect to any and all claims relating to this Agreement, the Acquisition
or any other transactions contemplated by this Agreement shall be pursuant to
the indemnification provisions set forth in this Article X. In furtherance of
the foregoing, each of Purchaser and Seller hereby waives, on behalf of itself
and each of its Affiliates, from and after the Closing, to the fullest extent
permitted under applicable Law, any and all rights, claims and causes of action
for monetary damages it or any of its Affiliates may have against Seller (in the
case of Purchaser) or Purchaser (in the case of Seller) or any of their
respective Affiliates arising under or based upon this Agreement, the
Acquisition or any other transactions contemplated by this Agreement, except
pursuant to the indemnification provisions set forth in this Article X.  For the
avoidance of doubt, nothing in this Section 10.03(c) shall impair the right of
either party to compel specific performance by the other party of its
obligations under this Agreement.

(d)Except as set forth in Section 10.01(c), any indemnification of the Purchaser
Indemnitees or the Seller Indemnitees pursuant to Section 10.01 or
Section 10.02, as applicable, shall be effected by wire transfer of immediately
available funds from the indemnifying party to an account designated in writing
by the indemnified party within five (5) Business Days after the determination
of such Loss in accordance with Section 10.06 or Section 10.07, as applicable.
With respect to any payment pursuant to this Section 10.03(d) which is to be
satisfied from the Escrow Fund (as described in Section 10.01(c) above),
Purchaser and Seller shall promptly execute the necessary documents instructing
the Escrow Agent to make the applicable payments.  On the Business Day
immediately following the Release Date, the balance of the Escrow Fund, less the
aggregate amount, if any, which any Purchaser Indemnitees has claimed under this
Section 10.03(d) prior to such date (to the extent of Losses subject to such
claims, if any, remain unresolved and in the case of Specified Pre-Closing Taxes
only to the extent (i) such claims are the subject of any audit, investigation,
assessment, or proposed deficiency by a Taxing Authority or (ii) Purchaser or
its applicable Affiliates would be permitted to take any actions contemplated by
Section 7.04(e)(iv) or Section 7.04(e)(v) with respect to such claims) (such
difference, the “Unclaimed Remaining Escrow Amount”) shall be distributed, and
Purchaser and Seller shall promptly execute the

53

--------------------------------------------------------------------------------

 

necessary documents instructing the Escrow Agent to make the applicable payment
of the Unclaimed Remaining Escrow Amount, by wire transfer of immediately
available funds to Seller.  Upon final resolution of all such previously
unresolved claims in accordance with Section 10.06 and Section 10.07 and after
payments related to such claims are made, the balance of the Escrow Fund, if any
(the “Final Remaining Escrow Amount”), shall be distributed, and Purchaser and
Seller shall promptly execute the necessary documents instructing the Escrow
Agent to make the applicable payment of the Final Remaining Escrow Amount, by
wire transfer of immediately available funds to Seller.

Section 10.04.Calculation of Losses. For the purposes of the indemnification
provisions set forth in this Article X, any Losses or amounts otherwise payable
hereunder shall be determined on the basis of the net effect after giving effect
to any cash payments, setoffs, recoupment or other payments, in each case,
actually received, realized or retained by the indemnified party (including any
amounts recovered by the indemnified party under insurance policies) as a result
of any event giving rise to a claim for such indemnification; provided, however,
that the fact that any amounts described in this Section 10.04 may be available
to an indemnified party but have not yet been actually received shall not
restrict or limit such indemnified party’s ability to recover any Losses
pursuant to this Article X (subject to the indemnified party’s obligation to
reimburse any portion of indemnified Losses for which insurance recovery has
actually been received so as to ensure no double recovery).

Section 10.05.Termination of Indemnification.

(a)The obligations to indemnify and hold harmless a party hereto pursuant to
(i) Sections 10.01(a)(i) and 10.02(a)(i), as each relates to breaches of
representations and warranties, shall terminate when the applicable
representation or warranty terminates pursuant to Section 10.05(b), (ii)
Section 10.01(a)(ii) and Section 10.02(a)(ii), shall terminate at the close of
business on the seventh (7th) anniversary of the Closing Date; provided, that
with respect to covenants requiring performance after Closing which extend
beyond the seventh (7th) anniversary of the Closing, such covenants shall
terminate in accordance with their respective terms, (iii) Section 10.01(a)(iii)
shall terminate at the close of business on the tenth (10th) anniversary of the
Closing Date and (iv) Section 10.01(a)(v) shall terminate at the close of
business on the seventh (7th) anniversary of the Closing Date; provided, that,
as to the foregoing clauses (i) through (iv) of this sentence, such obligations
to indemnify and hold harmless shall not terminate with respect to any item as
to which the person to be indemnified or a related party thereto, or any person
on behalf of such indemnified person or related party, shall have, before the
expiration of the applicable period, previously made a claim by delivering a
notice of such claim (stating in reasonable detail the basis of such claim) to
the indemnifying party.

(b)The representations and warranties contained in this Agreement shall survive
the Closing solely for purposes of Sections 10.01 and 10.02 and shall terminate
at the close of business on the eighteen (18) month anniversary of the Closing
Date (the “Release Date”); provided, that the Seller Fundamental Representations
and the Seller Release Representations shall terminate on the seventh (7th)
anniversary of the Closing Date.

54

--------------------------------------------------------------------------------

 

Section 10.06.Procedures Relating to Indemnification for Third Party Claims.

(a)In order for a person (the “indemnified party”) to be entitled to any
indemnification provided for under this Agreement in respect of, arising out of
or involving a claim or demand made by any person that is not party, or an
Affiliate of a party, to this Agreement against such indemnified party (a “Third
Party Claim”), such indemnified party must notify the party responsible for such
indemnification under this Agreement (the “indemnifying party”) of the Third
Party Claim in writing, and in reasonable detail, within twenty (20) Business
Days after receipt by such indemnified party of written notice of the Third
Party Claim, which notice shall refer to the provision of this Agreement upon
which such claim is based, and describe in reasonable detail (to the extent
known) the facts giving rise to such claim and the amount of Losses asserted
against the indemnifying party relating to such claim; provided, that failure to
give such notification shall not affect the indemnification provided hereunder
except and only to the extent the indemnifying party shall have been actually
prejudiced as a result of such failure.  Thereafter, such indemnified party
shall deliver to the indemnifying party, promptly after such indemnified party’s
receipt thereof, copies of all notices and documents (including court papers)
received by such indemnified party relating to the Third Party Claim.

(b)If a Third Party Claim is made against any indemnified party, the
indemnifying party shall be entitled to participate in the defense thereof at
its sole cost and expense and, if it so chooses, to assume the defense thereof
with counsel selected by the indemnifying party; provided, that such counsel is
not reasonably objected to by such indemnified party.  Should the indemnifying
party so elect to assume the defense of a Third Party Claim, the indemnifying
party shall not be liable to any indemnified party for legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof.  If the indemnifying party assumes such defense, each indemnified party
shall have the right to participate in the defense thereof and to employ counsel
(not to be unreasonably objected to by the indemnifying party), at its own
expense, separate from the counsel employed by the indemnifying party, it being
understood that the indemnifying party shall control such defense. The
indemnifying party shall be liable for the reasonable fees and expenses of
counsel employed by any indemnified party for any period during which the
indemnifying party has not assumed the defense of a Third Party Claim.

(c)If the indemnifying party so elects to defend or prosecute any Third Party
Claim, all of the indemnified parties shall cooperate with the indemnifying
party in the defense or prosecution thereof.  Such cooperation shall include the
retention and (upon the indemnifying party’s request) the provision to the
indemnifying party of Records and information that are reasonably relevant to
such Third Party Claim, and making employees available on a mutually convenient
basis to provide additional information and explanation of any material provided
hereunder. If the indemnifying party assumes the defense of a Third Party Claim,
the indemnifying party shall keep the indemnified party reasonably informed
(including by timely providing copies of all written correspondence) regarding
the status of any Third Party Claim and may not consent to any settlement,
compromise or discharge of a Third Party Claim without the prior written consent
of the indemnified party (which consent will not be unreasonably withheld or
delayed), unless such settlement obligates the indemnifying party to pay the
full

55

--------------------------------------------------------------------------------

 

amount of the Liability in connection with such Third Party Claim and releases
such indemnified party completely in connection with such Third Party Claim.

(d)Notwithstanding the foregoing provisions of this Section 10.06, the
indemnifying party shall not be entitled to assume the defense of any Third
Party Claim (and shall be liable for the reasonable fees and expenses of counsel
incurred by any indemnified party in defending such Third Party Claim), if (i)
such indemnifying party has not acknowledged in writing its obligation to
indemnify the indemnified party in accordance with this Article X against any
Losses that may result from such Third Party Claim, (ii) a reasonable likelihood
exists of a conflict of interest relating to the indemnifying party that makes
representation by the indemnifying party’s counsel inappropriate, (iii) such
Third Party Claim seeks an order, injunction or other equitable relief or relief
for other than money damages against such indemnified party or (iv) such Third
Party Claim alleges criminal conduct or involves criminal penalties with respect
to such indemnified party or its Affiliates.

(e)Whether or not the indemnifying party shall have assumed the defense of a
Third Party Claim, no indemnified party shall admit any liability with respect
to, or settle, compromise or discharge, such Third Party Claim without the
indemnifying party’s prior written consent (which consent shall not be
unreasonably withheld or delayed); provided, that such indemnified party shall
not consent, and the indemnifying party shall not be required to agree, to the
entry into any settlement, compromise or discharge that (i) requires an
admission of wrongdoing by the indemnifying party or (ii) provides for
injunctive or other non-monetary relief affecting the indemnifying party in any
way.

Section 10.07.Procedures Related to Indemnification for Other Claims. In the
event any indemnified party should have a claim against any indemnifying party
under Section 10.01 or 10.02 that does not involve a Third Party Claim being
asserted against or sought to be collected from such indemnified party, the
indemnified party shall deliver notice of such claim to the indemnifying party
promptly after obtaining knowledge of such claim, which notice shall refer to
the provision of this Agreement upon which such claim is based, and describe in
reasonable detail (to the extent known) the facts giving rise to such claim and
the amount of Losses asserted against the indemnifying party relating to such
claim.  The failure by such indemnified party so to notify such indemnifying
party shall not relieve such indemnifying party from any Liability which it may
have to such indemnified party under Section 10.01 or 10.02, except and only to
the extent that such indemnifying party shall have been actually prejudiced as a
result of such failure. If such indemnifying party disputes its Liability with
respect to such claim, such indemnifying party and such indemnified party shall
proceed in good faith to negotiate a resolution of such dispute and, if not
resolved through negotiations, such dispute shall be resolved by litigation in
an appropriate court of competent jurisdiction as set forth in Section 11.11.

Section 10.08.Tax Treatment of Indemnity Payments. For all Tax purposes, each of
Purchaser, Seller and their respective Affiliates agrees to treat any indemnity
payment under this Agreement as an adjustment to the Purchase Price received by
Seller for the transactions contemplated by this Agreement, unless otherwise
required by applicable Law.

56

--------------------------------------------------------------------------------

 

Article XI

Miscellaneous

Section 11.01.Assignment. This Agreement and the rights and obligations
hereunder shall not be assignable or transferable by any party hereto (including
by operation of Law in connection with a merger, consolidation or sale of all or
substantially all of the assets of any party hereto) without the prior written
consent of the other party hereto; provided, that, (i) if the Closing occurs,
(A) Purchaser may, at its election, assign any or all of its rights, but not its
obligations, hereunder to any lender to Purchaser or its Affiliates and (B)
Purchaser may assign its rights under this Agreement in connection with any sale
or transfer of equity securities of, or any merger, consolidation, change of
control or other business combination involving, Purchaser or the Company, and
(ii) Purchaser may, at its election, assign its rights under this Agreement to
any direct or indirect Affiliate of Purchaser, but no such assignment of this
Agreement pursuant to clause (i) or (ii) of this Section 11.01 shall relieve the
assigning party of any of its obligations under this Agreement.  Any attempted
assignment in violation of this Section 11.01 shall be void.

Section 11.02.No Third Party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their permitted assigns and nothing herein
expressed or implied shall give or be construed to give to any person, other
than the parties hereto and such assigns, any legal or equitable rights
hereunder, it being understood that the foregoing shall not limit the right of a
Purchaser Indemnitee or Seller Indemnitee to bring claims for indemnification
following the Closing under Article X in accordance with its terms.

Section 11.03.Expenses and Fees. Except as otherwise specifically provided in
this Agreement (including in Section 7.02(d), Section 7.04(c) and
Section 10.06), all costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid, in the case of
Seller, by Seller (if the transactions contemplated by this Agreement are not
consummated), or will be treated as Selling Expenses (if the transactions
contemplated by this Agreement are consummated), and in the case of Purchaser,
by Purchaser.  For the avoidance of doubt, Seller shall bear all costs and
expenses incurred by the Company in connection with the negotiation, preparation
and execution of this Agreement and the consummation of the Acquisition and the
other transactions contemplated hereby.

Section 11.04.Amendments. This Agreement may not be amended, except by an
instrument in writing signed on behalf of each of the parties hereto. By an
instrument in writing, Purchaser, on the one hand, or Seller, on the other hand,
may waive compliance by the other party with any term or provision of this
Agreement that such other party was or is obligated to comply with or
perform.  Any such waiver shall only be effective in the specific instance and
for the specific and limited purpose for which it was given and shall not be
deemed a waiver of any other provision of this Agreement or of the same breach
or default upon any recurrence thereof.  No failure on the part of any party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.

Section 11.05.Notices. All notices or other communications required or permitted
to be given hereunder shall be in writing and shall be delivered by hand; sent
by email;

57

--------------------------------------------------------------------------------

 

sent by facsimile (with confirmation of receipt); or sent, postage prepaid, by
registered, certified or express mail or reputable overnight courier service and
shall be deemed given, if delivered by hand, when so delivered; if emailed, when
delivered (confirmation of delivery not to be withheld); if by facsimile, when
receipt is so confirmed; or, if mailed, three (3) days after mailing (or one (1)
Business Day in the case of overnight mail or overnight courier service), as
follows (or at such other address for a party as shall be specified by like
notice):

(a)if to Purchaser or Parent,

 

Grubhub Holdings, Inc.

 

c/o Grubhub Inc.

 

1065 Sixth Avenue, 15th Floor

 

New York, NY 10018

 

Attention: Maggie Drucker, SVP and General Counsel

 

Facsimile: (877) 925-7174

 

Email: mdrucker@grubhub.com

 

 

 

and

 

 

 

Kirkland & Ellis LLP

 

600 Lexington Avenue

 

New York, NY 10022

 

Attention:

Daniel E. Wolf, P.C.

 

 

Laura Sullivan

 

Facsimile:

(212) 446-6460

 

Email:

daniel.wolf@kirkland.com

 

 

laura.sullivan@kirkland.com

 

(b)if to Seller,

 

 

Yelp Inc.

 

140 New Montgomery Street, 9th Floor

 

San Francisco, CA 94105

 

Attention: Laurence Wilson, General Counsel

 

Facsimile: (415) 908-3833

 

Email: lwilson@yelp.com

 

 

 

with a copy to:

 

 

 

Orrick, Herrington & Sutcliffe LLP

 

1000 Marsh Road

 

Menlo Park, CA 94025

 

Attention: Mark W. Seneca

 

Facsimile: (650) 614-7401

 

Email: mseneca@orrick.com

 

58

--------------------------------------------------------------------------------

 

Section 11.06.Interpretation; Exhibits and Seller Disclosure Schedule; Certain
Definitions.

(a)The definitions of the terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  The word “or” shall be construed
to have the same meaning and effect as the inclusive term “and/or”. The word
“extent” in the phrase “to the extent” shall mean the degree to which a subject
or other thing extends, and such phrase shall not mean simply “if”. The phrase
“date hereof” or “date of this Agreement” shall be deemed to refer to August 3,
2017.  All terms defined in this Agreement shall have their defined meanings
when used in the Seller Disclosure Schedule, any Exhibit or any certificate or
other document made or delivered pursuant hereto, unless otherwise defined
therein. Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth
therein), (ii) the words “herein”, “hereto”, “hereby”, “hereof” and “hereunder”,
and words of similar import, shall be construed to refer to this Agreement in
its entirety and not to any particular provision hereof, (iii) all references
herein to Articles, Sections or Exhibits shall be construed to refer to
Articles, Sections or Exhibits of this Agreement, (iv) the headings contained in
this Agreement, the Seller Disclosure Schedule, any Exhibit and in the table of
contents to this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement, the Seller
Disclosure Schedule or any Exhibit and (v) the phrase “in the ordinary course of
business” shall be deemed to be followed by the phrase “consistent with past
practice”.  The Seller Disclosure Schedule and all Exhibits are hereby
incorporated in and made a part of this Agreement as if set forth in full
herein. The parties hereto acknowledge that each party and its counsel have
reviewed and revised this Agreement and that this Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the party drafting an instrument or causing any
instrument to be drafted.

(b)For all purposes hereof:

“$” means lawful money of the United States of America.

“Accounting Policies” means GAAP, and to the extent consistent with GAAP, the
accounting principles, procedures, practices, methodologies, and policies used
by Seller to prepare the Financial Statements.

“Affiliate” means, with respect to any specified person, any other person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified person. For purposes of this definition,
“control” when used with respect to any specified person means the power to
direct the management and policies of such person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing. For the

59

--------------------------------------------------------------------------------

 

avoidance of doubt, except as otherwise noted, (i) prior to the Closing, the
Company shall be an Affiliate of Seller and (ii) following the Closing, the
Company shall be an Affiliate of Purchaser.

“Antitrust Law” means any multinational, federal, state, provincial and foreign
statutes, rules, regulations, orders, decrees, administrative and judicial
doctrines and other Laws that are designed or intended to prohibit, restrict or
regulate actions having the purpose or effect of monopolization or restraint of
trade or lessening of competition through merger or acquisition.

“Assumed Liability” has the meaning ascribed to it in the Asset Transfer
Agreement.

“Benefit Plan” means any “employee pension benefit plan” (as defined in
Section 3(2) of ERISA), any “employee welfare benefit plan” (as defined in
Section 3(1) of ERISA) and any other plan, policy, program or arrangement
providing for employment, severance or retention benefits, profit-sharing,
bonuses, stock options, stock appreciation, stock purchase or other
stock-related rights, incentive or deferred compensation, change-in-control
benefits, paid time off benefits, health or medical benefits, dental benefits,
employee assistance programs, disability benefits, post-employment or retirement
benefits that is sponsored, maintained or contributed to, or required to be
contributed to, by Seller or any of its Affiliates for the benefit of any
Business Employee or under which Seller or any of its Affiliates has any
liability for premiums or benefits or compensation for any Business Employee.

“Business” means, the online and mobile food ordering service business,
activities and operations conducted (x) by Seller and the Company as of the date
of this Agreement and (y) by the Company as of immediately prior to the Closing
(after giving effect to the Asset Transfer).

“Business Day” means any day, other than a Saturday or Sunday, on which
commercial banks are not required or authorized to close in New York City.

“Business Employee” means any employee who is employed by Seller, the Company or
any of their respective Affiliates (regardless of whether such employee is
inactive due to illness, disability, workers’ compensation or other approved
leaves of absence) whose services are primarily related to the Business.

“Cash” means the aggregate amount of cash and cash equivalents held by the
Company (including the amount of any received but uncleared checks, drafts and
wires issued prior to the Effective Time) net of outstanding checks and
determined in accordance with the Accounting Policies.  

“Closing Date Financing Deliverables” means (i) evidence of the release of
related Liens, including the related filings and the return of possessory
collateral upon the payment thereof, as well as evidence of delivery of any
required notice of such repayment, and (ii) such documentation and other
information regarding Seller and/or the Company as is required under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act, that has been requested in writing at least five (5) Business
Days prior to the Closing Date, which documentation and other information shall
be delivered at least four (4) Business Days prior to the Closing, in each case,
in form and substance reasonably acceptable to Purchaser.

60

--------------------------------------------------------------------------------

 

“Closing Date Indebtedness Estimate” means an estimate, prepared by Seller and
delivered to Purchaser at least four (4) Business Days prior to the Closing
Date, of the Closing Indebtedness.

“Closing Date Downward Working Capital Adjustment” means (i) the Target Working
Capital minus the Closing Date Working Capital Estimate, if the Closing Date
Working Capital Estimate is less than the Target Working Capital, and (ii) $0,
if the Closing Date Working Capital Estimate is greater than or equal to the
Target Working Capital.

“Closing Date Upward Working Capital Adjustment” means (i) the Closing Date
Working Capital Estimate minus the Target Working Capital, if the Closing Date
Working Capital Estimate is greater than the Target Working Capital, and (ii)
$0, if the Closing Date Working Capital Estimate is less than or equal to the
Target Working Capital.

“Closing Date Purchase Price” means, without duplication, (i) the Purchase Price
plus (ii)  the Closing Date Upward Working Capital Adjustment minus (iii) the
Closing Date Downward Working Capital Adjustment minus (iv) the Closing Date
Indebtedness Estimate minus (v) the Closing Date Selling Expenses Estimate.

“Closing Date Selling Expenses Estimate” means an estimate, prepared by Seller
and delivered to Purchaser at least four (4) Business Days prior to the Closing
Date, of the Closing Selling Expenses.

“Closing Date Working Capital Estimate” means an estimate, prepared by Seller
and delivered to Purchaser at least four (4) Business Days prior to the Closing
Date, of the Closing Working Capital.

“Closing Indebtedness” means the Indebtedness of the Company that remains
outstanding and unpaid as of immediately prior to the Closing.  

“Closing Selling Expenses” means the Selling Expenses that remain outstanding
and unpaid as of immediately prior to the Closing.  

“Closing Working Capital” means Current Assets minus Current Liabilities as of
the Effective Time.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Company IP Agreements” means all Contracts to which the Company is a party (i)
pursuant to which the Company licensed or transferred any Intellectual Property
to any third party or by which the Company covenanted not to sue or otherwise
granted any other right to a third party with respect to, or restricted its
right to enforce or use, any Intellectual Property or (ii) pursuant to which a
third party licensed or transferred any Intellectual Property to the Company or
covenanted not to sue or granted the Company any other right with respect to any
Intellectual Property, or (iii) related to the development, acquisition, or
escrow of any Intellectual Property.

“Company Material Adverse Effect” means any change, effect, event, development,
circumstance or occurrence that, individually or in the aggregate with all other
changes, effects,

61

--------------------------------------------------------------------------------

 

events, developments, circumstances or occurrences, (i) has had, or would
reasonably be expected to have, a material adverse effect on the assets,
business, rights, Liabilities, properties, condition (financial or otherwise) or
results of operations of the Company and/or the Business, taken as a whole, or
(ii) prevents or materially delays or impairs, or would reasonably be expected
to prevent or materially delay or impair, the consummation of the Acquisition or
the other transactions contemplated by this Agreement by Seller or the Company
or the performance of Seller’s, the Company’s or their respective Affiliates’
obligations under this Agreement and the Other Transaction Documents, in each
case in a timely manner; provided, that for purposes of clause (i) above,
“Company Material Adverse Effect” shall exclude any such change, effect, event,
development, circumstance or occurrence to the extent resulting from (A)
changes, effects, events, developments, circumstances or occurrences in the
credit, financial or capital markets or the economy in general, including
changes in interest or exchange rates, (B) changes, effects, events,
developments, circumstances or occurrences in regulatory, legislative or
political conditions, (C) changes, effects, events, states of facts,
circumstances, developments or occurrences in applicable Law or applicable
accounting regulations or principles that Seller and the Company are required to
adopt or enforcement of any of the foregoing, (D) changes, effects, events,
developments, circumstances or occurrences in general in any of the industries
or geographic areas in which the Company or the Business operates, (E) the
execution, delivery and announcement of the transactions contemplated by this
Agreement or any Other Transaction Document, and the consummation of the
transactions contemplated hereby and thereby; provided, that the exceptions in
this clause (E) shall not apply to any representation or warranty contained in
this Agreement to the extent it expressly purports to address the consequences
resulting from the execution or announcement of this Agreement and the Other
Transaction Documents, the performance of obligations or satisfaction of
conditions under this Agreement or the consummation of the transactions
contemplated hereby and thereby, (F) any acts or threats of terrorism, sabotage,
military action or war (whether or not declared) or any escalation or worsening
of the foregoing, any hurricane, flood, tornado, earthquake, pandemics or
natural disaster, or any other force majeure event, whether or not caused by any
person, or any national or international calamity or crisis, (G) the failure of
the Company or the Business to meet any internal or external projections,
estimates, budgets, predictions, plans, milestones or forecasts (it being
understood that the underlying facts giving rise or contributing to such change
or such failure in this clause (G) may be taken into account in determining
whether there has been or would reasonably be expected to be a Company Material
Adverse Effect), or (H) actions taken at the prior express written request of
Purchaser (provided the Company complies fully and solely within the limits of
such request); except, in the cases of clauses (A), (B), (C), (D) and (F), to
the extent that the Company and the Business are disproportionately affected
thereby as compared to other similarly situated participants in the industries
in which the Company operates (in which case the incremental disproportionate
impact or impacts may be taken into account in determining whether a Company
Material Adverse Effect has occurred or would reasonably be expected to occur).

“Company Owned Intellectual Property” means the Intellectual Property that is
owned by the Company, including Intellectual Property owned by the Company that
is included in the Transferred Assets.

“Current Assets” means the sum of the total current assets of the Company
calculated in accordance with the Accounting Policies, which current assets
shall consist of the line items set

62

--------------------------------------------------------------------------------

 

forth on Section 2.02(e) of the Seller Disclosure Schedule (and, for the
avoidance of doubt, shall include Cash as calculated in accordance with the
Accounting Policies).

“Current Liabilities” means the sum of the total current liabilities of the
Company calculated in accordance with the Accounting Policies, which current
liabilities shall consist of the line items set forth on Section 2.02(e) of the
Seller Disclosure Schedule (and, for the avoidance of doubt, shall exclude
Indebtedness of the Company and Selling Expenses).

“Data Security Requirements” means, collectively, all of the following to the
extent relating to any access, collection, use, processing, storage, sharing,
distribution, transfer, disclosure, security, destruction, or disposal of any
personal  information or data (“Personal Data”) (whether in electronic or any
other form or medium) or otherwise relating to privacy, security, or security
breach notification requirements and applicable to the Company, to the conduct
the Business, or to any IT Asset: (i) the Company’s or Seller’s own rules,
policies, processes, and procedures (whether physical or technical in nature, or
otherwise), (ii) all applicable Laws, and (iii) the Payment Card Industry Data
Security Standard (PCI DSS), solely to the extent applicable, and (iv) contracts
and agreements into which the Company has entered or by which it, its assets or
the Business are otherwise bound.

“Environmental Law” means any Law or Injunction issued by or entered into with
any Governmental Entity, relating to pollution, protection of the environment,
human health and safety, endangered or threatened species or the preservation or
restoration of natural resources.

“Environmental Permits” means all licenses, certificates, permits,
authorizations, franchises, exemptions, variances, consents, orders, clearances,
registrations and approvals issued or granted by any Governmental Entity
required under, or issued pursuant to, Environmental Laws.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Escrow Account” means the escrow account established under the Escrow
Agreement.

“Escrow Agent” means Bank of America, National Association.

“Escrow Agreement” means that certain Escrow Agreement, dated as of the Closing
Date, to be entered into by and among Purchaser, Seller and the Escrow Agent, in
substantially the form of Exhibit C attached hereto.

“Escrow Amount” means an amount equal to $28,750,000.

“Escrow Fund” means the funds held in the Escrow Account with the Escrow Agent
pursuant to Section 2.01(c)(ii) of this Agreement, including any interest or
earnings accrued thereon.

“Excluded Liability” means (i) Liabilities arising from the failure to timely
and properly file the 2014 IRS Form 5500 for the Eat24hours.com Health & Welfare
Plan, (ii) Liabilities arising from the Specified Matters, (iii) the Excluded
Liabilities as defined in the Asset Transfer Agreement and (iv) the Non-Business
Liabilities.

63

--------------------------------------------------------------------------------

 

“Final Downward Working Capital Adjustment” means (i) the Target Working Capital
minus the Final Working Capital, if the Final Working Capital is less than the
Target Working Capital, and (ii) $0, if the Final Working Capital is greater
than or equal to the Target Working Capital.

“Final Indebtedness” means the Closing Indebtedness as finally determined
pursuant to Section 2.02.  

“Final Selling Expenses” means the Closing Selling Expenses as finally
determined pursuant to Section 2.02.

“Final Upward Working Capital Adjustment” means (i) the Final Working Capital
minus the Target Working Capital, if the Final Working Capital is greater than
the Target Working Capital, and (ii) $0, if the Final Working Capital is less
than or equal to the Target Working Capital.

“Final Purchase Price” means, without duplication, (i) the Purchase Price plus
(ii) the Final Upward Working Capital Adjustment minus (iii) the absolute value
of the Final Downward Working Capital Adjustment minus (iv) the Final
Indebtedness minus (v) the Final Selling Expenses.

“Final Working Capital” means the Closing Working Capital as finally determined
pursuant to Section 2.02.

“Former Business Employee” means any former employee of Seller or the Company
who, on his or her date of retirement or termination of employment (as
applicable), provided services primarily to the Business.

“GAAP” means generally accepted accounting principles in the United States.

“Governing Documents” means, with respect to any person who is not a natural
person, the certificate or articles of incorporation, bylaws, deed of trust,
formation or governing agreement or other charter documents or organizational or
governing documents or instruments of such person, and any and all amendments to
any of the foregoing documents.

“Government Official” means (i) any official, officer, employee or
representative of, or any person acting in an official capacity for or on behalf
of, any Governmental Entity, (ii) any political party or party official or
candidate for political office or (iii) any company, business, enterprise or
other entity owned, in whole or in part, or controlled by any person described
in the foregoing clauses (i) or (ii) of this definition.

“Governmental Entity” means any supranational, federal, state, provincial or
local, whether U.S. or non-U.S., government or any court of competent
jurisdiction, governmental agency, commission, stock exchange, regulatory body,
authority, arbitral panel (public or private) or instrumentality.

“Hazardous Material” means any petroleum or petroleum products; radioactive
materials or wastes; asbestos in any form; urea formaldehyde foam insulation;
polychlorinated biphenyls;

64

--------------------------------------------------------------------------------

 

and any other chemical, material, substance or waste that is prohibited, limited
or regulated, or for which Liability or standards of conduct may be imposed,
under any Environmental Law due to its dangerous or deleterious properties or
characteristics.

“Indebtedness” means, of any person, without duplication, (i) the outstanding
principal amount and accrued and unpaid interest in respect of (A) indebtedness
of such person for money borrowed and (B) indebtedness evidenced by notes,
debentures, bonds or other similar instruments the payment of which such person
is responsible or liable, including any prepayment premiums, penalties, consent
or other fees or breakage costs related to any amounts described in the
foregoing clauses (A) and (B); (ii) all obligations of such person issued or
assumed as the deferred purchase price of property, any earn out or other
payment obligations with respect to any prior acquisition or business
combination, all conditional sale obligations of such person and all obligations
of such person under any title retention agreement (but excluding ordinary
course trade accounts payable and other accrued current liabilities); (iii) all
obligations under any interest rate, currency, swap or other hedging
arrangement; (iv) all liabilities of such person under or in connection with
drawn letters of credit or bankers’ acceptances, performance bonds, sureties or
similar obligations; (v) obligations of such person as lessee under leases that
have been or are required to be recorded as capital leases in accordance with
GAAP; and (vi) all obligations of the types referred to in clauses (i) through
(v) of any person the payment of which such person is responsible or liable,
directly or indirectly, as obligor, guarantor, surety or otherwise, in each
case, determined in accordance with the Accounting Policies.

“Injunction” means any temporary restraining order, preliminary or permanent
injunction or other judgment, order, writ, ruling, assessment, award or decree
of any Governmental Entity.

“Intellectual Property” means all intellectual property and proprietary rights,
including all: (i) patents and patent applications, together with all reissues,
continuations, continuations-in-part, revisions, divisionals, extensions and
reexaminations in connection therewith (“Patents”); (ii) trademarks, service
marks, brand names, logos, slogans and trade dress or other indicia of origin,
together with any applications for registration, registrations and renewals of,
and the goodwill associated with, any of the foregoing (collectively, the
“Marks”); (iii) Internet domain names; (iv) copyrights and copyrightable works
of authorship, together with any applications for registration, registrations
and renewals of any of the foregoing; and (v) trade secrets and know-how
(including inventions, formulae, processes, methods and technology).

“IT Assets” means the computers, servers, workstations, routers, hubs, switches,
circuits, networks, data communications lines and all other information
technology equipment owned or leased by the Company or Seller with respect to
the Company or the Business and, in each case, used by Seller or the Company in
connection with the Business.

“knowledge of Purchaser” means the actual knowledge (after due inquiry) of the
persons identified in Section 11.06(b) of the Purchaser Disclosure Schedule.

“knowledge of Seller” means the actual knowledge (after due inquiry) of the
persons identified in Section 11.06(b) of the Seller Disclosure Schedule.

65

--------------------------------------------------------------------------------

 

“Law” means any federal, state, local or foreign law (including any common law),
statute, writ, treaty, rule, code, ordinance, regulation, arbitral award or
other enforceable requirement or Injunction of a Governmental Entity.

“Liability” or “Liabilities” means liabilities, obligations, debts,
deficiencies, interests, Taxes, penalties, fines, claims, demands, judgments,
causes of action, commitments, costs or expenses of whatever kind and nature
(and whether or not required to be accrued on a balance sheet under GAAP),
whether asserted or unasserted, primary or secondary, direct or indirect,
absolute or contingent, known or unknown, liquidated or unliquidated, whether or
not accrued.

“Loss” or “Losses” means losses, damages, charges, liabilities (but for purposes
of this definition of “Loss” liabilities to a third party or Governmental Entity
that are accrued for accounting purposes but not yet incurred shall be excluded
until incurred; provided, that an indemnified party may submit a claim for such
accrued but not yet incurred liability which claim shall be timely submitted for
purposes of Section 10.05), obligations, settlement payments, awards, judgments,
penalties, fines, Taxes, costs or expenses (including all reasonable and
documented out-of-pocket legal fees and expenses), but excluding punitive
damages (other than such damages awarded by a court of competent jurisdiction to
any third party against an indemnified party).

“Marks” has the meaning set forth in the “Intellectual Property” definition in
Section 11.06(b).

“Non-Business Liability” means any Liability or obligation of the Company to the
extent (i) not arising out of or relating to the operation of the Business prior
to the Closing or (ii) arising out of or related to the Non-Business Assets (as
defined in the Asset Transfer Agreement).

“Off-the-Shelf Software Licenses” means licenses in respect of commercially
available, unmodified, “off-the-shelf” Software used by the Company solely for
its own internal use, for an aggregate fee, royalty or other consideration for
any such Software or group of related Software licenses of no more than $50,000.

“Open Source Software” means Software that is licensed pursuant to (i) any
license that is, or is substantially similar to, a license now or in the future
approved by the Open Source Initiative and listed at
http://www.opensource.org/licenses (which licenses shall include all versions of
GNU GPL, GNU LGPL, GNU Affero GPL, MIT license, Eclipse Public License, Common
Public License, CDDL, Mozilla Public License, BSD license and Apache license)
and any “copyleft” license or any other license under which such Software or
other materials are distributed or licensed as “free software,” “open source
software” or under similar terms.

“Other Transaction Documents” means the Transaction Documents other than this
Agreement.

“Permits” means all licenses, certificates, permits, authorizations,
registrations, consents, clearances, exemptions and approvals issued or granted
by any Governmental Entity.

66

--------------------------------------------------------------------------------

 

“person” means any individual, firm, corporation, partnership, limited liability
company, trust, joint venture, Governmental Entity or other entity, including
such person’s successors and assigns.

“Pre‑Closing Taxes” means (i) any Taxes of Seller and its Affiliates (other than
the Company) with respect to any taxable period, (ii) any Taxes for Pre-Closing
Tax Periods imposed on or with respect to the Company (excluding Transfer Taxes,
which shall be addressed pursuant to Section 7.04(c)), (iii) any Taxes of any
member of an consolidated, combined, affiliated, unitary or other group for Tax
purposes of which Seller or the Company is or was a member prior to the Closing,
including pursuant to Treasury Regulations Section 1.1502-6 (or any similar
provision of federal, state or local, whether U.S. or non-U.S. Law), (iv) any
Taxes of another person for which the Company is liable by contract, or
otherwise, which Taxes relate to an event or transaction occurring before the
Closing and (v) any Taxes attributable to the Asset Transfer (excluding Transfer
Taxes, which shall be addressed pursuant to Section 7.04(c)).

“Pre-Closing Tax Period” means any taxable period (and the portion of any
Straddle Period) ending on (and including) or before the Closing Date.

“Purchase Price” means $287,500,000.  

“Purchaser Material Adverse Effect” means any change, effect, event or
occurrence that has a material adverse effect on the ability of Purchaser to (a)
consummate the Acquisition or the other transactions contemplated by this
Agreement or (b) perform its obligations under this Agreement and the Other
Transaction Documents, in each case, in a timely manner.

“Records” means all books, records and documents, including books of account;
ledgers; general, financial and accounting records; files; invoices; lists of
restaurants, corporate clients and suppliers; other distribution lists; billing
records; sales and promotional literature; manuals; and correspondence; in each
case, in any form or medium

“Release” means any release, spill, emission, leaking, dumping, injection,
pumping, emptying, escaping, pouring, deposit, disposal, discharge, dispersal or
leaching or migration into or through the environment (including ambient or
indoor air, surface water, groundwater, land surface or subsurface strata).

“Representatives” means, with respect to any specified person, such person’s
officers, directors, employees, agents, counsel, auditors, financial and other
advisors and other representatives.

“Seller Companies” means, collectively, Seller and its subsidiaries (other than
the Company), and each, a “Seller Company”.

“Seller Disclosure Schedule” means Seller’s disclosure schedule attached hereto.

“Seller Names and Marks” means (i) the name of each of Seller and its Affiliates
as of the Closing Date that contains “Yelp”; (ii) any Marks owned by Seller and
its Affiliates (other than the Company) that are similar to, or are otherwise
variations or derivatives of, any of the foregoing (including any translations,
abbreviations, adaptations and combinations thereof); and

67

--------------------------------------------------------------------------------

 

(iii) any applications for registration, registrations and renewals of, and
social media handles associated with, any of the foregoing, together with all
goodwill associated with the foregoing Marks.

“Seller Release” means the release, in the form attached hereto as Exhibit E.

“Seller Tax Group” means any consolidated, combined, affiliated, unitary or
similar Tax group of which Seller or any of its Affiliates (other than the
Company) is the common parent.

“Selling Expenses” means, to the extent unpaid by the Seller Companies
(including, for the avoidance of doubt, the Company) as of the Closing Date, (i)
all of the fees, costs and expenses payable by the Seller Companies to legal
counsel, accountants, advisors, brokers and other third parties (including
Orrick, Herrington & Sutcliffe LLP) or any direct or indirect equityholder
whether accrued for or not, in connection with the negotiation of the
Transaction Documents and the consummation of the transactions contemplated by
this Agreement and the Other Transaction Documents, (ii) compensatory, sale,
transaction, change of control, retention or similar bonuses or severance
(excluding, for the avoidance of doubt, any severance payment that is an Assumed
Liability (as defined in the Asset Transfer Agreement)) or similar payments that
become payable to any employee of Seller or the Company as a result of the
transactions contemplated by this Agreement or the Other Transaction Documents
(including together with any employer-paid portion of any employment and payroll
taxes related thereto) and (iii) any Taxes (other than Transfer Taxes) incurred
by the Company directly attributable to the Acquisition (including as a result
of items described in clauses (i) and (ii)).

“Software” means software (including source code, executable code, data,
databases and documentation pertaining thereto).

“Specified Pre-Closing Taxes” means any Liabilities with respect to sales and
use Taxes and Tax Returns with respect thereto, liabilities with respect to any
failure to file IRS Forms 1099 and collect withholdings (including backup
withholding) with respect to transactions related to the IRS Forms 1099, and any
penalties and interest related thereto.

“Straddle Period” means any taxable period that includes (but does not end on)
the Closing Date.

“subsidiary” of any person means another person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its board of directors or other
governing body (or, if there are no such voting interests, fifty percent (50%)
or more of the equity interests of which) is owned directly or indirectly by
such first person or by another subsidiary of such person.  For the avoidance of
doubt, except as otherwise noted, (i) prior to the Closing, the Company shall be
a subsidiary of Seller and (ii) following the Closing, the Company shall be a
subsidiary of Purchaser.

“Target Working Capital” means negative $15,500,000.

“Tax Return” means all returns, declarations, reports, elections, claims for
refund, information return, forms or similar statements required to be filed
with any Taxing Authority (including any schedules or attachments thereto and
amendments thereof).

68

--------------------------------------------------------------------------------

 

“Taxes” means (i) all federal, state, provincial and local, whether U.S. or
non-U.S., income, gross receipts, branch profits, license, payroll, employment,
excise, severance, stamp, occupation, premium, windfall profits, escheat,
environmental, customs duties, capital stock, franchise, profits, withholding,
social security, unemployment, disability, real property, personal property,
sales, use, transfer, registration, ad valorem, value added, alternative or
add-on minimum or estimated tax or other tax, assessment, charge, duty, fine,
levy and other governmental charge of any kind whatsoever, to the extent the
foregoing are in the nature of a tax, including all interest, penalties and
additional amounts imposed with respect thereto or in lieu thereof, (ii) any
liability for or in respect of the payment of any amount of a type described in
clause (i) of this definition as a result of being a member of an consolidated,
combined, affiliated, unitary or other group for Tax purposes, and (iii) any
liability for or in respect of the payment of any amount described in clauses
(i) or (ii) of this definition as a transferee or successor, by contract, or
otherwise.

“Taxing Authority” means any Governmental Entity responsible for the imposition
of any Tax or having or purporting to exercise jurisdiction with respect to any
Tax.

“Transaction Documents” means (i) this Agreement, (ii) the Asset Transfer
Agreement, (iii) the Transition Services Agreement, (iv) the Marketing
Partnership Agreement, (v) the Escrow Agreement and (vi) the Seller Release.

“Transfer Taxes” means all transfer, documentary, sales, use, registration,
value-added and other similar Taxes (including all applicable real estate
transfer Taxes) incurred in connection with the Acquisition or the Asset
Transfer.

“Transferred Assets” shall have the meaning set forth in the Asset Transfer
Agreement.

“Transition Services Agreement” means the transition services agreement between
Seller and Purchaser, in the form attached hereto as Exhibit D.

(c)The following defined terms have the meanings ascribed to such terms in the
Sections set forth below:

 

Term

Section

Accounting Firm

2.02(c)

Acquisition

Recitals

Agreement

Preamble

Allocation

2.04(a)

Alternative Transaction

5.03

Anti-Bribery Laws

3.13(b)

Asset Transfer

1.01

Closing

2.01(a)

Closing Date

2.01(a)

Company

Preamble

Company Environmental Permits

3.14

Company Intellectual Property

3.07(a)

Company Permit

3.09

69

--------------------------------------------------------------------------------

 

Term

Section

Confidentiality Agreement

6.01

Consent

3.02(b)

Contract

3.08(a)

Effective Time

2.01(a)

Estimated Statement

2.02(a)

Existing Materials

6.02(a)

Filing

3.02(b)

Final Purchase Price Elements

2.02(b)

Final Remaining Escrow Amount

10.03(d)

Financial Statements

3.04(a)

Governmental Antitrust Entity

7.02(d)(i)(B)

HSR Act

8.01(c)

indemnified party

10.06(a)

indemnifying party

10.06(a)

Interim Financial Statements

3.04(a)

Key Customers

3.18(a)

Key Vendors

3.18(b)

Lease

3.06(c)

Leased Property

3.06(b)

Licensed IP

6.02(b)

Liens

3.02(a)

Material Contract

3.08(b)

Marketing Partnership Agreement

Recitals

Notice of Disagreement

2.02(c)

Periodic Taxes

7.04(b)

Permitted Liens

3.16(c)

Proceedings

3.10

Purchaser

Preamble

Purchaser Indemnitees

10.01(a)

Purchaser Prepared Tax Returns

7.04(d)(ii)

Qualified Benefit Plan

3.11(a)

Release Date

10.05(b)

Required Consents

8.01(d)

Restricted Business

5.06(b)

Seller

Preamble

Seller Fundamental Representation

8.01(a)

Seller Indemnitees

10.02(a)

Seller Prepared Tax Returns

7.04(d)(i)

Statement

2.02(b)

Statement Principles

2.02(e)

Terminated Contracts

7.06(b)

Third Party Claim

10.06(a)

Transferred Employees

7.05(a)

Transitional License

6.02(b)

Transitional Materials

6.02(a)

70

--------------------------------------------------------------------------------

 

Term

Section

Transitional Period

6.02(a)

Unaudited Financial Statements

3.04(a)

Unclaimed Remaining Escrow Amount

10.03(d)

Union Contract

3.08(a)(v)

Units

Recitals

Voting Debt

3.03(b)

 

Section 11.07.Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the parties hereto and delivered to the other parties hereto.  Delivery
of an executed counterpart of a signature page of this Agreement by facsimile,
email or other electronic imaging means shall be as effective as delivery of a
manually executed counterpart of this Agreement.  Minor variations in the form
of the signature page to this Agreement, including footers from earlier versions
of this Agreement or any such other document, will be disregarded in determining
the effectiveness of such signature.  At the request of any party hereto or to
any such agreement or instrument, each other party hereto or thereto will
re-execute original forms thereof and deliver them to all other parties
hereto.  No party hereto or to any such agreement or instrument will raise the
fact that any signature or agreement or instrument was transmitted or
communicated through the use of an electronic transmission in PDF as a defense
to the formation or enforceability of a contract and each such party forever
waives any such defense.

Section 11.08.Entire Agreement. This Agreement, the Other Transaction Documents
and the Confidentiality Agreement contain the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersede all prior agreements and understandings relating to such subject
matter.

Section 11.09.Severability.  If any term or provision of this Agreement is held
to be invalid, illegal or incapable of being enforced under any applicable Law
or public policy, all other conditions and provisions of this Agreement shall
nonetheless remain in full force and effect so long as the economic and legal
substance of the transactions contemplated by this Agreement is not affected in
any manner materially adverse to any party hereto. Upon such determination that
any term or other provision is invalid, illegal or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible in a
mutually acceptable manner in order that the transactions contemplated by this
Agreement are consummated as originally contemplated to the fullest extent
possible.

Section 11.10.Specific Performance; Limitation on Liability. The parties hereto
agree that irreparable damage for which monetary damages, even if available,
would not be an adequate remedy would occur in the event that the parties hereto
do not perform their obligations under the provisions of this Agreement
(including failing to take such actions as are required of them hereunder to
consummate the Acquisition and the other transactions contemplated by this
Agreement) in accordance with its specified terms or otherwise breach such
provisions.  Subject to the immediately following sentence, the parties
acknowledge and agree

71

--------------------------------------------------------------------------------

 

that prior to the valid termination of this Agreement in accordance with
Article IX, (i) the parties shall be entitled to an Injunction or Injunctions,
specific performance or other equitable relief to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof in the
courts described in Section 11.11 without proof of damages or otherwise, this
being in addition to any other remedy to which they are entitled under this
Agreement or at Law or in equity, (ii) the provisions set forth in Section 9.03
(A) are not intended to and do not adequately compensate for the harm that would
result from a breach of this Agreement and (B) shall not be construed to
diminish or otherwise impair in any respect any party’s right to specific
performance and (iii) the right of specific performance is an integral part of
the transactions contemplated by this Agreement and without that right, neither
Seller nor Purchaser would have entered into this Agreement.  Each of the
parties hereto agrees that it will not oppose the granting of an Injunction or
Injunctions, specific performance and other equitable relief on the basis that
the other party hereto have an adequate remedy at Law or an award of specific
performance is not an appropriate remedy for any reason at Law or in
equity.  The parties hereto acknowledge and agree that any party seeking an
Injunction or Injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in accordance with this
Section 11.10 shall not be required to provide any bond or other security in
connection with any such Injunction or Injunctions.

Section 11.11.Consent to Jurisdiction. Except with respect to any Proceeding
brought by Purchaser or the Company regarding or related to the enforcement of
any provision of Section 5.06, each party hereto hereby (i) agrees that any
Proceeding, directly or indirectly, arising out of, under or relating to this
Agreement or any transaction contemplated hereby, or for recognition or
enforcement of any judgment, will be heard and determined in the Chancery Court
of the State of Delaware (and each agrees that no such Proceeding relating to
this Agreement will be brought by it or any of its Affiliates except in such
court), subject to any appeal, provided, that if jurisdiction is not then
available in the Chancery Court of the State of Delaware, then any such
Proceeding may be brought in any Delaware state court or any federal court
located in the State of Delaware and (ii) irrevocably and unconditionally
submits to the exclusive jurisdiction of any such court in any such
Proceeding.  Each party hereto (A) irrevocably and unconditionally waives any
objection to the laying of venue of any Proceeding arising out of this Agreement
or any transaction contemplated hereby in any court referred to in the first
sentence of this Section 11.11, (B) irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such Proceeding brought
in any such court has been brought in an inconvenient forum and (C) agrees that
a final judgment in any such Proceeding brought in any such court shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law.

Section 11.12.Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER

72

--------------------------------------------------------------------------------

 

PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS Section 11.12.

Section 11.13.GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE, REGARDLESS OF THE
LAWS THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF
LAWS THEREOF.

Section 11.14.Parent Guaranty. Subject to the provisions of this Section 11.14,
Parent hereby fully, unconditionally and irrevocably guarantees to Seller (i)
the due and punctual payment of the Closing Date Purchase Price, any adjustment
to the Closing Date Purchase Price pursuant to Section 2.02(d), any
indemnification obligations of Purchaser pursuant to Article X, and any other
monetary obligations of Purchaser in accordance with the terms of this Agreement
and (ii) the performance of all other obligations to be performed by Purchaser. 
Parent hereby acknowledges that, with respect to all of Purchaser’s obligations,
this guaranty shall be a guaranty of payment and not of collection and shall not
be conditioned or contingent upon the pursuit of any remedies against
Purchaser.  Parent acknowledges that it will receive direct and indirect
benefits from the consummation of the transactions contemplated by this
Agreement and that the guaranties set forth in this Section 11.14 are knowingly
made in contemplation of such benefits.

[Signature Page Follows]

 

 

73

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

yelp inc.

by

/s/ Jeremy Stoppelman

 

Name:

Jeremy Stoppelman

 

Title:

CEO

 

eat24, llc

by

/s/ Lauren Wilson

 

Name:

Lauren Wilson

 

Title:

Authorized Signatory

 

grubhub inc.

by

/s/ Adam DeWitt

 

Name:

Adam DeWitt

 

Title:

Chief Financial Officer

 

grubhub holdings inc.,

by

/s/ Adam DeWitt

 

Name:

Adam DeWitt

 

Title:

Chief Financial Officer

 

[Signature Page to Unit Purchase Agreement]